Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 1 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-7hOw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0215

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Griswold

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other conversion
devices that enable semiautomatic weapons to mimic automatic fire, qualify as machineguns under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as bump-fire stocks. These devices
are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun Control
Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a semiautomatic
rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle. Bump stocks
and similar conversion devices that accelerate the rate of fire of a semiautomatic firearm are extremely
dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of machinegun under the National
Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot continue
to endanger public safety by designing devices that imitate machine guns and subvert the law. The
continued presence of these dangerous devices puts all of our communities at risk and both Congress and
ATF must take action quickly to address this threat.

WASHSTATEC019497
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 2 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-nbqd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0216

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victor Escobar

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019498
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 3 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-r44x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0217

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Wicht

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019499
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 4 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-zhyr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0218

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kayla Stephens

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019500
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 5 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-h8s3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0219

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Black

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019501
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 6 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-mtyw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Black

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019502
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 7 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-tgke
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alissa Sollitto

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of

Commerce because the proposed nile change treats semiautomatic assault rifles as non-military. This is
despite the fact

that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state
and non-state

groups in armed conflicts, and the civilian possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the
cost of processing

licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by

removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and

transfers gun export licensing from an agency with a mission to promote stability, conflict reduction, and
human rights, to an

agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence,
terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC019503
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 8 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-gfmp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Shea

 

General Comment

I respectfully ask that changes not be made in the present regulations regarding exporting of semi-
automatic weapons and ammunition abroad. With all the illegal arms now circulating in the world, the
U.S. should be trying to reduce not add new firearms.

WASHSTATEC019504
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 9 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-nxfm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0223

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019505
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 10 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-hwwp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: MARGARET M HODSOLL

 

General Comment

Iam against transferring International Traffic in Arms Regulations from the State Dept. to the Commerce
Dept., nor to | want to see our gun culture spread to other countries.

WASHSTATEC019506
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 11 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-fe3b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0225

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Hilton

 

General Comment

To: Secretary of State Mike Pompeo
Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

WASHSTATEC019507
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 12 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-elli
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0276

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Pavlic

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019508
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 13 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-3kkv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Harper

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019509
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 14 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-19cm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy knipe

 

General Comment

Guns should be regulated by the Department of State, not the Dept of Commerce. This is not a case of
commerce, but of the availability of weapons that are only meant to kill other humans at outrageous rates.
I believe in more control over firearm sales and distribution. If anything we need to use our resources to
curtail the purchase and sale of firearms. Some how we have become the United States of the NRA.

Bumpstocks are another egregious affront to the health and welfare of this country’s citizens. BAN THE
SALE OF BUMPSTOCKS at the very least.

Thank you.

WASHSTATEC019510
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 15 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93um-cybo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kim Duncan

 

General Comment

Iam writing in strong opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as non-military. This is despite the fact that U.S. troops routinely use their military nfles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATECO019511
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 16 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-iv42
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0230

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Koritz

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019512
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 17 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-8bxo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0231

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Fetter

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019513
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 18 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-v5vb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0232

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cinda Johansen

 

General Comment

This is an emergency and all the children of the USA are in danger of being murdered. We all should and
must stop the sale of assault weapons, bump stocks and high volume magazines in this country.
Amendment rights are not being stepped on and the proof is the amount of guns(all types) compared to
the number of people with these weapons is a small part of our population. Please think of our children.

WASHSTATEC019514
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 19 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-e4yi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0233

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Cunningham
Organization: Guitar Instruction

 

General Comment

Iam writing in strong opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce. The proposed nile change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals, transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls. This change defies
sound reasoning, Aristotelian logic, and common sense to place the baseness of greed above global
public safety.

Firearms are used to kill thousands of people every day around the world in acts of organized crime,
street crime, political violence, terrorism, and myriad human rights violations. They should be subject to
more controls, not fewer. Humanity deserves to be free from the threats posed by deranged, greedy,
corrupt individuals like those responsible for proposing this absurd change.

Thank you for considering my comments.

WASHSTATEC019515
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 20 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-i0ea
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0234

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JL Mulligan
Organization: Retired

 

General Comment

"Lam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.”

WASHSTATEC019516
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 21 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-qqt3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0235

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deirdre Henderson

 

General Comment

THIS IS AREALLY BAD! IDEA! MOVING EXPORT LICENSE OVERSIGHT FOR FIREARMS TO
THE COMMERCE DEPARTMENT IS A VERY BAD IDEA! ARE YOU ALL CRAZY??? ARE YOU
SO AFRAID OF THE NRA THAT YOU DO THEIR BIDDING? DO THEY REALLY OWN YOU?
HAVE YOU NO MORAL COURAGE? YOUR MOTHERS WOULD NOT BE PROUD OF YOU!!!

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019517
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 22 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-xn63
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0236

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jody Gibson

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019518
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 23 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-Skvb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0237

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Olson

 

General Comment

Semiautomatic weapons are weapons for the military and should be carefully controlled. How many
mass shootings are we to endure while the NRA profits from the deaths of innocent people here?

"Lam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to prornote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019519
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 24 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-8mly
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0238

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Leshe-Dennis

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019520
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 25 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-185d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0239

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffrey Starr

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019521
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 26 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-s2ve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0240

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Celeste Hong

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019522
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 27 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-8mdd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0241

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Becca Greenstein

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019523
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 28 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-nwwh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0242

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn Thompson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019524
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 29 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-dylg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0243

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Kingston

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019525
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 30 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-ezlj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0244

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jon Berg

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019526
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 31 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-8u6q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0245

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Dryer

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019527
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 32 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ugq-5jj6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0246

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul West

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019528
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 33 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ugq-4df
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0247

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Rolfes

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019529
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 34 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ur-a7h3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0248

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JeVerna Haynes

 

General Comment

No, no, no! I'm sick of every thing in this country being about making money, instead of about the safety
of our people.

I am writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military nfles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to prornote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls. This should not be a matter for Commerce, and must
require Comgressional oversight.

WASHSTATEC019530
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 35 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ur-u2tk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0249

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Irene Vecchio

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other conversion
devices that enable semiautomatic weapons to mimic automatic fire, qualify as machineguns under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as bump-fire stocks. These devices
are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun Control
Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a semiautomatic
rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle. Bump stocks
and similar conversion devices that accelerate the rate of fire of a semiautomatic firearm are extremely
dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of machinegun under the National
Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot continue
to endanger public safety by designing devices that imitate machine guns and subvert the law. The
continued presence of these dangerous devices puts all of our communities at risk and both Congress and
ATF must take action quickly to address this threat.

WASHSTATEC019531
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 36 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93us-c21la
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0250

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Balassi

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019532
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 37 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93us-1176
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0251

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Bunting

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State

to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military.

This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these
weapons are used

by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many \

countries. The proposed rule also: eliminates Congressional oversight for important gun export deals,
transfers the cost

of processing licenses from gun manufacturers to taxpayers, and, enables unchecked gun production in
the U.S. and

exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on

gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction,

and human rights, to an agency with a mission to promote trade and which lacks the resources to
adequately enforce

export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence,
terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC019533
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 38 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93us-5b52
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0252

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Caitlyn Geist

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019534
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 39 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uu-dqzn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0253

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Felicity Figueroa

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019535
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 40 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uw-dv70
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0254

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Casey

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countnies. Semiautomatic assault rifles are used in
many conflicts around the world, most of whose victims are civilians. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019536
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 41 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uy-gmhs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0255

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanne Grossi

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019537
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 42 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uz-2g¢fn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0256

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bebe McCarthy

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019538
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 43 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v0-7 lum
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0257

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jill Nicholas

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019539
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 44 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v1-i41g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0258

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Wienert

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019540
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 45 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v2-zfwb
Comments Due: July 09, 2018

 

 

 

 

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1, 0,
and 1

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and 10

Decument: DOS-2017-0046-0259

Comment on DOS-2017-0046-000 1

 

Submitter Information

Name: Ellen Jaramillo

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semmautomatic assauli rifles as non-military.

Semiautomatic assault rifles are not sporting or hunting rifies, and not meant for commercial hunting, so they
should

not be governed by the Department of Commerce.

U.S. troops routinely use their milrtary nfles in semiautomatic mode, these weapons are used by state and non-
state

groups in armed conflicts, and the civilian possession of such weapons is prohibited in many countries.
Semiautomatic

assault rifles are used in military settings and therefore these types of firearms export license oversight should
remain

with the Department of State.

The proposed rule also: elimimates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers, and, enables unchecked gun production in the US.
and exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting

on gun exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction,

and human rights, to an agency with a mission to promote trade and which lacks the resources to adequately
enforce

export controls. Semiautomatic assault rifles usage by private citizens results in increased crime, violence,
family accidents,

and mass murder, and should be subject to more federal government controls, not fewer.

Please do not move export license oversight for firearms from the Department of State to the Department of
Commerce.

WASHSTATEC019541
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 46 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v2-ntqg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0260

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christina Banuelos

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019542
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 47 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v2-592d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0261

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Maisel

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019543
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 48 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v3-tcll
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0262

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Florence Miller

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019544
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 49 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v4-ynlx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0263

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allen Royer

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer." Thank you. Allen Royer

WASHSTATEC019545
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 50 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v4-k6a4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0264

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heather Calvert

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019546
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 51 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v4-1b8n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0265

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military, despite
the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used
by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill thousands of people around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer."

WASHSTATEC019547
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 52 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v4-k5qm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0266

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Quincy Scott

 

General Comment

I strongly oppose moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun
manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019548
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 53 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-hn4u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0267

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Shapiro

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019549
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 54 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-2xxu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0268

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amanda Santmyer

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019550
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 55 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-makd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0269

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019551
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 56 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-4qgv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0270

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meghan Blydenburgh

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019552
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 57 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-vtb7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0271

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Hornig

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019553
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 58 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-lflg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0272

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hollye Dexter

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. This is
despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019554
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 59 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-47hr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0273

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Crane

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military.

Such a categorization does not reflect reality. U.S. troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to prornote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Semi-automatic rifles are not appropriate for civilian populations. The Constitution does not guarantee
the right to own weapons of mass destruction. The role of government is to protect its citizens and to
combat the rise in mass killings of civilians that is directly tied to easy access to semi-automatic
weapons.

WASHSTATEC019555
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 60 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-awkn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0274

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Silloway

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019556
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 61 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-i6us
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0275

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Troy Dexter

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019557
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 62 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-itim
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0276

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Krisana Tantivitoon

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode; these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

With that said, it makes absolutely no sense to change the oversight from the Department of State to the
Department of Commerce. Stricter controls are needed, not laxed ones.

Thank you.

WASHSTATEC019558
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 63 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-desd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0277

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jenni Hailer

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019559
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 64 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-8lzt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0278

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jenna Silverman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019560
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 65 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-lvbe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0279

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mindy M.

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019561
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 66 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-165z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0280

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Parker

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries.

WASHSTATEC019562
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 67 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-091a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0281

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: rosalie Paul

 

General Comment

Iam writing my strenuous objection to the sale of fire arms to other countries and to the possible shift of
fire arms control to a commerce department. We are a nation of killers and it is ridiculous to support that
ethic. It's time to get over our passion for fire arms and see that kindness is the path that can take us
where we want to go. Thank you. Rosalie Pau

1

WASHSTATEC019563
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 68 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-wjb7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0282

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lucienne Canet

 

General Comment

Tam emphatically against the move to push control of gun exports from the State Department to the
Commerce Department. | believe this will increase gun exports to Latin America, which will endanger
lives, increase migrant traffic to the United States, increase the number of children affected by gun
violence in Central American countries, and increase the work and burden of our foster care system and
social workers, as well as our local tax burden. I vow to financially and politically support efforts to vote
anyone that supports this recent amendment out of congress.

WASHSTATEC019564
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 69 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-3u8t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0283

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathy rowan

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce. The proposed rule change treats semiautomatic assault nfles as non-military. This is despite
the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used
by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

WASHSTATEC019565
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 70 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-Iztq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0284

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wendy Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019566
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 71 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-zfwd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0285

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This is a license to flood this country with even more weapons. Having Commerce regulate this is more
pandering to the NRA. Haven't enough children been killed?

WASHSTATEC019567
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 72 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-phur
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0286

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Small

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. These weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019568
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 73 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-taiS
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0287

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ELLIOT PLINER
Organization: ST

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other conversion
devices that enable semiautomatic weapons to mimic automatic fire, qualify as machineguns under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as bump-fire stocks. These devices
are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun Control
Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a semiautomatic
rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle. Bump stocks
and similar conversion devices that accelerate the rate of fire of a semiautomatic firearm are extremely
dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of machinegun under the National
Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot continue
to endanger public safety by designing devices that imitate machine guns and subvert the law. The
continued presence of these dangerous devices puts all of our communities at risk and both Congress and
ATF must take action quickly to address this threat.

WASHSTATEC019569
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 74 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vb-8tpj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0288

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ramona Benson

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019570
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 75 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vb-8mhe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0289

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Mutascio

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019571
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 76 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vc-2isl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0290

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wendy Wheatcroft

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019572
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 77 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vd-xmz4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0291

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward Wight

 

General Comment

As a pastor concerned about reducing violence in the world, | am writing to oppose moving export
license oversight for firearms from the Department of State to the Department of Commerce. The
proposed rule change treats semiautomatic assault rifles as non-military, yet such firearms are used to kill
a thousand people every day around the world in acts of organized crime, political violence, terrorism,
and human rights violations. They should be subject to rigorous controls.

WASHSTATEC019573
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 78 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vd-w pj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0292

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lorraine Demt

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our

borders. Arms exports must be subject to more controls, not fewer.

Thank you, in advance, for saving lives.

WASHSTATEC019574
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 79 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ve-jf7r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0293

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Marsh

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019575
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 80 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vf-ugx6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0294

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Mitchell

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019576
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 81 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vi-f03¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0295

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Ward

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019577
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 82 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vi-yOlu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0296

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Hiseley

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019578
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 83 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vi-rbqr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0297

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: STACIE CHARLEBOIS

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019579
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 84 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vn-t9mv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0298

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Blanke

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019580
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 85 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vp-t5 1]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0299

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Baird

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the State Department to
the Department of Commerce. The State Department ensures national security including distribution of
weapons worldwide. The Department of Commerce promotes trade; national security is not its mission.

The proposed rule change treats semiautomatic assault rifles as non-military which is not factual. [tis a
fact that U.S. troops routinely use their military rifles in semiautomatic mode. These weapons are used by
state and non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited in
many countries.

The proposed rule eliminates Congressional oversight for important gun export deals. It transfers the cost
of processing licenses from gun manufacturers to taxpayers. And it enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to enforce export controls adequately.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

To promote national security, it is imperative that the export license over site for firearms remain within
the State Department.

WASHSTATEC019581
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 86 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vp-re3q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0300

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ella Robson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019582
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 87 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vq-se80
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0301

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Klein

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019583
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 88 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vs-28vv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0302

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jerry Boren

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019584
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 89 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vs-9d10
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0303

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Coney

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019585
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 90 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vu-amni
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0304

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eryn K

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019586
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 91 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vu-v4w9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0305

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: RL M

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019587
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 92 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vv-dehv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0306

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: CORY ASHLEY

 

General Comment

I STRONGLY SUPPORT THIS PROPOSED RULE CHANGE. 1AM A US VETERAN ANDI AM
ALSO A TYPE 1 FFL. IWANTED TO APPLY FOR A TYPE 7 FFL MANUFACTURES LICENSE. I
WAS UNABLE TO DO SO DUE TO THE HEAVY BURDEN OF THE ITAR FEE. THIS FEE DOES
NOT AFFECT THE LARGE FIREARMS MANUFACTURES. IT ONLY AFFECTS SMALL
BUSINESSES SUCH AS MINE. THERE ARE MANY SMALL FIREARM MANUFACTURES THAT
OPERATE WITHOUT PAYING THE ITAR REGISTRATION FEE PUTTING THEMSELVES AT
RISK BECAUSE THEY CAN NOT AFFORD IT. 1AM ALSO A GUNSMITH. BETWEEN THE ATE
REGULATIONS AND THE ITAR REGULATIONS EVERY TIME THAT I TOUCH A FIREARM I
PUT MYSELF AT RISK OF RUNNING APOUL OF THESE NUMEROUS REGULATIONS THAT
OFTEN CONTRADICT EACH OTHER. MANY OF THOSE THAT COMMENT TO OPPOSE THIS
RULE CHANGE ARE NOT IN THE FIREARMS INDUSTRY AND IN FACT ONLY OPPOSE IT
BECAUSE IT DEALS WITH FIREARMS. INNOVATION COMES FROM THE SMALL
BUSINESSES. THIS RULE CHANGE WILL HELP SMALL BUSINESSES FLOURISH.

WASHSTATEC019588
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 93 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vw-cj10
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0307

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Stewart

 

General Comment

Please do not export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

We are writing in opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as non-military. This is despite the fact that U_S. troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons 1s prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Please do not export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

WASHSTATEC019589
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 94 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vx-yOu3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0308

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: B. Laub

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. Thank you.

WASHSTATEC019590
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 95 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vy-9qlx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0309

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019591
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 96 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vz-tmSa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0310

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Brunswig-Bosso

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019592
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 97 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93w0-rvy0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0311

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: cheryl greene

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these
weapons are used by state and non-state groups in armed conflicts, and the civilian possession of such
weapons is prohibited in many countries.

The proposed rule also: elimimates Congressional oversight for important gun export deals; transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

AU of us have the right to live free of fear, and more guns, especially military-type weapons creates more
fear and danger in society.

WASHSTATEC019593
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 98 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93w1-s9fr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0312

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Spencer

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of

Commerce because the proposed nile change treats semiautomatic assault rifles as non-military. This is
despite the fact that

U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and
non-state groups in

armed conflicts, and the civilian possession of such weapons is prohibited in many countries. The
proposed rule also: eliminates

Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to

taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of

firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency

with a mission to promote stability, conflict reduction, and human nights, to an agency with a mission to
promote trade and which

lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism,

and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC019594
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 99 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93w2-e8mw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-03 13

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Bradley

 

General Comment

I strongly oppose moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun
manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019595
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 100 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93w5-ylql
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0314

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cora Kamerman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce. The proposed rule also: eliminates Congressional oversight for
important gun export deals: transfers the cost of processing licenses from gun manufacturers to
taxpayers, and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers
gun export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls.

WASHSTATEC019596
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 101 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wb-futw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0315

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amanda Hauck

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals, transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019597
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 102 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wb-kbab
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0316

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annette Dubois

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019598
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 103 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wd-j9fd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0317

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kirby MacLaurin

 

General Comment
To: Secretary of State Mike Pompeo

Please reverse the proposed regulations that would weaken end-use controls, enable production of 3D
weapons anywhere, make it easier to export semi-automatic weapons and ammunition, and eliminate
Congressional oversight of these sales. America 1s not safer with a heavily armed third world - violence
increases in these places, and our borders are flooded with refugees trying to escape the violence. We
have also seen the effects of these weapons in U.S. shootings, and know they are used around the world
to kill and attack hundreds of people every day in violent crime, wars, and political violence. U.S. export
controls for weapons used in violence should be made stronger, not weaker.

WASHSTATEC019599
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 104 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93we-vrzb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0318

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Tillery

 

General Comment

T urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

WASHSTATEC019600
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 105 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93we-fvel
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0319

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Long

 

General Comment

Petition Text:
To: Secretary of State Mike Pompeo

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in U.S.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger.

WASHSTATEC019601
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 106 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93 wf-h9f7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0320

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Goren

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019602
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 107 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wi-c7pu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0321

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam in full support of this proposed rule, the no-military weapons should be moved to the Commerce
Department. the state department should only be in control of the military weapons, for the purpose of
national security.

WASHSTATEC019603
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 108 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93weg-tl4g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0322

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hannah Mykel

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019604
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 109 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wg-fnbs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0323

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Harrelson

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019605
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 110 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wg-zblz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0324

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ruth Punt

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

Ruth Punt

WASHSTATEC019606
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 111 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wh-uig6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0325

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Callies

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must absolutely be subject to more controls, not fewer!

WASHSTATEC019607
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 112 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93 wh-fb8)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0326

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Davis
Organization: none

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. Do we want to encourage the mayhem that we see in the United States in other countries.
Do not make it easter for others to have deadly weapons.

WASHSTATEC019608
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 113 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wk-oqoe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0327

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Patton

 

General Comment

The proposed change in international sales of guns is a transparent effort to boost domestic gun sales
during a down market for firearm manufacturers. Making a profit based on the spilling of blood by others
is truly despicable.

WASHSTATEC019609
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 114 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wl-rajh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0328

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nanci Kelly

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019610
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 115 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wm-4vsv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0329

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Teel

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019611
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 116 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wm-15rl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0330

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tracy Pressnall

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

WASHSTATEC019612
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 117 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wm-knd9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0331

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marjorie Zlotowitz

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019613
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 118 of 676

 

As of: November 29, 2018
Tracking Ne. 1k2-93wp-wmnf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0332

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elaine Barden

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019614
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 119 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wp-q92r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0333

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Koury

 

General Comment

To whom it may concern, | oppose moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as non-military. These weapons are used in armed conflicts, and the civilian possession of such
weapons is prohibited in many countries. The proposed rule also: eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to
taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers
gun export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019615
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 120 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wr-thyu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0334

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jade Masterson

 

General Comment
To: Secretary of State Mike Pompeo

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

Information Sources:

[1] The Washington Post, The Trump administration wants to make it easier to sell U.S. guns abroad.
Heres what you need to know June 4, 2018. https://www. washingtonpost.com/news/monkey-
cage/wp/2018/06/04/the-trump-administration-wants-to-make-it-easier-to-sell-u-s-guns-abroad-heres-

[2] Salon, U.S. gun industry wants a bigger piece of the worlds arms trade, June 1, 2018.

hitps:.//Awww.salon.com/2018/06/0 1 /Ai-s-gun-industry-wants-a-bigger-piece-of-the-worlds-arms-trade/
[3] State Department public comment site: https://www.regulations. gov/document?

Commerce Department public comment site: https://www.regulations.gov/document?D=BIS-2017-0004-
0001

WASHSTATEC019616
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 121 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ws-ipk9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0335

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty McNiel

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019617
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 122 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wt-4dews
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0336

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Caroline Hanna

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019618
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 123 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wt-fd2k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0337

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Bergman

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019619
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 124 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wv-z8gl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0338

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mrs Renee las

Organization: goodnewsloancompany7
Government Agency Type: State
Government Agency: Loan

 

General Comment

Good Day, [am Mrs Renee ,currently living in USA, am a married woman
at the moment with two kids and 1 was stuck in a financial situation

by august 2012 and i needed to refinance and pay my bills for my son
medication. | tried seeking loans from various loan firms both private

and corporate but never with success,and most banks declined my

credit. But as God would have it, 1 was introduced to a Man of God a
private loan lender by a friend named Mr. Roderick and i got a loan

sum of $100,000.00USD and today i am a business owner and my kids are
doing well at the moment. So dear,if you must contact any firm with
reference to securing a loan with low interest rate of 2% and better
repayment plans and schedule,please contact Mr.Jude Shanko he doesnt
know that i am doing this but i am so happy now andi decided to let
people know more about him, he offers all kinds of loans to both
individuals and companies and also i want God to bless him more. You
can contact his company through this email:
goodnewsloancompany7@gmail.com

WASHSTATEC019620
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 125 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x0-h5z9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0339

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ; dubya

 

General Comment

Small business owners were stifled by ITAR fees: this is the ONLY reason I personally haven't expanded
my businesses to include firearms manufacturing. | have no intention of dealing internationally, but [my
largest tax as a firearms manufacturer is paid to an agency protecting us from international trade of arms?
The tax burden must be shouldered by everyone that is protected instead of attacking the firearms
industry. The removal of ITAR fee can equate to a 7500% decrease in taxes to a small business operating
on a single FFL!

FFL=$30/yr ITAR=$2250/yr

7500% tax decrease = ITAR / FFL * 100

That is too large of a tax to be shouldered by the firearms industry alone, and the size of that tax paired
with the tax burden being placed solely on the firearms industry seemed like a tax created to deter smail
business from continued operation and a preventative measure deterring new business from starting in

this industry. [ can say that the only reason I haven't obtained my FFL is because of this unjust tax
burden; | refuse to start a firearms manufacture business because of ITAR fees.

WASHSTATEC019621
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 126 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x1-fOmz
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-0340

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: 1; dubya

 

General Comment

The Firearms Commerce in the United States Annual Statistical Update 2017 by The United States
Department of Justice BATFE shows 1,360,023 suppressors owned by American civilians.

I own and use suppressors. | applaud anyone shooting next to me willing to navigate the red tape of
suppressor ownership. A close family member that has lost his hearing from hunting since he was 5 could
still be living without hearing aids if more of us sportsman had a muffler on the front of our barrels. NO 33
YEAR OLD SHOULD HAVE HEARING AIDS!

Suppressors are common and simple accessories to American oun owners and the fact that suppressor are
NOT planned on being removed from the ITAR list is UNACCEPTABLE! No small business should be
forced to pay ITAR fees just because that business manufactured one suppressor in a year.

Maybe businesses that want to sell their suppressors internationally should pay ITAR fees.

Maybe every income tax paying individual should pay for these ITAR fees... Every income tax paying
individual is being protected from the International Traffic in Arms Regulations (TAR). Americans are not
required to pay extra for police protection just because that American requires more protection from the
Police. Firefighters do not collect more taxes from an individual whose house burns down versus someone
that needs their cat taken out of a tree. The firearms industry should not be required to pay for the
protection of every American citizen: that protection is a burden that every American Citizen should be
required to pay.

The bottom line 1s this:

-IF ITAR taxes are being used to keep citizens safe then we need to have citizens foot the bill.

BUT

-IF ITAR taxes are in place to deter small business owners operating withing the firearms industry then
ITAR needs to be removed from the laws of this country.

WASHSTATEC019622
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 127 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x2-jkvn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0341

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Sokoloski

 

General Comment

I oppose the relaxing of rules regarding the export of assault rifles and other arms by U.S. firearm
manufacturers, and urge the Commerce and State Departments to oppose these as well. Exporting more
arms is not going to help make the world a more peaceful place, especially assault rifles, instead an
increased prevalence of firearms simply increases hostilities and leads to more gun related violence and
deaths. Exporting an additional 70,000 arms annually will only increase the death toll from 1,000 gun
related deaths worldwide every year. This is not something I can support in good conscience.

WASHSTATEC019623
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 128 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x4-8dbi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0342

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ronald Miller

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019624
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 129 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x5-va8x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0343

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joann Hilton

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019625
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 130 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x6-mixc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0344

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Hur

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019626
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 131 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x7-xsz8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0345

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Martinelli

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019627
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 132 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x8-1e24
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0346

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Harlan Ekre

 

General Comment

As asmaill business only dealing with commercial small arms parts, we welcome the regulatory change.
Lumping cormmercial small arms items into the ITAR regulations creates an onerous and unnecessary
financial burden on small businesses in the U.S. who have no connection to military arms or to the export
of same.

WASHSTATEC019628
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 133 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x9-ilwm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0347

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Herbert Langston

 

General Comment
Please stop extorting money from gun manufacturers who do not export "Weapons of war".
Opponents who are against "atternpts to legitimize semiautomatic assault rifles as civilian products"
should bear in mind that we have had semiautomatic magazine-fed civilian nfles since 1910 (Winchester
Model 10 SLR) and that these were never issued to the military.
The much-maligned AR-15 was released as a civilian-only firearm in 1964. The military didn't adopt it
until two years later, by having it modified as a fully-automatic rifle (M-16) that civilians cannot own.

The AR-15 is in use by NO military power in the world, and never has been.

Do not be bullied by left-wing extremists who would see this nation completely disarmed for their own
political power.

Non-military products are under the scope and purview of the Commerce Department, not the State
Department.

WASHSTATEC019629
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 134 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x9-lzck
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0348

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Kober JD, MD, PhD

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. As a physician, I categorically can state that
the harm to human beings is no different between semiautomatic and fully automatic weapons. The
energy transferred to the bullet is what is important, along with other characteristics such as yawing of
the bullet on impact (tumbling), explosive ammunition, and other such characteristics. The only
difference between and automatic weapon and a semiautomatic weapon is that the automatic continues to
fire simply by holding the trigger down, whereas the trigger must be pulled for each shot for the
semiautomatic. The rest of the mechanical actions involved are the same. They both have high velocity,
and characteristics of the ammunition that make them deadly to many, many people over a short period
of time. The proposed rule also: eliminates Congressional oversight for important gun export deals,
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls. All of
these provisions are DEADLY, and should not be adopted.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019630
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 135 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-8nli
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0349

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arthur Laudenslager

 

General Comment
I support loosening of ITAR to the maximum extent possible.

The intent of ITAR was to keep technological superiority on the side of US forces, and out of the hands
of our enemies, and that is a noble goal. However, when our own "military assistance” programs give
those same items, such as night vision, select fire M-4 carbines, and ceramic armor away to extremely
unreliable “allies” such as Iraq, and we see them show up shortly thereafter in enemy hands, it makes one
wonder what exactly the point of imposing these ridiculous restrictions on small business gunsmiths and
the like could possibly be.

WASHSTATEC019631
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 136 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-m6nx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0350

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Coop Cooper

 

General Comment

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

WASHSTATEC019632
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 137 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-y3b3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0351

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Fulford

 

General Comment

America is the last free country in the world...take the chains off of our manufacturers... l agree with the
new proposed rule change.

WASHSTATEC019633
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 138 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-ego5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0352

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Matt Newburn

 

General Comment

The ITAR regs are useless infringement on Americans rights.

WASHSTATEC019634
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 139 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-ffc2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0353

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Current

 

General Comment

I support the proposed rule to transfer oversight of non-military firearms exports from the State
Department to the Commerce Department. This will help small businesses, improve the economy, and
mitigate one of the many infringements of our 2nd amendment rights.

WASHSTATEC019635
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 140 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-db3v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0354

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Landale

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because, amongst other things, the proposed rule change treats semiautomatic assault rifles as
non-military." Firearms kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. This is the kind of violence that sends refugees
fleeing to our borders. Arms exports must be subject to more controls, not fewer.

The proposed rule eliminates Congressional oversight for important gun export deals, transfers the cost
of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in
the US. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

The US has already alienated many of our allies. This rule change adds to the insults already made. Why

are there so many immigrants trying to escape gun violence in Central America? More arms to countries
like Nicaragua and Honduras will only exacerbate the problem.

WASHSTATEC019636
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 141 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-ai6g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0355

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: cory shamblen

 

General Comment
Please stop extorting money from gun manufacturers who do not export "Weapons of war".
Opponents who are against "atternpts to legitimize semiautomatic assault rifles as civilian products"
should bear in mind that we have had semiautomatic magazine-fed civilian nfles since 1910 (Winchester
Model 10 SLR) and that these were never issued to the military.
The much-maligned AR-15 was released as a civilian-only firearm in 1964. The military didn't adopt it
until two years later, by having it modified as a fully-automatic rifle (M-16) that civilians cannot own.

The AR-15 is in use by NO military power in the world, and never has been.

Do not be bullied by left-wing extremists who would see this nation completely disarmed for their own
political power.

Non-military products are under the scope and purview of the Commerce Department, not the State
Department.

WASHSTATEC019637
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 142 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xb-4be9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0356

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bob Andrews

 

General Comment

ITAR overreach is a thing of legend, these are just the beginning of the roll backs that need to be
instituted, but at least they're a start.

WASHSTATEC019638
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 143 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xc-plx9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0357

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dana Jacobson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to MORE controls, not
fewer,

WASHSTATEC019639
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 144 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xd-ub2)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0358

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

These reforms will help take the yoke off of small manufacturers! Make America Great !

WASHSTATEC019640
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 145 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xe-xa6e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0359

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Tolliver

 

General Comment

I support this change - this change will be a positive one for small businesses, and will have no change on
safety in America.

WASHSTATEC019641
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 146 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xf-gdfc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0360

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
Please stop extorting money from gun manufacturers who do not export "Weapons of war".
Opponents who are against "atternpts to legitimize semiautomatic assault rifles as civilian products"
should bear in mind that we have had semiautomatic magazine-fed civilian nfles since 1910 (Winchester
Model 10 SLR) and that these were never issued to the military.
The much-maligned AR-15 was released as a civilian-only firearm in 1964. The military didn't adopt it
until two years later, by having it modified as a fully-automatic rifle (M-16) that civilians cannot own.

The AR-15 is in use by NO military power in the world, and never has been.

Do not be bullied by left-wing extremists who would see this nation completely disarmed for their own
political power.

Non-military products are under the scope and purview of the Commerce Department, not the State
Department.

WASHSTATEC019642
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 147 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xp-nhlit
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0361

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Oanh Nguyen

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019643
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 148 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xr-jrdz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0362

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lorraine Thompson

 

General Comment

DO NOT amend the International Traffic in Arms Regulations (TAR) to revise Categories I (firearms,
close assault weapons and combat shotguns), Ul (guns and armament) and HU] (ammunition and ordnance)
of the U.S. Munitions List (USML) to describe more precisely the articles warranting export and
temporary import control on the USML. Items removed from the USML would become subject to the
Export Administration Regulations (EAR).

The only reason for this amendment is to enable big time arms dealers to make even MORE money and
to "facilitate more killings of common citizens around the world in places like the DRC.

WASHSTATEC019644
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 149 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xr-vlol
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0363

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Duncan

 

General Comment

TD: DOS-2017-0046-0061
Tracking Number: 1k2-93nd-If31

Do not demand fees from companies that do not export as they should be outside State Department's
purview.

Please do not burden small business with these fees and regualtions.

These regulations as currently applied cast a broad net that results in many srnall companies that DO
NOT export anything being forced to pay a significant sum of money to an agency that should have no
oversight over domestic production of commercial firearms and firearms-related items.

From the perspective of people in the firearms and gunsmithing business, this is an unabashed power and
money grab by a huge agency with unlimited resources to crush any small company that does not comply
with these regulations as State Department has decided to interpret them.

Small businesses do care greatly about "fees" being imposed on them. Profit margins for many of these
small shops are meager to begin with. Once it was announced that very burdensome fees were going to
be imposed, many businesses closed. It was not worth the hassle and expense anymore. If the aim of
these regulations is to drive small companies out of business leaving only the big fish, this is being
brilliantly executed.

Please apply some logic to these regulations.

WASHSTATEC019645
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 150 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xr-arwq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0364

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Pinkston

 

General Comment

Please stop extorting money from gun manufacturers who do not export.

Opponents who are against "atternpts to legitimize semiautomatic assault rifles as civilian products"
should bear in mind that we have had semiautomatic magazine-fed civilian nfles since 1910 (Winchester
Model 10 SLR) and that these were never issued to the military.

The much-maligned AR-15 was released as a civilian-only firearm in 1964. The military didn't adopt it
until two years later, by having it modified as a fully-automatic rifle (M-16) that civilians cannot own.
The AR-15 is in use by NO military power in the world, and never has been.

Non-military products are under the scope and purview of the Commerce Department, not the State
Department.

Do not be bullied by left-wing extremists who would see this nation completely disarmed for their own
political power.

ITAR cost money but provides nothing to non-export businesses. I see this as form of protection money
just like the mob. Pay up or else sort of racket. How do you spell RICO? ITAR?

WASHSTATEC019646
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 151 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xr-fis4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0365

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Liz Anderson

 

General Comment

It is both dangerous and irresponsible to allow greater freedom of arms trafficking.

WASHSTATEC019647
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 152 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xs-8bhw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0366

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A.L. Steiner

 

General Comment

I'm writing in FULL OPPOSITION to moving export license oversight for firearms from the Department
of State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as non-military. This is despite the fact that U.S. troops routinely use their military nfles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries.

As you know, the proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to KILL 1,000 people every day around the world in acts of organized crime, political

violence, terrorism, and human rights violations. They should be subject to MORE controls and
elimination of these weapons, not fewer controls and more weapons!

WASHSTATEC019648
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 153 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xt-eanl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0367

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bobby Wayne

 

General Comment

I support rule changes to eliminate the itars requirement for businesses that do not conduct international
arms trade.

tars creates an undue burden on small businesses, particularly gunsmiths who repair hunting rifles. It

creates no benefit to continue to extend these requirements to business that only conduct business
domesticly.

WASHSTATEC019649
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 154 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xt-fSbq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0368

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Sand

 

General Comment

Iam opposed to the proposed rule change to move semiautomatic firearms and other dangerous items
from the US Munitions List to the Commerce Control List where there is less assurance that these
weapons are kept out of the possession of people with nefarious purpose in mind. The CCL is meant for
iterns not easily sold on the black market. Clearly, semiautomatic weapons would be sold on the black
market. Crime and human rights in countries with autocratic governments would conceivably worsen.
The weapons could find their way back to the US to be used in criminal activity here. The State
Department is not obligated to alert Congress to the sale of items on the CCL so there would be less
oversight. Transparency in government must be maintained to keep the people of the world sate and
democracy from backsliding. A serious change like this must not be dictated by any business involved
with the manufacture or sale of these goods. | am thinking perhaps the gun industry has been lobbying
for the change. Their interest in gun sales should never override the US responsibility to support safety
and human rights everywhere. Thank you for your attention.

WASHSTATEC019650
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 155 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xu-ai26
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0369

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Denise Lytle

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019651
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 156 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xv-hp0o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0370

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cecilia Burns

 

General Comment

Semi-automatic firearms should stay on the State Department's US Munitions List and NOT be
transferred to the Commerce Control List. lam opposed to reclassifying semi-automatic weapons as
commercial items. These proposed changes would impact public safety and public health for decades to
come,

WASHSTATEC019652
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 157 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xw-2iih
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0371

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken and Geraldine Grunow

 

General Comment
Dear Regulators,
We have just learned about the proposed re-designation of small arms: automatic and semi-automatic
weapons of the AK-47 variety: from the USML to the Commerce Control List. This would reduce the
security and monitoring of such transfers.
Having observed the devastating power of these arms in mass killings in our own country, we are deeply
concerned about the flow of such weapons into the world market, where they not only may be used in

human rights violations abroad but also may find their way back to the US.

The role of our government agencies should be to reduce the level of violence across the world, not to
enhance it.

Please do not make these changes! Keep any distribution of such weaponry under close supervision Gf
we had our way, no one would be getting such weapons).

Thank you for your attention.

Ken and Geraldine Grunow, Dearborn, MI

WASHSTATEC019653
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 158 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xw-x7oh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0372

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ira Sharp

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019654
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 159 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xx-eogg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0373

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hensley Garlington

 

General Comment

I fully support these changes to ease exports.

WASHSTATEC019655
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 160 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xy-q82y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0374

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel McHale

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019656
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 161 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xy-kkpv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0375

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claire Perricelli

 

General Comment

We don't need more automatic and semi automatic weapons circulating in our country.

WASHSTATEC019657
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 162 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xz-kedi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0376

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Sharpe

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019658
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 163 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xz-2px3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0377

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristin MacLeod

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019659
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 164 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93y0-anhp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0378

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Craig clark

 

General Comment

Semi-automatic firearms should stay on the State Department's US Munitions List. With video-games
training our children to kill without thought, the abundance of weaponry and ammunition is insane.
Children can find weaponry and ammunition unguarded and accessible whereas gun and ammo safes
should be mandatory.

Automatic weaponry has been used in many school killings and genocide throughout the world so mush
so that the thought of reclassifying semi-automatic weapons as commercial items 1s extremely ludicrous.

WASHSTATEC019660
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 165 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93y1-u8sq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0379

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: lvan Weinstein

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun
manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights, to an agency with a mission to promote exports and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC01 9661
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 166 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yl-pmly
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0380

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Wetstein

 

General Comment

Il oppose moving semiautomatic weapons from the USML list to the CCL list. Doing so would only
increase world violence.

WASHSTATEC019662
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 167 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93y2-hapn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0381

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Edgerly

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019663
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 168 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yd-4saq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0382

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kirk Rhoads

 

General Comment

Semi-automatic firearms should stay on the State Department's US Munitions List.

WASHSTATEC019664
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 169 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ye-m74j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0383

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Button

 

General Comment

Itars restrictions and fees are burdensom. In cases where a company does not manufacture or sell military
equipment or conduct international trade, these burdens are without benefit.

I support the transfer of itars to the commerce Dept and the reduction of the requirement for itars in cases
such as those listed above.

WASHSTATEC019665
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 170 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yj-znkh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0384

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Edney

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion
devices" that enable semiautomatic weapons to mimic automatic fire, qualify as "machineguns” under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as "bump-fire stocks". These
devices are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun
Control Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a
semiautomatic rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle.
These "conversion devices” that accelerate the rate of fire of a semiautomatic firearm pose a substantial
risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of "machinegun" under the
National Firearms Act of 1934. And then Congress must act as well to ensure that manufacturers cannot
continue to endanger public safety by designing devices that imitate machine guns and subvert the law.
For the safety of our communities, both Congress and ATF must take action quickly to address this
threat.

WASHSTATEC019666
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 171 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yj-Skre
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0385

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Liles

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019667
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 172 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ym-bgzc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0386

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erick Williams

 

General Comment

See attached file(s)

 

Attachments

ITAR amendment comments June 27, 2018

WASHSTATEC019668
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 173 of 676

William A. Root

2700 Burcham Drive, Apt 234
East Lansing, MI 48823
billroot23(@email.com

 

Erick Willams, JD

1209 Old Hickory

East Lansing, MI 48823
willnielsen@sysmatrix net

 

June 27,2018

US Department of State

Bureau of Political Military Affairs
Directorate of Defense Trade Control
DDTCPublicComments(@state.gov
http://www.reeulations. cov

 

 

Re: ITAR Amendment—-Categories 1, I, and WI DDTC
Greetings:
These are comments on the Department of State’s proposed rule to amend the
International Traffic in Arms Regulations (TAR) and categories 1, HW and IU of the
US Munitions List (CUSML). 83 Federal Register 24166, May 24, 2018.
Background
The ITAR amendment should be revised to better support the rule of law.

The Arms Control and Disarmament Act, at 22 USC 2551, declares:

An ultimate goal of the United States is a world ... in which the use of force
has been subordinated to the rule of law ...

No profession is more closely identified with the rule of law than the police

profession. Peace officers are the street-level keepers of the law, all over the
world. If the United States is committed to “subordinating the use of force to the

WASHSTATEC019669
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 174 of 676

rule of law”, it must protect the environment in which peace officers do their work.
When armed gangs can overpower local peace officers, local communities become
war zones where the rule of law is subordinated to the use of force.

We fail to protect peace officers when we put highly destructive weapons in the
hands of civilians who target the police.

The ITAR amendment, as proposed, will make it easier to put firearms in the hands
of civilians and armed gangs that are superior to those carried by local peace
officers, thus threatening the rule of law in local communities. In several parts of
the world, armed gangs are impairing the rule of law, and their activities cross
borders. Notorious examples of the adverse effects of firearm proliferation can be
seen in Africa and the Middle East, as well as closer to home — in Central America
and Mexico, with adverse effects along the southern border of the United States.

See: Alec MacGillis, “America’s Wild-West Gun Laws Are Helping Fuel The
Border Crisis: The Unwanted Traffic Between The US And Central America Goes
Both Ways” (New Republic, July 21, 2014), https://newrepublic.com/article/118759/nra-
and-oun-trafficking-are-adding-fuel-border-migrant-crisis

 

Robert Muggah and Steven Dudley, Op-Ed: “Yhe Latin American Gun Leak”,
(Los Angeles Times, January 16, 2015), http://www_latimes.com/opinion/op-ed/la-
oe-muggah-arminge-latin-america-20150118-story.html

 

 

“Attacks against Peacekeepers” (United Nations OHCHR, May 2017),
httos://www,ohchr. ore/Documents/C ountries/CF/Mappine2003-2015/Factsheet7-EN pdf

“Attacks against civilians and MINUSCA peacekeepers in the town of Bangassou
in the Central African Republic” (Office of the Spokesperson for the UN
Secretary-General, May 14, 2017) https://www.un.ore/se/en/content/statement/2017-05-
14/statermment-attributable-spokesman-secretary-general-attacks-against

 

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump Wants to Fix
with a Wall” (Trace, May 25, 2017) https://www.thetrace.org/2017/05/gun-
traffickine-central-america-immigrant-crisis-trump-wall/

 

 

Jonathan Blitzer, “The Link Between America’s Lax Gun Laws and the Violence
That Fuels Immigration” (New Yorker, March 22, 2018),

bho

WASHSTATEC019670
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 175 of 676

hitos://www newvorker.com/news/news-desk/the-link-between-americas-lax-gun-
laws-and-the-violence-that-fuels-immiuegration

See: “Clear and Present Danger: National Security Experts Warn about the
Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper Rifles to Civilians”
(Violence Policy Center, July 2005), httpo:/Avwww.vpc.ore/studies/S0danger.pdf

 

ITAR should focus more attention on the security needs of local communities
where firearms are proposed to be exported.

The Department of State is liberalizing its rules on firearm exports partly because
the Department of Defense has determined that so-called semi-automatic firearms
are of diminished importance in military conflicts. DoD’s determination may well
be valid, but it misses the point. Military analysts worry, as they should, about the
impact of weapons on the battlefield. But evaluating the impact of firearms on the
battlefield gives short shrift to the security needs of civilian communities. To
support the rule of law we must consider the impact of firearms on public safety,
peace officer safety, crime control, and the prevention and management of civil
disturbances. Firearms that “no longer warrant control” by the military may
nonetheless overwhelm police patrols and threaten the rule of law in local
communities.

ITAR should not treat the US firearms market as the global standard. The United
States is proposing to liberalize its rules on firearm exports grounded partly on the
false premise that firearms are “widely available in retail outlets ... abroad.” That
is not true. The US firearms market is unique. Mexico, for example, has more
restrictive gun laws than the United States.

See: Topher McDougal, David A. Shirk, Robert Muggah and John H. Patterson,
“The Way of the Gun: Estimating Firearms Traffic Across the US-Mexico
Border” (Trans-Border Institute, University of San Diego, March 2013),
https://igarape. org. br/wp-content/uploads/2013/03/Paper The Way of the Gun web2 pdf

Zachary Elkins, Tom Ginsburg & James Melton, “US Gun Rights Truly Are
American Exceptionalism”’, (Bloomberg, March 7, 2013),

httos:/Awww,bloombere.com/view/articles/20 13-03-07/y-s-gun-rights-truly-are-american-exceptionalism

The United States risks alienating friendly foreign nations by projecting its
permissive domestic gun laws abroad.

WASHSTATEC019671
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 176 of 676

The Department of State has access to information about what kinds of weapons
are typically carried by patrol officers in foreign countries. The Department has
the wherewithal to jadge whether a firearm proposed for export is likely to
outmatch the firearms carried by local police forces. The Department should use
that knowledge -- and make that judgment -- as it evaluates firearm export
applications.

In evaluating the suitability of firearm exports, the ITAR should set a maximum
limit on the destructive potential of firearms exportable to civilians. Firearms with
muzzle energies higher than, for example, 5,000 Joules should be barred from
export to non-government end-users. (In ballistics, muzzle energy, commonly
expressed in Joules or foot-pounds, is a measure of the destructive potential of a
firearm or cartridge.) The risk that a firearm poses to life and property — and the
danger it poses to police officers -- depends rather more on the firearm’s
destructive potential and rather less on whether the firearm is automatic, semi-
automatic, non-automatic, not-fully-automatic, or over- or under .40-caliber.

Highly destructive weapons should be off-limits for export to civilians. Whatever
short-term economic benefit those exports may generate is outweighed by the risk
those weapons pose to the safety of peace officers and the rule of law. No firearm
with a muzzle energy of 5,000 J belongs on a street anywhere in the world.

Policy Recommendations
The following changes should be incorporated in ITAR:
1. Applications for firearm export licenses should be denied when the firearm
proposed for export is of such destructive potential as to threaten the safety of local
law enforcement officers.
2. Prohibit exports of firearms with muzzle energies less than 5,000 J, to civilian
end-users, world-wide, if the firearm is likely to outmatch weapons carried by local

peace officers or otherwise impair the efforts of peace officers to control crime and
civil disturbance.

users world-wide.

WASHSTATEC019672
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 177 of 676

Technical Language

The recommendations above may be translated into the ITAR framework using the
technical language below.

(1)
22 CFR 120.4
Add a Note 3 to 22 CFR 120.4 as follows:

FOR FIREARMS AND AMMUNITION, PERFORMANCE
CAPABILITY INCLUDES DESTRUCTIVE POTENTIAL, AS
MEASURED BY MUZZLE ENERGY, COMMONLY
EXPRESSED IN JOULES OR FOOT-POUNDS.

(2)
22 CFR 121.1, Category I
Add Note 3 to Category | of 22 CFR 121.1 as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM

WASHSTATEC019673
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 178 of 676

SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(3)
22 CFR 121.1, category i
Add a Note 3 to category HW of 22 CFR 121.1, paragraph (a), as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY

WASHSTATEC019674
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 179 of 676

RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(4)
22 CFR 121.1, category Il

Add anew paragraph 4 to notes to category UI of 22 CFR 121.1, as
follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL

~~

WASHSTATECO019675
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 180 of 676

GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR AMMUNITION WITH
MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
OR MORE, OR ASSOCIATED EQUIPMENT, SHALL BE
DENIED TO NON-GOVERNMENT END-USERS.

(c) AMMUNITION, WITH MUZZLE ENERGY LESS THAN
5,000 JOULES (3,688 FOOT-POUNDS) MAY BE APPROVED
TO NON-GOVERNMENT END-USERS UNLESS THE
FIREARM WOULD TEND TO OUTMATCH WEAPONS
NORMALLY CARRIED BY LAW ENFORCEMENT
OFFICERS ON ROUTINE PATROL IN THE AREA WHERE
THE WEAPON WOULD BE AUTHORIZED FOR USE OR
OTHERWISE IMPAIR THE EFFORTS OF LAW
ENFORCEMENT OFFICERS IN THE AREA TO CONTROL
CRIME AND CIVIL DISTURBANCE.

WASHSTATEC019676
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 181 of 676

(5)
15 CFR 124.14 (c) (9)
Amend 15 CFR 124.14 (c) (9) as follows:

(a) Unless the articles covered by the agreement are in fact
intended to be distributed to private persons or entities (e.g.,
cryptographic devices and software for financial and business
applications), the following clause must be included in all
warehousing and distribution agreements: ““Sales or other transfers
of the licensed article shall be limited to governments of the
countries in the distribution territory and to private entities seeking
to procure the licensed article pursuant to a contract with a
government within the distribution territory, unless the prior
written approval of the U.S. Department of State is obtained.

(b) SUBJECT TO (c) AND (d), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(c) A LICENSE APPLICATION FOR A FIREARM OR

AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED

WASHSTATECO019677
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 182 of 676

EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(d) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(6)
22 CFR Part 126, Supplement No. 1

In 22 CFR Part 126, Supplement No. 1, category | (a-e) (firearms and
related articles), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category U (a) (guns and
armament), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category [1] (ammunition and
ordinance), mark all three country boxes with an X.

10

WASHSTATEC019678
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 183 of 676

(7)
22 CFR 129.7 (b)
Amend 22 CFR 129.7 (b) to add the following:

(b) No person may engage in or make a proposal to engage in
brokering activities that involve any country, area, or person
referred to in § 126.1 of this subchapter without first obtaining the
approval of the Directorate of Defense Trade Controls. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORTING OR TRANSFERRING, TO A NON-
GOVERNMENT PERSON, A FIREARM OR AMMUNITION
WITH MUZZLE ENERGY GREATER THAN 5,000 JOULES
(3,688 FOOT-POUNDS), OR ASSOCIATED EQUIPMENT. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORT OR TRANSFER, TO A NON-GOVERNMENT
PERSON, OF A FIREARM OR AMMUNITION WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS)
OR ASSOCIATED EQUIPMENT IF THE ITEM IS LIKELY TO
OUTMATCH LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE ARTICLE
WOULD BE AUTHORIZED FOR USE.

Thank you for the opportunity to submit comments on the [TAR amendment.
Sincerely,
William A. Root

Erick Williams

il

WASHSTATEC019679
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 184 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yn-fm32
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0387

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Delturk

 

General Comment

The administration makes it clear that its priority is on profit of a few of the most wealthy Americans
rather than on human life when it makes it easier to send guns out to the rest of the world while making it
harder for people fleeing violence to come into the United States for safety (and detains the families of
many who do).

The US has historically supported arming groups overseas who use the arms to cause massive amounts of
harm to innocent people (arming the Saudi coalition's current war in Yernen, which the UN has described
as the world's worst humanitarian crisis, is a clear example). The US's actions in arms exports not only
harm innocent people overseas, but they also come back to harm Americans. The United States provided
arms that allowed Al-Qaeda to thrive under Osama Bin-Laden, and he later orchestrated the most
devastating terrorist attack to occur on United States soil in history. Although, in practice, US arms often
get into the hands of those who kill innocents and violate human rights, one of the few regulations that
we have to protect human rights and human lives is the restrictions that are placed on items that are on
the USML list.

Guns have no shelf-life and will operate as long as they are maintained. They are not regular products for
trade but machines designed to end human life. Moving guns from the USML to the CCL will put even
less regulation on gun exports from the US - to do so is to empower those who would kill innocents to
make it easier to acquire guns overseas, for the financial benefit of wealthy American gun manufacturers.
These guns could be used for generations, ending lives, traumatizing families and communities, and
threatening the US's national security.

In making this decision, the Department of State must decide whether the profits of a few wealthy gun
manufacturers are worth this blatant disregard for the sanctity of human life. At a tume when protests
against gun violence have reached an all-time high, it also must consider if it is ready for the backlash
from the American public it will face in making these decisions and if it is ready to be written into
history as an administration that enabled the perpetuation of gun violence to an even higher degree. The
majority of the American people who have not had to live with gun violence in their daily lives, unlike
those of us who live in violence afflicted-cities and have long known the problem intimately, are more

WASHSTATEC019680
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 185 of 676

aware of gun legislation and its consequences than ever before, and I believe they will not be silent on
this decision and will hold all decision makers accountable.

For respecting the sanctity of the lives of individuals overseas who may be affected by this decision, for
the national security of the United States, and for its own legacy, it is my hope that the Department of
State under this administration will choose to keep semi-automatic firearms on the USML, where there
are greater protections to prevent guns from getting in the hands of actors that are known human rights
abusers and greater protections to prevent guns being trafficked on the black market.

WASHSTATEC019681
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 186 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yn-zqmq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0388

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019682
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 187 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yp-l6x3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0389

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Adrienne Heinzelman

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019683
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 188 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yq-ihjz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0390

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erick Williams

 

General Comment

This is a copy of the comments submitted to the Department of Commerce on the EAR amendments.

 

Attachments

EAR amendment comment 22 Jun 18

WASHSTATEC019684
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 189 of 676

Erick Williams, JD
1209 Old Hickory
East Lansing, MI 48823

June 22, 2018

Regulatory Policy Division

Bureau of Industry and Security

US Department of Commerce

14th St and Pennsylvania Ave, NW, Room 2099B
Washington, DC 20230
http:/Avww.regulations.gov

Re: Docket No. BIS-2017-0004; RIN 0694-AF47
Greetings:

These are comments on the Commerce Department proposed rule,
“Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control under the United
States Munitions List.” 83 Federal Register 24166, May 24, 2018,
https:/Avww.federalregister.zov/documents/2018/05/24/2018-
10367/control-of-firearms-guns-ammunition-and-related-articles-the-
president-determines-no-longer-warrant

 

 

   

Background

The rules governing firearm exports should give the police profession a
greater, better-defined role in the evaluation of firearm export license
applications.

15 CFR 738.2 (d) (2) (i) (A) (CC) provides that items proposed for
export are controlled for “crime control” reasons. The practice of

controlling exports for crime control reasons reflects a basic principle

l

WASHSTATEC019685
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 190 of 676

underlying arms control treaties and statutes. The proliferation of
weapons should be controlled because tt tends to impair the rule of law.

To assure that the rule of law is not impaired by firearm exports,
licensing officials should consider the effect of proposed exports on
local communities, public safety, peace officer safety, crime control, and
control of civil disturbances.

In several parts of the world, armed gangs are impairing the rule of law,
and their activities cross borders. As a major producer of firearms, the
USA, through export law enforcement, can help limit the flows of
weapons to armed gangs. The police profession, closely associated with
the rule of law, is a critical stakeholder in the arms export licensing
process.

Unfortunately, neither the current nor the proposed rules governing
firearm exports provide for export license applications to be vetted by
people with police backgrounds.

Historically, the weapons analysts who vet arms export licenses have
been with the Defense Department. Military analysts worry (as they
should) about the impact of weapons on the battlefield. But defense
analysis does not necessarily evaluate transactions with an eye to the
security needs of civilian communities -- public safety, peace officer
safety, crime control, and the prevention and management of civil
disturbances.

Firearms that “no longer warrant control” by the military can
nonetheless destabilize communities, overwhelm peace officers and
contribute to civil disorder.

Notorious examples of the adverse effects of firearm proliferation have
come from Africa and the Middle East as well as closer to home --
Mexico and Central America.

ba

WASHSTATEC019686
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 191 of 676

See: Alec MacGillis, “America's Wild-West Gun Laws Are Helping
Fuel The Border Crisis: The Unwanted Traffic Between The Us And
Central America Goes Both Ways” (New Republic, July 21, 2014),
https://newrepublic.com/article/] 18759/nra-and-gun-trafficking-are-
adding-fuel-border-migrant-crisis

 

Robert Muggah and Steven Dudley, Op-Ed: “The Latin American Gun
Leak”, (Los Angeles Times, January 16, 2015),

http://www _.latimes.com/opimion/op-ed/la-oe-mugegah-arming-|atin-
america-20150118-story.html

 

“Attacks Against Peacekeepers” (United Nations OHCHR, May 2017),
hitps://www.ohchr.org/Documents/Countries/CF/Mapping2003-
2015/Factsheet7-EN.pdf

 

“Attacks against civilians and MINUSCA peacekeepers in the town of
Bangassou in the Central African Republic” (Office of the
Spokesperson for the UN Secretary-General, May 14, 2017)
https://Awww.un.ore/se/en/content/statement/2017-05-14/statement-
attributable-spokesman-secretary-general-attacks-against

 

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump
Wants to Fix with a Wall” (Trace, May 25, 2017)
https://www,thetrace.org/2017/05/eun-trafficking-central-america-
immigrant-crisis-trump-wall/

 

Jonathan Blitzer, “7he Link Between America’s Lax Gun Laws and the
Violence That Fuels Immigration” (New Yorker, March 22, 2018),
httos://www.newyorker.com/news/news-desk/the-link-between-
americas-lax-eun-laws-and-the-violence-that-fuels-immiegration

 

Highly destructive weapons should not be exported to civilians.

WASHSTATEC019687
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 192 of 676

Whatever short term economic benefit those exports may generate is
outweighed by the risk those weapons pose to the safety of peace
officers and the rule of law.

We suggest a maximum limit on firepower exported to civilians.
Firearms with a muzzle energy higher than 5,000 Joules should be
barred from export to non-government end-users. (In ballistics, muzzle
energy, commonly expressed in Joules or foot-pounds, is a measure of
the destructive potential of a firearm or cartridge. Tables comparing the
muzzle energies of various firearms are available on the Internet.)

See: “Clear and Present Danger: National Security Experts Warn
About the Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper
Rifles to Civilians” (Violence Policy Center, July 2005),
http://www.vpc.ore/studies/50danger.pdf

Weapons of high destructive potential have no place on any street in the
world, and they should be off-limits for export to civilians.

   

ecommendations

 

The following changes should be incorporated in the new rules:

1. Prohibit export of firearms, above a maximum limit of
destructiveness, to civilian end-users, world-wide. A muzzle energy of
5,000 Joules (3,688 foot-pounds) is here proposed as the maximum
limit.

2. Prohibit exports of firearms with muzzle energies less than 5,000
Joules, to civilian end-users, world-wide, tf the firearm is likely to
outmatch weapons carried by local peace officers or otherwise impair
the efforts of peace officers to control crime and civil disturbance.

WASHSTATEC019688
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 193 of 676

3. Recognize the police profession as a stakeholder i firearm exports.
Give the profession a role in vetting license applications.

 

nical Language

The recommendations above may be translated into the EAR framework
using the technical language below.

4. In 15 CFR Appendix Supplement No | to Part 738, the Commerce
Country Chart, add a column 4 under crime control. Mark each country
box to indicate that the crime control reason for control applies to ail
countries.

5. In 15 CFR 738.2 (d) (1), reason for control item 5. Amend item 5 to
read (changes in CAPS):

5: Items warranting national security, CRIME CONTROL, or
foreign policy controls at the determination of the Department of
Commerce.

6. In 15 CFR 738.3 (a) (1) add a sentence that reads: A LICENSE IS
REQUIRED FOR ALL DESTINATIONS FOR FIREARMS AND
ASSOCIATED EQUIPMENT CONTROLLED UNDER ECCN 0A501,
0A502, 0A504, AND 0A505, WHICH ARE SUBJECT TO 15 CFR
742.7 (b) (2) or (b) (3).

7. In 15 CFR Appendix Supplement No | to Part 774, the Commerce
Control List, add crime control as a reason for control under OASO1L,
0A502, 0A504, and OA505. CC column 4 (referred to above) should
apply to each, entire entry. In each entry, insert: ALL ITEMS ARE
SUBJECT TO THE CRIME CONTROL LICENSING POLICY IN 15
CFR 742.7 (b) (2) or (b) (3).

8. Amend 15 CFR 742.7 (b) to read as follows (changes in CAPS):

5

WASHSTATEC019689
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 194 of 676

(b) Licensing policy.

(1) EXCEPT AS DESCRIBED IN (b) (2) and (b) (3) BELOW,
applications for items controlled under this section will generally
be considered favorably on a case-by-case basis unless there is
civil disorder mn the country or region or unless there 1s evidence
that the government of the importing country may have violated
internationally recognized human rights. The judicious use of
export controls is intended to deter the development of a consistent
pattern of human rights abuses, distance the United States from
such abuses and avoid contributing to civil disorder in a country or
region.

(2) A LICENSE APPLICATION FOR A FIREARM WITH
MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
OR MORE (AND EQUIPMENT ASSOCIATED WITH THE
FIREARM) SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(3) A FIREARM WITH MUZZLE ENERGY LESS THAN 5,000
JOULES (3,688 FOOT-POUNDS), AND EQUIPMENT
ASSOCIATED WITH THE FIREARM, MAY BE APPROVED
TO NON-GOVERNMENT END-USERS UNLESS THE
FIREARM WOULD TEND TO OUTMATCH WEAPONS
NORMALLY CARRIED BY PEACE OFFICERS ON ROUTINE
PATROL IN THE AREA WHERE THE WEAPON WOULD BE
USED OR OTHERWISE IMPAIR THE EFFORTS OF PEACE
OFFICERS IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

9. In 1S CFR Appendix Supplement No 2 to Part 730, Technical
Advisory Committees, allow creation of a technical advisory committee
with representation from the police profession to provide technical

6

WASHSTATEC019690
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 195 of 676

advice on matters such as police procedure, public safety, peace officer
safety, crime control, and control of civil disorder. At least two
organizations in the United States -- one federal and the other state-
based — may be competent to give the Commerce Department technical
advice on police standards outside the USA. They are the International
Criminal Investigative Training Assistance Program,
hitps://www.justice.gov/criminal-icitap, and the International
Association of Directors of Law Enforcement Standards and Training,
hitps://www_iadlest.org.

 

Thank you for the opportunity to submit comments on the proposed
rules.

Sincerely,

Erick Williams, JD

~~]

WASHSTATEC019691
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 196 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yt-nry0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0391

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachelle Fish

 

General Comment

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

WASHSTATEC019692
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 197 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93z4-29mn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0392

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: carl tyndall

 

General Comment

Please set the record straight. | am writing in opposition to moving export license oversight for firearms
from the Department of State to the Department of Commerce because the proposed rule change treats
semiautomatic assault nfles as non-military. This is despite the fact that U.S. troops routinely use their
military rifles in semiautomatic mode, these weapons are used by state and non-state groups in armed
conflicts, and the civilian possession of such weapons is prohibited in many countries. The proposed rule
also: eliminates Congressional oversight for important gun export deals; transfers the cost of processing
licenses from gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote
stability, conflict reduction, and human rights, to an agency with a mission to promote trade and which
lacks the resources to adequately enforce export controls. Firearms are used to kill a thousand people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not fewer.

WASHSTATEC019693
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 198 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zb-2h%
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0393

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katrina Kelly

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce. This is because the proposed rule change treats semiautomatic assault rifles as non-military.
These weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in
many countries. The proposed rule also: eliminates Congressional oversight for important gun export
deals; transters the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019694
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 199 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zb-2txb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0394

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claudine Thies

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019695
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 200 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zb-f00c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0395

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Hansen

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019696
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 201 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zd-ecn4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0396

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Melissa Brady

 

General Comment

COPY SCRIPT: "I oppose moving export license oversight for firearms from the Department of State to
the Department of Commerce because the proposed rule change treats semiautomatic assault nfles as
non-military. These weapons are used in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019697
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 202 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ze-hhkt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0397

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: MAryse Levenson

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce

because the proposed rule change treats semiautomatic assault rifles as non-military. These weapons are
used in armed

conflicts, and the civilian possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight

for important gun export deals; transfers the cost of processing licenses from gun manufacturers to
taxpayers,

and, enables unchecked gun production in the U.S. and exports abroad by rernoving the block on 3D
printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency

with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade

and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism,

and human rights violations. This is the kind of violence that sends refugees fleeing to our borders.
Arms exports must be subject to more controls, not fewer.

WASHSTATEC019698
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 203 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zf-r2is
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0398

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Babbitt

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. This is
despite the fact that U.S. troops routinely use their military rifles in sermautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. It reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls. We need
more, not fewer, controls on firearms.

WASHSTATEC019699
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 204 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zi-l4vi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0399

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: sean schroeder

 

General Comment

I Agree the Proposed rule.

WASHSTATEC019700
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 205 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zr-8lwg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0400

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Sacilotto

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. In addition, converting these weapons from
semi to automatic fire is not difficult. The proposed rule also: eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers
(socializing the risk privatizing the gain), and, enables unchecked gun production in the U.S. and exports
abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote
stability, conflict reduction, and human rights, to an agency with a mission to promote trade and which
lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. The unintended consequence of this action
would be to label the United States as the Merchants of Death. These firearms should be subject to more
controls, not fewer.

WASHSTATECO019701
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 206 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zw-up6d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0401

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please Don't Do It! | oppose moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. These weapons are used in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019702
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 207 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9401-nfmw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0402

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phil Steinschneider

 

General Comment

Amendments to the International Traffic in Arms Regulations are very welcome. As a Type 01 Federally
Licensed Firearms dealer, our company has been waiting for this change to happen for several years. It
will allow us to expand our operations into manufacturing and export, which will potentially make it
possible for us to create new jobs and new opportunities for workers within our company, as well as the
various vendors that supply us.

On the other hand, several proposed changes fall short of what we were expecting.

Why are suppressors not being placed on the CCL? These are in common use throughout the United
States and in Europe. In some European countries, silencers are not regulated at all, or much less
regulated than in the US. Put suppressors on the CCL in order to stimulate innovation among US-based
manufacturers. This makes even more sense if suppressors are eventually removed from the National
Firearms Act, which is quite possible in the future.

It makes no sense to continue leaving firearm technologies that have been around for over 100 years
under ITAR. This appears to be a political decision rather than a logical one. Move common automatic
weapons to the CCL.

Due to their heavily-regulated nature, automatic firearms will be still difficult to export. Leaving them
under ITAR will only hurt the US, as it will continue to constrain less well-heeled small arms
manufacturers, who might develop the next Thompson SMG, M1 Garand, or M16. Does no one wonder
why automatic firearm technology has been at a standstill essentially for over 60 years?

All of Category I should be moved to the CCL. Items of likely greater concern fall under Category H and
Category IL. The revisions to those sections will of course depend on the items enumerated in the

changes.

Asa Type 01 FFL, we are looking forward to these reforms in order to acquire a Type 07 license.
Because we are a small concern, the ITAR fee has have been a barrier to entry for us. We will still feel

WASHSTATEC019703
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 208 of 676

constrained by the omission of suppressors and commonly-available automatic weapons from these
changes, however. If these had been placed on the CCL, we would have become a Type 07/SOT. Under
the current proposal, an 07/SOT will be required still to pay the ITAR fee.

These rules have always been complex, so simplification and clarification are appreciated. Those who
would violate them will do it despite these regulations, however. The only companies that benefit from
any remaining complexity technologies moved to the CCL are those with the capital and resources to hire
entire compliance departments at the expense of productive activity. The time and money wasted
complying with ITAR could so much more easily be used for the development of new technologies and
new jobs for Americans.

Nonetheless, these changes are certainly welcome, and will go a long way to help make the American
defense industry more competitive the worldwide defense article marketplace.

WASHSTATEC019704
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 209 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9413-3as9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0403

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dean Hornsby

 

General Comment

Why do you people have the ludicrous perception that any legislation you pass is going to stop anyone
from committing crimes?

Words on a piece of paper, which you refuse to read before voting on them, are as useless as the ink used
to write them. As

quoted from John Dean "Jeff" Cooper "Killing is a matter of will, not weapons. You can't control the act
itself by passing laws

about the means employed."

Jeff Cooper, 1958

WASHSTATEC019705
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 210 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9415-ap08
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0404

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Stern

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019706
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 211 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9415-s62d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0405

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019707
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 212 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9416-fgkl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0406

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: MM

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. I cannot support any
action that will endanger the lives of American citizens overseas and this change will make it easier for
terrorists and foreign entities to secure American-made firearms, including deadly assault weapons, for
killing Americans living, working, or traveling abroad.

In my view, the proposed rule has one purpose only: to garner profits for a U.S. gun industry that is
faring poorly domestically. It comes after a multi-year lobbying campaign by the NRA and National
Shooting Sports Foundation (the NSSF has already boasted the change would lead to a 20% increase in
firearms exports). NO ONE other than the gun lobby asked for this change. It would make US. exports
of small arms far more dangerous, by transferring oversight responsibilities to an agency that prioritizes
business over national security. The U.S. Congress would also lose its ability to oversee commercial
weapons sales of $1 million or more, which is inane. If your agency approves this blatant corporate
giveaway and vast disregard for national security, I will do everything in my power to hold your
leadership accountable for the resulting bloodshed that occurs globally. That will include advocating
against your budget priorities across-the-board.

Tam submitting this comment anonymously as the NRA and their syncophants use threatening language

against anyone who questions their reasoning, data, or motivations. This is a matter of national security.
Please wake up.

WASHSTATEC019708
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 213 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9419-qj24
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0407

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Garitty

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019709
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 214 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941a-puc6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0408

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jordan Gochman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019710
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 215 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941c-sa8l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0409

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samantha Turetsky

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATECO019711
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 216 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941d-vtce
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0410

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

In the matter of the proposed changes to how ITAR is implemented I would like to raise several points of
concem.

First let me say that I welcome nearly all the changes as proposed. My professional background is in
ammunition manufacturing. | have patented my own invention and am called upon to act in the capacity
of an expert witness in legal matters. In addition to the 20+ years experience I have spent 12 years
running the local 4-H Shooting Sports Program in my county. During that time youth from my club have
competed in mary local and national events. Many have medaled in big matches including one national
champion in air rifle.

Concern #1.

The dollar value placed on exporting bullets (not loaded ammunition) seems impossible to actually kick
in and out of skew with the rest of the proposed levels for other items. In many cases this would limit the
buyer to only a single box of bullets. Many boxes of bullets, especially ones that are not made in but one
or two countries are quite expensive. For example the following is the cast for a box of just 50 bullets.
348 250 gr = $43.50

33 200 er = $41.00

408 350 gr = $46.00
404 350 gr = $59.00
425 400 gr = $66.00

AT5 #2 500 gr = $106.50
50-110 450 gr = $54.50

505 500 gr = $72.00

577 650 gr = $83.50

Also many common caliber bullets made as a premium hunting bullet in a special weight are equally
expensive per bullet.

30 cal 250 gr = $45.50

WASHSTATEC019712
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 217 of 676

32 Rem 170 gr = $40.00 w/ minimum of 3 boxes

.358 300 gr = $63.50 w/ minimum of 3 boxes

A416 400 gr = $50.50

AS8 500 gr = SLLL.SO

50 cal 500 gr = $68.00

Based upon the other covered items in ITAR it would seem that the $100.00 is just too low and should be
$300.00 minimum to allow someone with a small purchase of 200 300 bullets to reload for an older or
odd hunting rifle. This is applicable to brass cartridge cases as well. And both are often purchased
together. In all fairness ammunition components should be equal to the $500.00 level assigned to gun
parts.

Concern #2.

International competition in small bore rifle may be hurt with the 1,000 round limits on ammunition.
Many matches require 100 or 200 shots for record. Usually the event has several days of competition.
The match starts with sighters and if conditions are difficult (wind, lighting, and mirage) the rounds fired
as sighters in a match can approach the number needed for record. Usually long distance travelers are
given the day ahead to check everything and practice before the actual event. A junior shooter competed
in Europe then visited the MEC shooting complex for one on one training before returning to the states.
The days training was valuable and worth using double the amount of ammunition used in a two day
competition. Certain unusual matches require many more record shots. The metric prone event is two
days long and consists of 600 record shots. For these reasons | recommend making an exception for
small bore 22 mmfire ammunition and allowing 2,000 rounds when traveling out of the country.

Iam not aware of the requirements for shotgun competitions but thing they are in a similar situation.
Gold medalist Kim Rhode practices with 800 shots a day. Perhaps the exemption can be specified for
competitors.

Thanks for the changes to come.

WASHSTATEC019713
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 218 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941p-rook
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0411

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019714
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 219 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941p-dzuy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0412

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: sandra matlow

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode
and these weapons are used by state and non-state groups in armed conflicts.

The proposed rule eliminates Congressional oversight for important gun export deals; transfers the cost
of processing licenses from gun manufacturers to taxpayers, and, enables unchecked gun production in
the US. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which lacks the resources or the interest to adequately enforce export controls.

WASHSTATECO019715
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 220 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941s-806a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0413

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Graber

 

General Comment

See attached comments

 

Attachments

Comment on DOS-2017-0046

WASHSTATEC019716
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 221 of 676

As a domestic violence prevention advocate, | know full well the toll gun violence takes on women across
the world. Abusers’ use of firearms to threaten, control, injure, and kill knows no borders or boundaries. |
oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as “non-military.” Bul many state and non-
state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of
the time. Regarding wide retail availability of fireanns, about which comment has been requested,
many countries prohibil civilian possession of semi-automatic rifles and handguns, as well as of
any larger caliber firearm. Six US. states, the District of Columbia, and several large retail chains
also prohibit retail sale of serni-automatic assault rifles. Many semi-automatic rifles are also easily
converted to fully automatic firearms. Because military-style assaull rifles clearly have substantial
military utility, transfer of these firearms io Commerce Depariment coniral is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

zZ. The proposed rule would eliminate Congressional oversight for important gun export deais.
Congress will no longer be automatically informed about sizabie sales of these weapons. That will
limit its ability to comment on related human rights concerns, as it recently did on the Philippines
and Turkey: Congressional action in 2002 required sales of firearms regulated by the US
Munitions List valued at $1 million or more be notified to Congress. Items moved to Commerce
control would no longer be subject to such notification. In a September 15, 2017, letter, Senators
Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move would
violate Congressional intent and effectively eliminate Congress’ proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturing weapons would no longer apply to manufacturers of
semi-automatic weapons, and Commerce does not charge any fee for licensing. So the
government -- i.e., taxpayers -- will absorb the cost of reviewing applications and processing
licenses. Gun exporters that benefit from these sales should shoulder this cost.

4, National laws for brokers and financiers who arrange firearm shipments are a weak link in the
chain of efforts to curtail trafficking of small arms and light weapons. There is good reason for
concern that firearms brokers will ne longer be subject to US brokering law. Athough Commerce
states it will retain rules on brokering for a State Deparimeni list that includes assault rifles, there
is no Statutory basis for brokers of these weapons to register and obtain a license, increasing the
risk of trafficking. That will make it easier for unscrupulous dealers to escape attention."

5. The rule reduces end-use conirols for gun exports. It would eliminate the State Department’s Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and
posi-shipment inspections and publicly reports on them. it also would move license approval out
of the department that compiles the U.S. Government's information on human rights violations,
reducing the ability to effectively deny weapons licenses to international human rights
violators.End-use controls also are weakened by eliminating registration of firearms exporters, a
requirement since the 1940s. Registration of exporters allows the State Depariment to check an
exporter’s history whenever a manufacturer or broker requesis a license for a particular gun
export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of
these firearms from the State Department database, weakening enforcement against arms
trafficking.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the
block on 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online
instructions for 3D-printing weapons, the State Depariment successfully charged him with
violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce Depariment is

WASHSTATECO019717
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 222 of 676

unlikely to make the same argument once those weapons are transferred to their control. Unless
corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of
firearms in the ULS. and around the globe. By effectively eliminating many means to detect
firearms, background checks on domestic sales and end-use controls on international exports for
such weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 10,000 firearms expori license applicants as a resull of this rule predicted by
Commerce." The BIS’s enforcement office, with no staff in Latin America, Africa, or many other
paris of the world, is not equipped to take the same ievel of preventive measures for end-use
controls. Moreover, the State Department has developed extensive data, expertise and
institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses
and end users. Commerce does not have these resources.

8. The proposed change will reduce transparency and reporting on gun exports. The rule would
eliminate Congressional and public awareness of the total amount (dollar value and items) of
firearms sales authorizations and deliveries around the world, since the Commerce Depariment
annual reports currently only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency — the Commerce Depariment - whose
principle mission is to promote trade. Firearms, both assauli weapons and non-semi-automatic
weapons, are uniquely and pervasively used in criminal violence around the world. Controlling
their export should be handled by the State Department, which is mandated anc structured to
address the potential impacts in importing nations on stability, human security, conflict, and
human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the types
of weapons being transferred to Commerce control, including AR-15, AK-47, and other military-
siyle assault rifles and their ammunition, are weapons of choice for criminal organizations in
Mexico and other Latin American countries that are responsible for most of the increasing and
record levels of homicides in those countries.” The export of these weapons should be subject to
more controls, not less.

 

'“US lawmakers balk at arms sales to Saudi Arabia, Turkey and Nigeria,” DefenseNews, Sept. 26, 2017,
hips: /Avww.defensenews.com/congress/201 7/09/26/us-lawmakers-balk-at-arms-sales-to-saudi-arabia-
turkey-and-nigeria/

"“Aarms Dealer Faces New Charges,” New York Times, Aug. 23, 2010,

hitps:/vwewwenytimes.conmy201 0/08/24 /us/2é4arms.himl

" Department of Commerce Budget in Brief FY2017, p. 57,

hitp-/Awww.osec.doc.gov/pmi/budgetF V1 7BIB/AIIFilesWithCharts2. pdf

* Ongoing resource on “Cross Border Gun Trafficking: An Ongoing Analysis of the Types of Firearms
legally Trafficked from ihe United States to Mexico and Other Latin American and Caribbean Countries
as Revealed in U.S. Court Documents,” by the Violence Policy Center, htto:/Awww.vpc.org/indicted/

 

WASHSTATECO019718
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 223 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941t-9hv6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0414

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheba McCants

 

General Comment

I oppose the proposed rule for the following reasons:

L. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
US. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the
cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

4, National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for

WASHSTATEC019719
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 224 of 676

brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention.

5. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue
Lantern program for gun and ammunition exports, which cares out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators.End-use controls also
are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale. But the transfer of licensing to
Commerce will remove new exporters and brokers of these firearms from the State Department database,
weakening enforcement against arms trafficking.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on
3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for
3D-printing weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The Commerce Department is unlikely to make the same argument once those
weapons are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

WASHSTATEC019720
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 225 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941u-noso
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0415

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Doenmez

 

General Comment

Do NOT re-classify semi-automatic weapons as commercial items. These weapons have been used in
horrendous acts of violence all over the world. The US should not be a state that sells violence to the
world, profiting from human rights abuses.

Sincerely,

Sarah Doenmez
Dublin, NH 03444

WASHSTATEC019721
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 226 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941x-qps1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0416

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jodi Domanic

 

General Comment

I strongly oppose this proposed rule which would transfer oversight of regulations on certain firearms
from the State Department to the Commerce Department. The only Americans lobbying for this change
is the gun lobby and while they may be very vocal, they are not the majority of U.S. citizens. This action
will only serve to put even more guns into our country ... our country that already is #1 in guns per
person as well as deaths from guns by far of civilized countries. We are reminded on a daily basis of how
dangerous our country is partly because of lenient regulations regarding firearms. We NEED to stop the
bleeding!! Literally & figuratively. Please oppose this proposed rule!!

WASHSTATEC019722
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 227 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-ziSt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0417

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I completely oppose this proposed rule. The US government should not be taking orders from the NRA,
which fears losing sales in the US because of right and nghteous concerns over gun violence, and so
wishes to export its means of profiting. This should not be US policy, human policy, or international
relations. It is a transparent give-away to forces that will only further disrupt and derail Mexico's efforts
to police its drug traffickers and curb its corruption.

Please reject this proposal.

WASHSTATEC019723
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 228 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-2zn7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0418

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Granlund

 

General Comment

Tam writing to OPPOSE the proposed rule changes on grounds of excessive danger to civilians and lack
of accountability to keep weapons out of the hands of terrorists and others working against our national
interests. My specific objections are listed in the attached document: arms_ sales. rtf.

Thank you for your consideration of my comments.

 

Attachments

arms sales

WASHSTATEC019724
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 229 of 676

Reasons to OPPOSE International Traffic in Arms Regulations: 0.8. Munitions List
Categories [, 0, and UT

1. The proposed rule treats semi-automatic assault rifles as “non-military.” But many state and
non-state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. US. troops use rifles in semi-automatic mode an overwhelming amount of the
time. Regarding wide retail availability of firearms, about which comment has been requested,
many countries prohibit crvilian possession of semi-automatic rifles and handguns, as well as of
any larger caliber firearm. Six U.S. states the District of Columbia, and several large retail chains
also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic rifles are also easily
converted to fully automatic firearms. Because military-style assault rifles clearly have substantial
rmilitary utility, transfer of these firearms to Cormmerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals.
Congress will no longer be automatically informed about sizable sales of these weapons. That will
limit its ability to comment on related human rights concerns, as tt recently did on the Philippines
and Turkey.{i] Congressional action in 2002 required sales of firearms regulated by the US
Munitions List valued at $1 million or more be notified to Congress. Items moved to Commerce
control would no longer be subject to such notification. Ina September 15, 2017, letter, Senators
Benjamin Cardin, Dianne Feinstem, and Patrick Leahy explicitly noted that this move would
violate Congressional intent and effectively eliminate Congress’ proper role.

3. The new rules would transfer the cast of processing licenses from gun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturmg weapons would no longer apply to manufacturers
of semi-automatic weapons, and Commerce does not charge any fee for licensing. So the
government -- Le., taxpayers -- will absorb the cost of reviewing applications and processing
licenses. Gun exporters that benetit from these sales should shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the
chain of efforts to curtail trafficking of small arms and light weapons. There is good reason for
concern that firearms brokers will no longer be subject to US brokering law. Although Commerce
states it will retain rules on brokering for a State Department list that includes assault rifles, there
is nO statutory basis for brokers of these weapons to register and obtain a license, increasing the
risk of trafficking. That will make it easier for unscrupulous dealers to escape attention. [iti]

S. The rule reduces end-use controls for gun exports. It would eliminate the State Department's
Blue Lantern program for gun and ammunition exports, which carries out hundreds of pre-license
and post-shipment inspections and publicly reports on them. It also would move license approval
out of the department that compiles the U.S. Government’s information on human rights
violations, reducing the ability to effectively deny weapons licenses to international human rights
violators.End-use controls also are weakened by eliminating registration of firearms exporters, a
requirement since the 1940s. Registration of exporters allows the State Department to check an
exporter’s history whenever a manufacturer or broker requests a license for a particular gun
export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of

WASHSTATEC019725
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 230 of 676

these firearms from the State Department database, weakening enforcement agamst arms
trafficking.

6. The rule enables unchecked gun production in the US. and exports abroad by removing the
block on 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online
instructions for 3D-printing weapons, the State Department successfully charged him with
violating arms export laws, since his open-source posting made it possible for anyone with access
to a 3D printer, anywhere, to produce a lethal weapon. The Commerce Department is unlikely to
make the same argument once those weapons are transferred to their control. Unless corrected,
the new regulations run the risk of effectively condoning and enabling 3D printing of firearms in
the U.S. and around the globe. By effectively eliminating many means to detect firearms,
background checks on domestic sales and end-use controls on international exports for such
weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before
the addition of 30,000 firearms export licenses as a result of this nile predicted by Commerce. |iv]
The BIS’s enforcement office, with no staffin Latin America, Africa, or many other parts of the
world, is not equipped to take the same level of preventive measures for end-use controls.
Moreover, the State Department has developed extensive data, expertise and institutional
relations to implement the Leahy Law for security assistance, which can serve as a critical
foundation in both pre-license and post-shipment checks to control and verify end uses and end
users. Commerce does not have these resources.

8. The proposed change will reduce transparency and reporting on gun exports. The rule would
eliminate Congressional and public awareness of the total amount (dollar value and items) of
firearms sales authorizations and deliveries around the world, since the Commerce Department
annual reports currently only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency - the Commerce Department -
whose principle mission is to promote trade. Firearms, both assault weapons and non-semi-
automatic weapons, are uniquely and pervasively used in criminal violence around the world.
Controlling their export should be handled by the State Department, which is mandated and
structured to address the potential impacts in importing nations on stability, human security,
conflict, and human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the types
of weapons being transferred to Commerce control, including AR-15, AK-47, and other military-
style assault rifles and their aramunition, are weapons of choice for criminal organizations in
Mexico and other Latin American countries that are responsible for most of the increasing and
record levels of homicides in those countries.[v] The export of these weapons should be subject to
more controls, not less.

WASHSTATEC019726
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 231 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-27o0n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0419

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Benita J. Campbell

 

General Comment

As a citizen of the United States, I have grave concerns about our violent gun culture that does so much
harm to individuals, families, and society at large.

I oppose the proposed rule for the following reasons.

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six US. states
the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault
rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate the
export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey. [11]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
mullion or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a Septernber 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the

WASHSTATEC019727
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 232 of 676

cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention [iti]

5. The nile reduces end-use controls for gun exports. It would eliminate the State Departments Blue
Lantem program for gun and ammunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators.End-use controls also
are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale. But the transfer of licensing to
Commerce will remove new exporters and brokers of these firearms from the State Department database,
weakening enforcement against arms trafficking.

WASHSTATEC019728
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 233 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9422-pkee
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0420

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Smith

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. We've lost our moral compass if we agree to this shift in oversight.

WASHSTATEC019729
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 234 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9422-68qw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0421

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Brown

 

General Comment

I hope you will oppose the Trump Administration's proposal to transfer licensing and oversight of
firearms exports from the State Department to the Commerce Department. The proposal weakens
controls over serniautomatic assault weapons, .50 sniper rifles, high-capacity ammunition magazines and
it may deregulate 3D printing of guns. It could also weaken controls on gun imports.

The proposed transfer will likely lead to more U.S. guns getting into the hands of criminal organizations,
human rights abusers, and terrorist groups around the globe.

It's no surprise that the proposed rules are a priority for the National Rifle Association and the Newtown-
based National Shooting Sports Foundation. Clearly, their goal is to open up international markets to
compensate for lagging domestic sales. They are willing to spread our gun violence all over the world to
boost gun industry profits.

WASHSTATEC019730
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 235 of 676

 

oo. _ : As of: November 29, 2018
SUBMIS: ys Tracking No. 1k2-9425-s8x1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-201 7-0046-0422?

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Jean Lindgren

 

General Comment

I'm a long time resident of San Francisco, California and am absolutely appalled by the
hundreds...thousands...of people being killed by unstable humans...mainly white males... wielding automatic
and semi-automatic weapons!!!! This MUST STOP! NO CIVILIAN NEEDS SUCH A WEAPONI!!!

Therefore, I strongly oppose the proposed rule for the following reasons:

1. It eliminates Congressional oversight for important gun export deals.

2. Transfers the cost of processing licenses from gun manufacturers to taxpayers. That's
totally wrong and unfair.

3. Removes statutory license requirements for brokers thereby increasing the risk of
trafficking.

4. Reduces or eliminates end-use controls, such as the State Depts Blue Lantern
program...eliminating registration of firearms exporters has been a requirement since
the 1940s for very good reasons!

5. Enables unchecked gun production in the U.S. and exports abroad by removing the
block on 3D printing of firearms.

6. Reduces transparency and reporting on gun exports.

7. Transfers gun export licensing from the agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with mission to promote trade.

&. Firearms are used to kill a thousand people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations. They should
be subject to more controls, not less!

9. Ideally, automatic and semi-automatic weapons should be removed from the market
entirely and not manufactured in the first place.

Thanks for your consideration.
Jean Lindgren

San Francisco, CA

Email: lindgren. b8@gmail.com

WASHSTATEC019731
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 236 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942b-es0y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0423

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Terrie Williams

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states
the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault
rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate the
export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey. [ii]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the
cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain

WASHSTATEC019732
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 237 of 676

rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention [iti]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carnes out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

WASHSTATEC019733
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 238 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942f-pfzz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0424

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Berlant

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019734
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 239 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9429-x628
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0425

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Garry Black

 

General Comment

I whole heatedly support moving the small arms ammunition control from the State Department to the
Commerce Department. The Bureau of Industry Control in Commerce will adequately monitor the
shipment of these items.

WASHSTATEC019735
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 240 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942¢-i5te
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0426

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deirdre Dreslough

 

General Comment

Please leave the regulations as they stand. The more oversight for weapons sales and exports, the better.
This is just a play for profits by a few organizations and companies and the USA, and the pain and
inhumanity these weapons will bring to other nations will be a stain upon our national soul; all our souls.
If anything, increase regulations on weapons exports, or eliminate them entirely. Please uphold the
peaceful wishes of the majority of Americans.

"I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house."

WASHSTATEC019736
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 241 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942¢-nv6o0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0427

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Don't export our firearms problems. Don't further line the pockets of the merchants of death.

WASHSTATEC019737
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 242 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-zfob
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0428

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angel Marks

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC019738
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 243 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-nenl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0429

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Darweesh

 

General Comment

Is this the reputation we want as the leading economy in the world, to be producer and exporter of arms
and military supplies? I think not. Remember how the world respected us during and after the Marshall
Plan. Let's change our reputation to one that accepts refugees and promotes the economies of developing
nations so that they can achieve self-sufficiency, jobs and food for their own people and the migration of
people seeking a better life and safe existence will decrease. We produce more weapons than the next 5
economies put together! What a reputation! Tam opposed to any sale of weapons to any third world
countries.

WASHSTATEC019739
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 244 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-eq7t
Comments Due: July 09, 2018

 

UBLI

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-0430

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Johnston
Organization: i.am_.not.a. company

 

General Comment

I wish to speak out against this proliferation of weapons used in war and crime, as follows:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less.

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault nfles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states the District of
Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault nfles. Many semi-
automatic rifles are also easily converted to fully automatic firearms. Because military-style assault rifles
clearly have substantial military utility, transfer of these firearms to Commerce Department control is
inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.

WASHSTATEC019740
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 245 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-gizv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0431

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Hood

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one else asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC019741
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 246 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-noke
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0432

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states
the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault
rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate the
export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey [ii]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. Ina September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the
cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

WASHSTATEC019742
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 247 of 676

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

The export of these weapons should be subject to more controls, not less.

WASHSTATEC019743
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 248 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942i-tbw3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0433

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karri Allen
Organization: Raytheon Company

 

General Comment

Please see attached.

 

Attachments

Raytheon Company Comments DDTC USML Cat LIT UI (83 Fed Reg 24198) (filed 2018-07-03)

WASHSTATEC019744
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 249 of 676

July 3, 2018

U.S. Department of State

Directorate of Defense Trade Controls
PM /DDTC, SA-1 12th Floor

2401 E Street, NW

Washington, DC 20522

Via: www.regulations. gov

Subject: Raytheon Company Comments on USML Categories I, (1, and O11
Ref: 83 Fed. Reg. 24198 (May 24, 2018)
Docket ID: DOS-2017-0046

 

On May 24, 2018 the Department of State, Directorate of Defense Trade Controls
(DDTC”) requested comments from the public on the proposed rule to amend United States
Munitions List CUSML”) Categories I, 1, and I. Below please find comments from Raytheon.

USML Category IT

   

Raytheon strongly supports the addition of Note 2 to paragraph (a) and the Note to
paragraph (9) because they help distinguish Category II items from items more appropriately
controlled in other USML Categories. Regarding Note 2 to paragraph (a), we recommend the
modifications underlined below to utilize the same language from Category VII (i.e. add the
words “and trailers”) to direct that guns and armament when affixed to trailers that are armed or
are specially designed to be used as a firing or launch platform to deliver munitions or otherwise
destroy or incapacitate targets are otherwise controlled under Category VIL. Directly similar to
the concept currently embodied in the Note 2 to paragraph (a), we recommend that language be
added to this Note to clearly indicate that active protection systems specifically defined in
categories associated with the carrier are controlled under those other categories.

Note 2 to paragraph (a): Guns and armament when integrated into their carrier (e.g.,
ships, ground vehicles and trailers, or aircraft) are controlled in the category
associated with the carrier. Similarly, guns and armament when integrated into an
active protection system described in the category associated with the carrier are
controlled in the active protection system category associated with the carrer, Self-
propelled guns and armament are controlled in USML Category VU. Towed guns
and armament and stand-alone guns and armament are controlled under this
category.

Regarding the Note to paragraph G)(9), we recommend the following modification
(underlined below) to continue the drive for clarity:

Note to paragraph 4)(9): For weapons mounts specially designed for ground

vehicies, see Category VU. For weapons mounts specially designed for vessels,
see Category VI.

WASHSTATEC019745
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 250 of 676

Raytheon Company Comments on Proposed Rule - USML Categories [, I, and HT
July 3, 2018
Page 2 of 2

Brokering

The conforming change proposed for 22 C.F.R. § 129.1(b) improves readability. The
proposed language for 22 C.F_.R. § 129.2(b)(2)(vt1) appears to provide a broad carve-out to the
brokering activities definition. It would be helpful for DDTC to clarify whether this language
was intended to convey that any ITAR or EAR approval for the items in question is sufficient to
meet this criteria and that the approvals do not have to list the specific consignees or end users as
the future export, reexport, or transfer. If this was not what was intended, then the proposed
language for 22 C.F.R. § 129.2(b)(2)\(vit) should be modified to indicate this, such as (additions
underlined):

(vii) Activities by persons to facilitate the export, reexport, or transfer of an item
subject to the EAR that has been approved pursuant to a license or license exception
under the EAR or a license or other approval under this subchapter involving only
parties approved under that license or other approval.

Effective Date

Raytheon strongly supports using a delayed effective date of 180 days as has been done
for other USML to CCL transitions. Such transitions require updates to IT systems, policies,
processes, and training which require time to complete. Based on experiences in performing
these tasks during previous transitions, the full 180 days is necessary.

We appreciate the ability to comment and thank you for your partnership.

eR OK

WASHSTATEC019746
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 251 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942)-6125
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0434

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Derr

 

General Comment
Why are we the world's #1 arm producer and sales to others!
We should be selling plows instead of "swords."

NO MORE SALES OF GUNS needed in this heavily armed world.

WASHSTATEC019747
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 252 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942)-11e8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0435

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Adele Riffe

 

General Comment

The Trump administration has proposed to make it easier for U.S. gun makers to export guns and
ammunition globally, even though U_S.-exported firearms are already used in countless crimes, attacks
and human rights violations in Latin America, the Middle East, Africa and around the world.

The proposal would move export licenses for semi-automatic assault weapons, sniper rifles, and other
powerful firearms from the State Department to the Commerce Department, removing Congressional
oversight, weakening controls on who ends up with the weapons and even lifting restrictions on 3D
printing of guns that would permit production of guns both overseas and here at home. The U.S. gun
industry and the NRA have pushed hard for these changes to make up for falling gun sales. The
Commerce Department estimates that the proposed change would apply to 10,000 gun export applicants
a year.

Please do not allow any weakening of controls or restrictions on gun and armmunitions licensing, sales
and/or production - either nationally or abroad. We need common-sense restrictions on guns. The NRA
just wants to sell more guns, to improve its profits. It does not care that its actions have direct
consequences on our lives, increasing the probablitiy that someone we love might be involved in gun-
related violence.

WASHSTATEC019748
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 253 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942)-mqd9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0436

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marie Lucey
Organization: Franciscan Action Network

 

General Comment

My name is Marie Lucey and lam a Catholic Franciscan Sister , Assistant Director of Franciscan Action
Network (FAN) based in DC with thousands of members across the country. We are a member of Faiths
United to Prevent Gun Violence and take every opportunity to address the gun violence epidemic in our

country so wish to oppose the proposed rule for many reasons inchiding the following:

State and Commerce Departments have different missions, roles and purposes.

The proposed rule would eliminate Congressional oversight for major gun export deals and would limit
the ability of Congress to comment on related human rights concerns. In a September, 2017 letter,
Senators Ben Cardin (Senator of MD in which I reside), Feinstein and Leahy noted that this move would
violate Congressional intent and eliminate Congress! proper role.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. Unless corrected, the new regulations run the risk of condoning and enabling 3D
printing of firearms in the U.S. and elsewhere.

Firearms are used globally to kill a thousand people every day in acts of organized crime, political
violence, terrorism, and human rights violations. Military-style assault rifles and ammunition, which
would be transferred to Commerce control, are weapons of choice for criminal organizations in Latin
American countries that are responsible for most of the record levels of homicides in these countries.
Export of such weapons should be subject to more, not fewer, controls.

WASHSTATEC019749
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 254 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942)-5ad7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0437

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Wolff

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC019750
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 255 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-gpzt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0438

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC019751
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 256 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-xlje
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0439

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Val Mobley

 

General Comment

Moving this function to Commerce is a frightening idea. There will be no checks or safeguards to keep
these weapons out of the hands of foreign powers whose intentions cannot be known. These weapons can
likely end up in the hands of those who would harm our country. The sale of these weapons must be
more than just an economic decision. The Department of State is the only agency who can maintain the
safety of the US. This idea is an obvious ploy of the gun lobby to remove any semblance of regulation.
Please don't fall for this!

WASHSTATEC019752
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 257 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-ohrv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0440

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Hornik

 

General Comment

Tam extremely concerned with gun violence against civilians both within the US and around the world,
and] strongly oppose moving export licenses of assault weapons and other powerful firearms from the
State Department to the Commerce Department. The proposed rule treats semi-automatic assault rifles as
non-military. But many state and non-state groups in importing countries use semi-automatic rifles in
armed conflicts so this is a fiction. Additionally, many semi-automatic rifles are also easily converted to
fully automatic firearms. Because military-style assault rifles clearly have substantial military utility,
transfer of these firearms to Commerce Department control is inconsistent with the statutory framework
enacted by the Congress to regulate the export of arms.

In fact, the proposed rule would eliminate Congressional oversight for important gun export deals.
Congress will no longer be automatically informed about sizable sales of these weapons.

Additionally, many countries prohibit civilian possession of semi-automatic rifles and handguns, as well
as of any larger caliber firearm. Hence, there is reason for considerable concern that firearms brokers will
no longer be subject to US brokering law. National laws for brokers and financiers who arrange firearm
shipments are a weak link in the chain of efforts to curtail trafficking of small arms and light weapons
now. Although Commerce states it will retain rules on brokering for a State Department list that includes
assault rifles, there is no statutory basis for brokers of these weapons to register and obtain a license,
increasing the risk of trafficking.

Finally, the new rules would transfer the cost of processing licenses from gun manufacturers to

taxpayers. Why should citizens pay for gun exporters to profit? Its another absurd example of corporate
welfare.

WASHSTATEC019753
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 258 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-7e79
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0441

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ben Soreff

 

General Comment

I strongly urge the Commerce and State Departments to oppose relaxing rules that would make it easier
for US. firearm manufacturers to export assault rifles and other guns, with less oversight and
accountability. With gun violence killing 1,000 people around the world every day, we should be making
it harder, not easier, to export U.S. made weapons of war. Thank you.

WASHSTATEC019754
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 259 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-kovh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0442

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Sigworth

 

General Comment

Please maintain restrictions on the export of firearms!

WASHSTATEC019755
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 260 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-so2i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0443

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roslyn Kaplan

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019756
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 261 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-e47a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0444

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kenneth Foscue
Organization: CT Department of Public Health

 

General Comment

T urge the Commerce and State Departments to oppose relaxing rules that would make it easter for U.S.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019757
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 262 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-ock9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0445

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Gibbs

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019758
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 263 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-oawz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0446

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kirsten Bechtel

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019759
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 264 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-8cct
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0447

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claire Matthews

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019760
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 265 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-u5tm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0448

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexa Tomasst

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019761
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 266 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-5Sibn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0449

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Steinmayer

 

General Comment

I firmly oppose the decision to move the oversight on the sale of assault weapons from the Sate
Department to the Department of Commerce. These weapons are strictly for military use, and should be
treated as such.

WASHSTATEC019762
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 267 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-wev4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0450

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Gottschalk

 

General Comment

The loosening of firearm export rules fuels violence around the globe. There are two compelling reasons
to not do so:

1. The basic moral wrong perpetuated by providing more lethal weapons used in ways that kill civilians
and destabilize societies.

2. While most Americans may not appreciate the havoc wrought by our weapon exports, people across
the globe recognize the weapons used to harm their families and friends, and damage their societies and
economies. Many people understand who are the manufacturers of specific armaments and associate the
nations from which they originate with the violence they perpetuate. This is a grassroots foreign policy
disaster for the United States.

Please maintain if not strengthen the rules already in place.

Thank you for your consideration.

WASHSTATEC019763
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 268 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-8ew8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0451

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Hanson

 

General Comment

Please keep gun exports accountable and having oversight. Let's not export murder.

WASHSTATEC019764
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 269 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-j2hh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0452

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bert Goff

 

General Comment

I urge the State Department to oppose relaxing rules that would make it easier for U.S. firearm
manufacturers to export assault rifles and other guns, with less oversight and accountability. With gun
violence killing 1,000 people around the world every day, we should be making it harder, not easier, to
export U.S. made weapons of war.

WASHSTATEC019765
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 270 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-6zwx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0453

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeremy Stein

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war. Guns do no make us safer. Exporting more guns outside of the US
would only make the rest of the world suffer the same amount of gun violence that is plaguing the US.

WASHSTATEC019766
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 271 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942]-edn2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0454

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Chase

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019767
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 272 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942]-s69)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0455

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
As a defense industry supporter, | support the movement of Category HI small arms ammunition

regulation from the State Department to the Commerce Department Control List of the Bureau of
Industry and Security.

WASHSTATEC019768
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 273 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-8x7o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0456

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jason Miller

 

General Comment

My name is Jason Miller and lam the Director of Campaigns and Development at the Franciscan Action

Network in Washington, D.C. As a person of faith, lam extremely disturbed that guns are a major export
of the United States and believe that gun export regulation is important. I oppose the proposed rule
change because as Pope Francis said: there is a piecemeal world war I currently being waged and the
Jnited States is one of the biggest players. Instead we must work for diplomacy and peace.

WASHSTATEC019769
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 274 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942|-xsey
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0457

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sloane Levy

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019770
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 275 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942|-ghmo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0458

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jay Hoggard

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATECO019771
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 276 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-bdsg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0459

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Curry

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019772
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 277 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-d9ic
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0460

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erin Freed

 

General Comment

Iam writing to oppose changing the rules so as to make it easier for U.S. firearm manufacturers to export
assault rifles and other guns. We need the valuable oversight and accountability that is provided by the
current law,

With gun violence killing 1,000 people around the world every day, we should be making it harder, not
easier, to export U.S. made weapons of war.

Thank you.

WASHSTATEC019773
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 278 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-36go
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0461

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken Overton

 

General Comment
As a defense industry supporter, | support the movement of Category HI small arms ammunition

regulation from the State Department to the Commerce Department Control List of the Bureau of
Industry and Security.

WASHSTATEC019774
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 279 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942]-op0g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0462

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Hosack

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019775
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 280 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-f3uu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0463

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Schweizer

 

General Comment

As a veteran of the Persian Gulf War and a registered Republican I strongly oppose the export of guns.
Please stop and oppose the gun lobbys agenda of profits over everything else.

WASHSTATECO019776
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 281 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942|-phbf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0464

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Lowendorf

 

General Comment

Our guns kill children everywhere. The government of the U.S.A. should not be in the business of
promoting distribution of weapons around the world.

WASHSTATEC019777
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 282 of 676

 

As of: November 29, 2018
Tracking Ne. 1k2-942m-o3mv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0465

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Brown

 

General Comment

Tam strongly OPPOSED to relaxing rules that would make it easier for U.S. firearm manufacturers to
export assault nfles and other guns, with less oversight and accountability. Gun violence is a major killer,
taking the lives of 1,000 people around the world every day! We should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019778
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 283 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-o5in
Comments Due: July 09, 2018

  

UBLIC

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-0466

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Star Star

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the nsk of trafficking. [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, any where, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

Submit comments now to the State Department and the Commerce Department opposing the rule change.

*You can copy and paste the points in this email or use your own voice to make unique comments to the
State and Commerce Departments.

U.S. Department of State: https://action.momsrising. org/20/382897t= 1 O&akid=11002%2E2254141%
2Ezo8aRS

U.S. Department of Commerce: https://action.momsrising.org/go/382907? t= | 2&akid=11002%2E2254141%
2Ezo8aRS

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC019779
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 284 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-topd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0467

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cindy Ware

 

General Comment

I strongly urge our United States Commerce and State Departments to oppose relaxing rules that would
make it easier for U.S. firearm manufacturers to export assault rifles and other guns, with less oversight
and accountability.

Gun violence is a real and ever-increasing threat both here and abroad. | do not want our government to
make it easier for American guns to cause tragedies either here or abroad.

We all should be making it HARDER, not easter, to export U.S. made weapons of war.

WASHSTATEC019780
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 285 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-5md2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0468

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean G. Cochran

 

General Comment

I oppose sales f arms to other countries. This simply escalates dangerous warfare and endangers peaceful
people.

WASHSTATECO019781
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 286 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-dw5v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0469

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: TAINA LITWAK

 

General Comment

Tam very concerned. Right now, firearms exports are classified as military so they are under the
regulation of the State Department. Congress can block sales of large batches of firearms to foreign
countries. This is an important thing for the security of this country. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of
national security, even to countries where there are serious human rights concerns, or even counties
who's real interests are not friendly towards the US.

Commerce Department just does NOT have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere like the State Dept. does. This means
that it will become easier for firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents to obtain large caches of American guns and ammunition.

Please do not do this.

WASHSTATEC019782
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 287 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-p864
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0470

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexandra Sarason

 

General Comment

I oppose the rule change that brings regulation of firearms int'l sales away from US Dept of State to US
Commerce Dept. Our international safety cannot afford opening sales of military arms to terrorist
organizations which would happen if US Commerce Dept oversees the regulation.

WASHSTATEC019783
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 288 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-3r90
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0471

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Darwin Busa

 

General Comment

It makes no sense to move export controls on military useful weapons from State to Commerce. | am
totally opposed to this proposal.

WASHSTATEC019784
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 289 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-wmrp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0472

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Connors

 

General Comment

The handling of export licenses of semiautomatic assault weapons and other powerful firearms must
remain in the hands of the U.S. State Department for the security of our country. Trafficking in Arms
would strengthen the enemies of the United States. Please fight to keep this control and not let it transfer
to the U.S. Department of Commerce!

WASHSTATEC019785
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 290 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-m3c8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0473

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Kelly

 

General Comment

Don't listen to the NRA.

WASHSTATEC019786
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 291 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-jhll
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0474

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms trafficking needs to stay under the State Department to control where the firearms go for the
publics safety

WASHSTATEC019787
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 292 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-luh6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0475

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: CJ Horner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WHAT THE HECK IS HAPPENING TO THIS COUNTRY?277122921 11129792009

Please, in the name of all that's holy, DO NOT DESTROY the carefully constructed structure that has
been put in place to create protection for not only citizens of the USA, but for the world at large.

I beg this of you. I feel hope starting to die in me. Please reinstill my ability to hope for a better America
and a better world.

WASHSTATEC019788
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 293 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-pujc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0476

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This is clearly not something that should be left up to any corporate interests, we need to keep firearm
regulations in the state department.

WASHSTATEC019789
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 294 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-4mfb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0477

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Holland

 

General Comment

I believe this change of authority is a poor move for America and | oppose it. Thank you for your
consideration.

WASHSTATEC019790
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 295 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-198d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0478

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stuart Rubinow

 

General Comment

I oppose the proposed rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. But these two departments have very different mandates:
State to safeguard our nation, and Commerce to promote American businesses. Assault weapons should
not be seen as just another product to be promoted, bought, and sold like washing machines or any other
consumer product. This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

WASHSTATEC019791
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 296 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-obm2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0479

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Civitelli

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019792
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 297 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-radl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0480

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Fosse

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. .

WASHSTATEC019793
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 298 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-k2sh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0481

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tiffany Hiranaka

 

General Comment

Tam writing this comment in support of the this proposed rule. I feel that this proposed rule will be very
beneficial to the U.S. I support this proposed rule for a few different reasons. I feel that if the ITAR and
EAR imposes license requirements on exports and reexports, there will be a better handle of all items on
the U.S. Munitions List (USML). Having a better handle on this situation could help to keep weapons
and ammunition out of the hands of people who should not posses those items. This will also help the
government to maintain the list of all individuals that holds a license, ensuring that applications are
correctly completed, and the proper background checks are conducted prior to issuing the license.
Another things that I support about this proposed rule is the requirements of Section 38(b)(1 (A)(i). The
requirements to this section will ensure that all business owners engaged in brokering activities are
registered and licensed with the Arms Export Control Act (AECA). I feel that this is another benefit of
the proposed revision because it ensure that all business are properly registered to conduct such brokering
activities. I feel that this is important because our government will be able to closely maintain all
business conducting such activities. This will ensure that these items dont get into the hands of groups or
individuals that should not possess them.

I think that this rule will greatly impose on businesses and individuals If adopted. I think that businesses
may feel that this is another way for government to charge them for something else. This in turn may
cause businesses to shut down due to the costs being greater than the profits. Although this may cost
people more, I feel that it would have a better regulation over all of the items on the USML that are
imported and exported. This will also impact individuals who hunt for recreation purposes. This will
make it a little more challenging for them to attain weapons and ammunition. Again, although these
proposed change will affect business and individuals, I feel that the benefits outweighs the costs. Making
this a rule that 1 feel should be passed, not to make things more difficult for people: but to ensure the
safety of others.

WASHSTATEC019794
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 299 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-a105
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0482

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marguerite Ritchie

 

General Comment

I oppose the change in rules in the regulation of exportng firearms from the U.S. State Dept. to the Dept.
of Commerce. This would not allow Congress to be notified and block any shipment of large caches of
firearms to be exported to foreign countries thus enabling dangerous entities such as terrorist groups,
oranized crime and traffickers to prevail and is matter of national security.

The U.S. Dept. Of Commerce is ill equipped as it lacks the resources and field offices to take on such an
endeavor of regulating large export of firearms from so many possible locations.

I feel it would be a mistake to change the current rules and accountability.

WASHSTATEC019795
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 300 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-gevb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0483

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vincent Ferri

 

General Comment

Tam absolutely opposed to the proposed rule to transfer oversight of non-military firearm exports from
the State Department to the Commerce Department. It is a transparent move to ensure windfall profits for
the U.S. gun industry. The multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation to expand the reach and power of the gun industry will increase gun sales over 22% without
the needed oversight by Congress to guarantee that these weapons do not find their way into the wrong
hands.

Only the gun lobby asked for this change. It would make U.S. exports of small arms far more dangerous,
by transferring oversight responsibilities to an agency that prioritizes business over national security.
And, the conflict of interests posed by that transfer will pit NATIONAL SECURITY, IMMIGRATION
STABILIZATION, AND THE MAINTENANCE OF DEMOCRACY AROUND THE WORLD
AGAINST ARMS INDUSTRY CORPORATE PROFITS.

The U.S. Congress would voluntarily abdicate its Constitutionally mandated obligation to oversee
commercial weapons sales of $1 million or more.

However, I am in favor of the declassification of semiautomatic rifles as assault weapons, and support
their classification as civilian products. As a combat veteran | am experienced enough in the
classification and use of firearms to understand that a semi-automatic weapon is not an assault weapon
and is most certainly not the kind of weapon I would use in a combat situation.

The ARIS series of semi-automatic rifles simply is not a battlefield weapon suitable for our troops in the
field and because of that they are not the issued weapon for our combat troops in the field. By definition
they are not assault weapons, and regulation of them because of the way they LOOK or how the
unschooled public perceives them as "SCARY," is not a logical basis for regulation of these weapons
separate from other semi-automatic rifles. These are not REAL categories; they are only excuses to make
it appear that legislators are taking step in the direction of gun control.

There are clearly many important sensible and REAL gun control measures that would enhance public

WASHSTATEC019796
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 301 of 676

safety and curtail the number of mass shooting incidents. Waiting periods should be mandated to last as

long as a thorough background check would take to complete, tight regulation of gun show sales, no gun
ownership or license for those under 21 years of age, and full responsibility for any adult who allowed a
minor 21 years of age or younger to have access to a firearm of any kind are all measures that should be

adopted.

Te ARIS series of semi-automatic rifles have been used by criminals and people with psycho-social
disease to kill innocent children and our loved ones, but the facts are that these criminals will use
whatever weapon is available, as in the most recent devastating shooting incident in Annapolis. In almost
every case of mass shooting in the United States and other countries, the threat posed by the criminal
perpetrators were well documented, and the failures of responsible authorities are clearly evident. Those
authorities must be held criminally accountable for their failings.

The State Department is the only agency that should be responsible for international sales [as defined in
the current controlling laws] and relative to international sales MUST remain the controlling agency.
Further, the potential National Security threat from international firearms sales that have no serious
oversight, as would be the case if the Commerce Department were to assume this role, absolutely
requires Congressional oversight and Congress must exercise its power and responsibility as an important
element of our Constitutionally mandated system of Checks and Balances.

Important references:

Trump move would make it easier for U.S. gun manufacturers to export firearms,

https://action. momsrising org/go/382919t= 13&akid=11002%2E2524772%2E0kwGD5 The Washington
Times, May 14, 2018.

Trump wants to make foreign arms sales easier,

Globe, June 23, 2018.

American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wail,
https://action. momsrising.org/go/38293?t= | S&akid=11002%2E2524772%2EQkwGD5 The Trace, May
25, 2017.

The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, http://action. momsrising.org/go/3829471= Lo&akid=11002%
2E25247722E0kwGD5

Violence Policy Center.

WASHSTATEC019797
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 302 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-zu4c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0484

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Van Sant
Organization: Jeff Galloway Training - Jersey Shore

 

General Comment

I oppose the proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. I believe itis merely another attempt by the NRA
to bypass our protection of national security.

WASHSTATEC019798
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 303 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-b3nt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0485

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jeffery anderson

 

General Comment

THIS would be the wrong move changing the classifaction of firearms to anything other than
MILITARY. IT would no longer to be able to regulate sales of large shipments of firearms to persons and
military in foreign countries from the UNITED STATES. firearms need to be regulated for the safety of
american citizens and our countries security. thank you mr anderson

WASHSTATEC019799
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 304 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-lybo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0486

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

lam aconcerned American and Connecticut citizen.

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for U.S.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easter,
to export U.S. made weapons of war.

WASHSTATEC019800
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 305 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-n2le
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0487

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carla Lilley

 

General Comment

I oppose shifting the sale of arms from the State Department to Commerce. We do not need to Arm The
World any more than we already have. [tis 2018 and it is time to wean ourselves away trom debilitating
Wars. It will most certainly come back to bite us from a military and national security perspective.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking. More trafficking
will most certainly Increase the refugee/immigration debacle we are currently experiencing as families
try to escape violence in Central America. It will increase mass migration all over the Planet Earth. It will
increae our debt to the point of national collapse. What then?

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Increasing the sale of weapons around the world will endanger the people of the United States. Is more
money for gun manufacturers worth that? We will be the most hated country in the world if we do this.
We have enough war in this world. It is time to limit the sale of weapons and work for Peace and
Stability. It is time to use our brains and find alternative solutions instead of feeding the Corrupt War
Machine. Stop the killing, stop the daying, stop the worldwide suffering of refugees.

Shame On All of You for even considering this. Carla Lilley, Pittsboro, NC

WASHSTATEC019801
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 306 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-533y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0488

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elissa Wagner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019802
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 307 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-gah8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0489

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter van Dorsten

 

General Comment

I oppose a rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019803
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 308 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-hinm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0490

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Johnson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019804
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 309 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-q0Sh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0491

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Doug Peltonen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019805
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 310 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-s3me
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0492

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kate Hermann-Wu

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019806
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 311 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-9ixh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0493

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: michael tucker

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC019807
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 312 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-a9x2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0494

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shawn Sapp

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC019808
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 313 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-anxq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0495

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: frank belcastro

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019809
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 314 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nwyh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0496

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change; it will make the nation less safe.

WASHSTATEC019810
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 315 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-9m0}
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0497

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Knipp

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019811
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 316 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-dfve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0498

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gail Kennedy

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC019812
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 317 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ek5]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0499

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: don r

 

General Comment
YES, MAKE IT EASIER TO KILL PEOPLE, TRUMP IS PULLING YOU FOOLS AROUND BY THE

NOSE!
COWARDS

WASHSTATEC019813
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 318 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-cxkd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0500

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Molly Swabb

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7

WASHSTATEC019814
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 319 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-lwzx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0501

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Garber

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019815
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 320 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-vbng
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0502

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Franz

 

General Comment

Please keep gun exports under the State Department. Enough of our weapons wind up in enemy hands as
itis.

WASHSTATEC019816
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 321 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ohng
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0503

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A. B.

 

General Comment

STOP SERVICING PUTINS FUNDED nra traitors. Wth is wrong with you. Serving PUTINS lapdog
and his menagerie of traitors. Embedded infesting our government.

WASHSTATEC019817
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 322 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-uy9x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0504

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alyssa Melton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019818
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 323 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-vocy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0505

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Nau

 

General Comment
The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

These changes do not align with our desire for a safer society.

WASHSTATEC019819
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 324 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-i44m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0506

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristin Kokal

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019820
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 325 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-i5y2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0507

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Bronstein

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S.

Commerce Department. The rule change would facilitate firearms exports to oppressive regimes, remove
safeguards that help

keep organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries

and causes mass migration. Firearms are used to kill people every day around the world in acts of
organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
less!

WASHSTATEC019821
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 326 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-5se8
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-201 7-0046-0508

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Matthew Tarpley

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With
the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC019822
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 327 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-wwilr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0509

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Sisson

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Do not allow this to happen!

WASHSTATEC019823
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 328 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-3qwj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0510

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joe Pfister

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less.

WASHSTATEC019824
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 329 of 676

 

As of: November 29, 2018

hel | RY Tracking No. 1k2-942p-fen2

Comments Due: July 09, 2018

 

UBLIC SUB

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic i Arms Regulations: Revision of U.S. Munitions List Categories I, IL, and
ul

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L, U1, and Ul

Document: DOS-2017-0046-05 11

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: bruce muller

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im the
name of national security, even to countries where there are scrious human nights concerns, such as the Philippines
and Turkey. [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate fircarms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a icthal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.[7]

ji] Trump move would make it casier for U.S. eun manufacturers to export firearms, The Washington Times, Mav
14, 2018.

(2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

[3] Ibid, The Boston Globe

i4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 23, 2017.

this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.
(7| "U.S. requires group to remove 3-D sun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC019825
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 330 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-c93v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0512

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Hubbard

 

General Comment

Tam adamantly opposed to this change. Our gun culture is absurd.

WASHSTATEC019826
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 331 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-10uh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0513

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Virzi

 

General Comment

Stop the exportation of weapons of mass distruction. We don't need to expand the carnage we love with
here to other countries.

WASHSTATEC019827
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 332 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-fs6e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0514

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Hoelke

 

General Comment

This is a BAD idea!

WASHSTATEC019828
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 333 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-bbu3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0515

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty Lo

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019829
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 334 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-kwyn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0516

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Atkinson

 

General Comment

| oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Thank you.

Sincerely,

Lisa Atkinson

WASHSTATEC019830
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 335 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-kbnl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0517

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lawrence Bojarski

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department just does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

WASHSTATEC019831
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 336 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-fpwb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0518

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marsha Balan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

WASHSTATEC019832
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 337 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-sn5p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0519

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jason Fish

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC019833
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 338 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-8s8f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0520

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Valerie Dorrian

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019834
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 339 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-1y98
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0521

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Balfour

 

General Comment

A tule change that would move the handling of export licenses of serniautomatic assault weapons and
other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the US.
Commerce Department (focused on promoting American business) would open new floodgates for arms
sales internationally, with serious implications for our national security.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC019835
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 340 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-wwi2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0522

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Willams

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC019836
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 341 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-a6s9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0523

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Kikuchi

 

General Comment

The NRA should be paying into the cost of making our schools safe instead of having the taxpayers foot
this bill. | consider them directly responsible for this problem!!

WASHSTATEC019837
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 342 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ibej
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0524

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Coahran

 

General Comment

With the unending series of wanton, violent acts that are committed, it seems, on at least a monthly basis,
the last thing we need is something that will expedite the purchase and ownership of guns for the sake of
commercial profit.

WASHSTATEC019838
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 343 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-elkh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0525

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: meghan e

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

No more violence!

WASHSTATEC019839
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 344 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-409c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0526

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jody berman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC019840
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 345 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-45 li
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0527

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tatum Hammer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019841
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 346 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-dwdb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0528

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathy Wootan

 

General Comment

As a mother, grandmother and former social worker, 1am appalled by our country's inability to get a
handle on gun violence.

I'm tired of hearing that the problem isn't guns, it's mentally ill people. Every country in the world has its
share of mentally

ill citizens -- and their proportions are pretty much the same in every society -- and yet the US is the only
developed country

that has routine mass shootings. That tells me it's about the guns, so that's where we need to start.

WASHSTATEC019842
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 347 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-hppd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0529

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kyrie Collins

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. The Commerce Department just does not have the
resources to adequately enforce export controls. Firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. This transter of authority would open new floodgates for arms
sales internationally, with serious implications for our national security. It can not be permitted!

WASHSTATEC019843
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 348 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-6984
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0530

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lois Johnson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Furthermore, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC019844
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 349 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-0590
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0531

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Graff

 

General Comment

This control is still warranted. This is a gave away for weapon manufacturers.

WASHSTATEC019845
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 350 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-98d)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0532

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Morris

 

General Comment

Changing firearms regulation and classification as proposed in this rule would be the height of madness.
It is a blatant attempt by the NRA and gun manufacturers to pull a mmaround maneuver. Under no
circumstances should firearms be reclassified: Their sale and export should remain the purvey of the US
Government and Congress. Doing anything else would open a floodgate of arms shipments to all kinds of
dangerous forces outside the US. Please, please do not consider even the possibility of changing the
current ruling.

WASHSTATEC019846
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 351 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-mhar
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0533

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Mcintyre

 

General Comment

I disagree with the proposed change. This would make our gun control issue worse and share the
problem!

WASHSTATEC019847
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 352 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-w547
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0534

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beth Stout

 

General Comment

I oppose the rule change to switch firearms export regulations from the US State Department to the
Commerce Department. This change would allow large weapons sales abroad without regard to national
security or taking human rights violations into consideration. The Commerce Department is not
adequately funded to manage this oversight and leaves the US without sufficient control over arms sales
that could go to terrorists and organized crime syndicates. This is just a plain bad idea.

WASHSTATEC019848
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 353 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-pztd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0535

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marsha Anonymous

 

General Comment

I wont paste a form letter, but I will say, do the right thing, say no to all changes right now, this is wrong,
the NRA is wrong. Don't be like the NRA, be a PATRIOT, do the right thing.

WASHSTATEC019849
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 354 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-4s4w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0536

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: L Hernandez

 

General Comment

This would be a very bad move. There are already too many automatic and semi-automatic weapons in
the wrong hands.

Automatic weapons have no business in the hands of the general public in the United States, let alone
around the world.

Only military and police personnel should have the automatic type weapons. Bump-stocks should be
banned, period.

WASHSTATEC019850
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 355 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-6cfp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0537

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: KARIN WINSTON

 

General Comment

Exact opposite of what we should be doing. We already supply too many weapons to criminals and gangs
in south and Central America- which is why the innocent civilians are at our doorstep in the first place.
Now they want to make it easier to send more? The NRA isnt satisfied with 33000+ American deaths per
year? Plus another 75,000 injuries?

WASHSTATEC019851
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 356 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-37qq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0538

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marci Diamond

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Control of the export of firearms that could fall into the
hands of those who would harm Americans is a national security issue.

WASHSTATEC019852
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 357 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-8e0g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0539

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Sparkes

 

General Comment

I completely oppose any rule changes that would transfer the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. American firearm manufacturers cause enough
bloodshed and violence here at home. There is no reason this mayhem should be easier to export to
peaceful, civilized and non-violent nations. Thank you very much.

WASHSTATEC019853
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 358 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-mx8y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0540

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Slattery

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019854
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 359 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-b52d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0541

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: c. martinez

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC019855
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 360 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-d206
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0542

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marjean Doden

 

General Comment

Why spread our violence problems to the rest of the world? Keep this under the Department of State!

WASHSTATEC019856
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 361 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-36vo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0543

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward Costello

 

General Comment

I oppose the regulation change that would shift gun export responsibility to the Commerce Dept. State
Dept has handled it well in past. No need for change.

WASHSTATEC019857
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 362 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-rsfn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0544

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Holbert

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019858
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 363 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-zn6o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0545

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roderic Krapf

 

General Comment

Tam very much opposed to the new rule change that gives the Commerce Department control over the
export of firearms. More weapons anywhere in the world have not caused bad situations to be better, but
rather, to make them worse. Arms manufacturers are only interested in profits, not human lives or
volatile political crises that could result in thousands of deaths.

The easy access to guns in America helps keep us number | in the world in citizens killed by guns. Other
places in the world do not need the means to excel at such grisly numbers.

I trust the State Department to make better choices on export of firearms.

WASHSTATEC019859
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 364 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-uzei
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0546

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barb Crumpacker

 

General Comment

Gun limits are important for the safety & peace of mind of citizens of the world.

WASHSTATEC019860
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 365 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-o071
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0547

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Heath

 

General Comment

I oppose the rule change that would switch the regulations of firearms exports from the State Department
to the Commerce Department. Our State Department is much better suited to deciding these matters and
has been doing so for years. The world is dangerous enough without making this switch.

WASHSTATEC019861
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 366 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-visu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0548

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Hearon

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC019862
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 367 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-v8o0h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0549

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Abrahamsen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms should be considered as a controlled substance
given the potential for them to be used to harm our allies or used against our national interests. Strict
regulation is necessary to ensure that weapons do not end up in the wrong hands.

WASHSTATEC019863
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 368 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-m3gd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0550

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Rushton

 

General Comment

Permits for sales of arrns overseas should be based on sound American policy putting safety of
Americans and American interests first and above all. A permitting process based on what is most
profitable to gun manufacturers must be firmly rejected. They are responsible for too many deaths
already. We should not be arming those around the world who will do even more harm.

A transfer of this process from the Dept of State to the Dept of Commerce for the financial benefit of
manufacturers of weapons is completely contrary to legitimate American policy and interests.

WASHSTATEC019864
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 369 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-utml
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0551

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Bonney

 

General Comment

The thought of allowing unlimited sales, including allowing 3D duplicating of any firearms, is
unbelievably appalling and terrifying. The potential for destroying billions of lives in a short time period
is beyond measure. Eventually all the destroyers will have only each other to destroy, and the world will
be devoid of people.

WASHSTATEC019865
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 370 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-948n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0552

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edith Simpson

 

General Comment
Iam against moving regulation of exports of firearms to the Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. This means that firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

WASHSTATEC019866
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 371 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-p2y1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0553

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl Herrick

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. The US should be finding ways to be a better
neighbor and citizen in the world, not merely export violence in pursuit of profits.

WASHSTATEC019867
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 372 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-310n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0554

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Helen & David Aminolf

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Isn't what is going on in our country bad enough?!

WASHSTATEC019868
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 373 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-z5wr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0555

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Van Walsen

 

General Comment

We should not export military arms. With the government we have, these exports might be used to send
us into a war,

WASHSTATEC019869
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 374 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nbzi
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-0556

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Barbara Patchen

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countnes.[2] With
the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking. [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less.

WASHSTATEC019870
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 375 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-cgiq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0557

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Wade

 

General Comment
Helio,
Speaking as a US Army veteran I think this is an extremely bad idea.

I'm concerned that this change from State to Commerce will export our American problem of gun
violence to the rest of the world.

The easy access to deadly weapons is primary in the US and is core to our murder and suicide rates. The
risk of a random person having a weapon is the justification by Law Enforcement's use of deadly force,

even when the victim is cooperative.

The proposed change serves no one's interests except the weapons makers and their supporters.

WASHSTATEC019871
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 376 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-8bf5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0558

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Gates

 

General Comment

I oppose switching the regulation of firearms from the State Department to the Commerce Department.
This action would make it easier for organized crime and terrorist organizations to purchase weapons and
further fuel violence in oppressive regimes.

WASHSTATEC019872
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 377 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-rjot
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0559

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Best

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries. [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey .[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC019873
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 378 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-d5tk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0560

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Bartkowicz

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

WASHSTATEC019874
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 379 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-w5tv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0561

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Larry Norgaard

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

1.It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2.1t would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3.1t would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7

WASHSTATEC019875
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 380 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-uyq4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0562

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samuel Gerkin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019876
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 381 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-zxg2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0563

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Valencia

 

General Comment

The State Department should handle firearm exports and licensing. It would be contrary to goals of the
war against terror/ISSIS to allow, for commerces sake, the regulation of gun exports and licensure to be
under the jurisdiction of the commerce dept.

This is common sense. Gun exports and licensure should stay under the purview of state, NOT
commerce. -Jenn Valencia

WASHSTATEC019877
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 382 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-gckw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0564

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Garcia

 

General Comment

I oppose this change of rules switching the authority from the State Department to the Commerce
Department for regulating the export of firearms. This is extremely dangerous proposal and there has
been no clear-cut rationale put forth for this change.

WASHSTATEC019878
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 383 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-wj70
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0565

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Kemper

 

General Comment

The Unites States has a gun problem. Anyone who doesn't think so has been in a dark room for most of
her life. The United States has the highest percent of gun ownership, the highest number of guns,
extremely high rates of murder and gun related crime compared with most of the world. The United
States government must take measures to address this problem. Making it easier to obtain a gun is not an
answer, it is an abdication of responsibility to its citizens.

WASHSTATEC019879
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 384 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-9ply
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0566

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: robert norton

 

General Comment

Sad

WASHSTATEC019880
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 385 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-x24w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0567

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Gross

 

General Comment

I oppose the rule change that would switch the regulation of firearms exports from the U.S. State
Department to the U.S. Commerce Department.
Thanks.

WASHSTATEC019881
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 386 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-iak8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0568

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Craig Evans

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019882
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 387 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-7qww
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0569

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Lawson

 

General Comment

The United States must stand behind promoting peace at home and abroad. We must not switch the
regulation of firearms exports from the State Department to the Commerce Department, facilitating
firearms exports to oppressive regimes, removing safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. The United States must prioritize global stabilization
and peace. Keep the regulation of firearm exports under the authority of the State Department and keep
our country's security as a priority more important than short term profits. Thanks you.

WASHSTATEC019883
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 388 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nwns
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0570

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: RON FRITZ

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC019884
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 389 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nt4c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0571

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Toniann Reading

 

General Comment

T adamantly oppose this proposed rule change!

WASHSTATEC019885
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 390 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-25d6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0572

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Patterson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I'm concerned that switching the regulation of firearms
exports from the State Department to the Commerce Department would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration.

WASHSTATEC019886
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 391 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-idlq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0573

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Douglas Estes

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC019887
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 392 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-fi5i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0574

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christopher Walker

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The rule change would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC019888
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 393 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-3fmt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0575

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Seeing as terrorist groups and other organizations accused of serious human rights violations have been
able to make excellent use of non-automatic and semi-automatic low-caliber weapons, those sorts of
firearms should remain on the USML. I strongly oppose the proposed rule change

WASHSTATEC019889
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 394 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-movu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0576

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kay Smith

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. Sales of firearms to other countries should not be treated
as a business matter.

WASHSTATEC019890
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 395 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-6w7s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0577

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JL Angell

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

WASHSTATEC019891
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 396 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-xeka
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0578

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tisa Anders

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We need the State Department to continue with safety on
this matter, not profits. In other words, let's continue to value and cherish people.

WASHSTATEC019892
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 397 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-pyvw4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0579

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claudia Cumes

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is the opposite of the type of common sense change
we need to see.

WASHSTATEC019893
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 398 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-3 1x5
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-20 17-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories [, 1,
and UI

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-0530
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Berger

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. Thev are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are under
the regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the nde chanec, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national securitv, even to countries where there are serious human rights
concems, such as the Philippmes and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Hts
Bureau of Industry and Secunty does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaming weapons, and further fuel violence that
destabilizes countries and causes mass migration

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

it would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

WASHSTATEC019894
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 399 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-e621
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0581

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Lebert

 

General Comment

Iam opposed to switching the regulation of firearms exports from the State Department to the Commerce
Department as tt would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and
further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC019895
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 400 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-xzxs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0582

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Faith Shafman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

WASHSTATEC019896
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 401 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-a2ai
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0583

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: M.A. Maier

 

General Comment

I strongly oppose this rule change that would move the regulation of firearms exports from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019897
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 402 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-tflx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0584

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barry Cheney

 

General Comment

I oppose the plan to change the licensing of weapon exports from the State Department to the Commerce
Department. The world is flooded with too many weapons which fuel wars and terrorism. Please dont
change this.

WASHSTATEC019898
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 403 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-e)t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0585

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eugene O'Neill

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019899
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 404 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-2m5t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0586

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Brown

 

General Comment

This is the most irresponsible action EVER to be taken by our Government. Let us show maturity for the
sake of this world we live it. Almost Every day now there are mass killings and its only getting worse. Sit
up and recognize the direction of this action. The NRA has enough money to be satisfied along with
Donald Trump, our Dictator.

WASHSTATEC019900
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 405 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-98ul
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0587

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leanne Yerby

 

General Comment

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration. That is why I oppose this nile change that would switch the regulations of
firearms export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATECO019901
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 406 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-cpdi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0588

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Godzeno

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC019902
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 407 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-d5zk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0589

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Bliss

 

General Comment

Iam opposed to allowing American semi automatic weapons to be sold over seas. Allowing the NRA to
sell weapons overseas is insane. The NRA will be arming the very people that are killing our own people.
Have you lost your minds?

WASHSTATEC019903
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 408 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-i93s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0590

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Randye Bloom

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

As a citizen who cares about the safety of our citizens as well as people all over the world L ask you to act
in our behalf keep guns out of the hands of people who have no nght to own them. Hero semi automatic
weapons out of the hands of people who are not protecting our citizens. We have had massacres in our
country. Do not allow this to continue. History will show what happened in our country. Do the right
thing and protect all citizens everywhere. Stand up and be counted as one of the brave and good people.

WASHSTATEC019904
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 409 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-z24a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0591

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sherry Schiebel

 

General Comment

I believe that guns in the wrong hands are the cause of the recent rash of mass murders. We must never
allow unfettered access to weapons of any kind. But now that ARIS assault weapons, and bump stocks
which allow the conversion of single round shot weapons into multiple shot weapns, we need to make
restrictions on ownership stronger, not weaker.

Please think of all the children killed by those whose only form of expression is violence. Please think
about all those families who have lost mothers and fathers. This was something that could have been
prevented if there were waiting periods that would allow background checks to limit the purchase of guns
to responsible individuals. But we also need to eliminate AR 15's and bump stocks from the market
place.

If it were you child or parent who died, I believe you might have a different perspective.

WASHSTATEC019905
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 410 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-iu07
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0592

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous anonymous

 

General Comment

Tam writing to IMPLORE YOU to keep Americans as well as world citizens safe from the increase in
violence and danger in our world if the regulation of firearms exports from the State Department to the
Commerce Department goes through. It would facilitate firearms exports to unstable, oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

PLEASE - Our families are depending on you to not give in to profiteering pressure! All of our lives are
worth so much more than to turn our planet into a nightmare of ever-increasing violence - it is bad

enough as itis.

PLEASE - if you have a moral, ethical, and spiritual aspect to your being (and I would hope you do),
please help protect us from increasing the number of gun sales around the world.

WASHSTATEC019906
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 411 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-I5tu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0593

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Congress would have no knowledge of or control over
large weapons sales to foreign countries. Commerce Department doesn't have the resources or the
expertise to adequately enforce export controls.

WASHSTATEC019907
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 412 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-Sojg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0594

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Banzhaf

 

General Comment

Fire arms need to remain classed as military so they may be better regulated.

WASHSTATEC019908
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 413 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-478r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0595

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Lombardi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019909
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 414 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-v4wz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0596

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maxwell Klare

 

General Comment

This change is unacceptable, there is no reason to export our serious gun problems to other countries for
nothing more than greed. lam a gun owner who does not like or support the NRA in any way, lam
responsible, [took hunters safety over 50 years ago and was taught you kill it you eat it. This philosophy
seems to have been lost and replaced with paranoia, that everyone is out to harm you and the solution is
to heavily arm you self. I don't want to live in that environment, there is no reason [, or anyone else
should be subject to this greedy madness.

WASHSTATEC019910
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 415 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-2fve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0597

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jun Whang

 

General Comment

We strongly oppose this change since it creates a serious risk to our national security by facilitating the
export and sale of dangerous firearms to foreign agents.

WASHSTATECO019911
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 416 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-wk7s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0598

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gregry Loomis

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC019912
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 417 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-Stxu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0599

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Merkey

 

General Comment

Should the NRA have carte blanche to push its agenda overseas? Absolutely not. | don't imagine
European and other foreign governments want our baggage.

WASHSTATEC019913
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 418 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-xhd0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0600

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allen Altman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019914
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 419 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-qutp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0601

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Sanders

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019915
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 420 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-13sz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0602

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Slavik

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. The NRA and gun manufacturers want guns
everywhere, for everyone, not just here in the United States, but around the world. They are pushing hard
for a rule change that would move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the US.
Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security.

WASHSTATEC019916
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 421 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-k7ig
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0603

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ross & lori Bryant

 

General Comment

What are you idiots trying to do, send us back to the Stone age. It doesn't make any difference who has a
gun. Like the saying goes ‘guns don't kill people, people kill people's. Looking g at this saying it Dawn's
on me that it doesn't sound right. I guess it doesn't matter does it?

WASHSTATEC019917
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 422 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-evib
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0604

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Perry Levin
Organization: Amalgamated Limousine

 

General Comment

There are more than enough guns circulating in the population. We do not need more guns; we need
more restrictions.

WASHSTATEC019918
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 423 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-g4aj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0605

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janiece Staton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

The Commerce Department has inadequate staff to be monitoring the flow of firearms into and out of the
USA. Thus, dangerous players on the domestic and foreign fronts would have far greater access to the
destructive devices they seek. In addition, the shift would eliminate the State Departments Blue Lantern
program, that has been in place since 1940, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them.

Furthermore, it would remove licensing requirements for brokers, increasing the risk of trafficking.
Finally, it would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. My Congress members must have direct knowledge and
formal input regarding the flow of arms that leave USA soil. The security of my family, neighborhood,
nation, and planet depend upon thoughtful, responsible, ethical oversight and monitoring of all weapons
of war and extortion. I do not trust military-industrial complex corporations nor the Commerce
Department to be effective or reliable in this regard.

WASHSTATEC019919
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 424 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-hhb2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0606

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

It seers amazing to me that a president who claims to be creating new immigration barriers under the
guise of national security will allow an easier way for fire arms to be sold to foreign buyers. This seems
like a move that would make our borders less secure and our nation less secure as well as those around
the world than the many innocent families secking asylum whom are turning away from our borders and
imprisoning. This proposed rule is a bad decision for other reasons as well:

-lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

-It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC019920
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 425 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-6gt2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0607

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: GEORGIA MORGAN

 

General Comment

I oppose this rule change. Switching the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department puts people all over the world at risk, for the benefit of a few gun
manufacturers, because the Commerce Department just does not have the resources to adequately enforce
export controls. Its Bureau of Industry and Security does not have staff everywhere. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC019921
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 426 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-3vg6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0608

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jacqueline Birnbaum

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

WASHSTATEC019922
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 427 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-vr23
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0609

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rev. Allan B. Jones

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It appears to be a poorly disguised effort to increase arms
sales around the world, and lead to more ujnnecessary deaths and other suffering. Thank you.

WASHSTATEC019923
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 428 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-9fbt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0610

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Priscilla Skerry

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Tam very concerned about this tactic by the NRA. It must be stopped.. for the safety of our Nation and
all of the world's citizens. I expect responsible action be taken to prevent the NRA from getting away
with this. Thank you.

Priscilla Skerry
Portland, Maine 04102

WASHSTATEC019924
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 429 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-loem1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0611

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Faith Parker

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This woild seriously jeaopardize national security as
well as the security of other free democracies. It would be a decision in favor of big business interest
rather than a decision in th inrpterests of safety and security

WASHSTATEC019925
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 430 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nv9k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0612

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sherry Monie

 

General Comment

The proposed rule to move the regulation of firearms exports from the State Department to the
Commerce Department would be a total disaster and is nothing but a give-away to the gun industry.

This proposal is a bad idea for many reasons, but most important among them are the following. The
change would (1) facilitate firearms exports to oppressive regimes, (2) remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and (3)
further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC019926
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 431 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-f697
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0613

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Pettit

 

General Comment

Tam equally ashamed and appalled that this rule has been proposed. I see no reason why this rule must be
changed, but obviously the NRA sees it worthwhile to weaken any gun regulation that it can find. The
NRA, however, cannot understand why this rule change will harm us far more than any terrorist plot will.

It will remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, you, the State Department,
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch will
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe. More
worrisome is the fact that a savvy gunsmith or a monster of a human being could alter their plans or
knowingly provide plans that would allow a firearm to be converted from semi-automatic only into a
fully-automatic weapon. The notion that anybody, anywhere, at any time could print a weapon more fit
for the military than for civilian usage is extremely troubling. This would allow common criminals to
outgun police departments, security forces, and peacekeepers, and it would allow groups such as neo-
Nazis, various "alt-right" organizations, and anti-government extremists to possess weaponry that could
turn a standoff or a shooting into a literal bloodbath like the one at Mandalay Bay in 2017. For this
reason alone, this rule cannot be changed, but there are other rules changes coming that should further
drive home reason why this proposed rule cannot be allowed to take effect:

-It will remove licensing requirements for gun brokers, thereby increasing the risk of trafficking;

-The Commerce Department simply does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have the same amount of staff as the State Department's
program, which means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents will face far fewer hurdles to obtaining large caches of American guns and
ammunition;

-This rule change will eliminate the State Departments Blue Lantern program--which has been in place
since 1940, and which carries out hundreds of pre-license and post-shipment inspections and publicly

WASHSTATEC019927
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 432 of 676

reports on them, thereby providing transparency to what could easily become a corrupted and dangerous
process;

-And finally, Congress will no longer be automatically informed about sizable weapons sales that it could
stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey. The end result may well be that weapons made by American
countries will be turned back upon us during terrorist attacks or military campaigns, and there will be
Hell to pay back home if this news ever reaches our shores.

This proposed rule will arm the enemies of democracy, freedom, and peace in one fell swoop--all so that

firearms manufacturers can give their CEOs and shareholders an extra bonus when pay day comes
around.

WASHSTATEC019928
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 433 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ew39
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0614

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Petrauskas

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This rule change would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and

further fuel violence that destabilizes countries and causes mass migration.

This rule change puts money in gun makers pockets and puts us all in more danger. Dont change the rule.

WASHSTATEC019929
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 434 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-241i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0615

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Bernard

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place because:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirernents for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

For all of these reasons, please do not allow the switching the regulation of firearms exports from the
State Department to the Commerce Department. Thank you, Kathy Bernard

WASHSTATEC019930
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 435 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-w00x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0616

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Earl Grove

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

*** Submit comments now to the State Department and the Commerce Department through the below
links. You can write in something like: I oppose this rule change that would switch the regulations of
firearms export from the U.S. State Department to the U.S. Commerce Department. You can also copy
and paste in other parts of this email, too, in order to make your case.

HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are
under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Theres no time to waste - submit comments now to the State Department and the Commerce Department
opposing this rule change!

WASHSTATEC019931
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 436 of 676

*When you click through the pages, for your official comments, you can copy and paste the points in this
email or use your own voice to make unique comments.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

Submit comments now to the State Department and the Commerce Department opposing the rule change.

*You can copy and paste the points in this email or use your own voice to make unique comments to the
State and Commerce Departments.

U.S. Department of State: https://action. momsrising.org/go/382897t= 1 Od&akid= 1 1004%2E2374855%
2EE62M3s

U.S. Department of Commerce: https://action.momsrising.org/go/38290?t=12&akid=11004%

26237485 5%2EE62M35

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Thank you for taking action to help make our country and our world a safer place.

-- Gloria, Kristin, Monifa, Dorie, and the entire MomsRising/Mams con Poder team

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

WASHSTATEC019932
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 437 of 676

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC019933
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 438 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-oj16
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0617

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Devoss

 

General Comment

I oppose changing the rules for regulating fire arms export from the State Department to the Commerce
Department for the following reasons:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC019934
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 439 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ld7h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0618

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA and gun manufactures are ugly examples of corporate greed at its worst. Arm more people that
should not have access to firearms and make the world an even more dangerous place. Sounds very
smart. (Sarcasm)

WASHSTATEC019935
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 440 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ft44
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0619

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jamilah Elder

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

-It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you,
Jamilah Elder

WASHSTATEC019936
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 441 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-9]lju
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0620

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Beeston

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019937
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 442 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-8fv2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0621

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathy balan

 

General Comment

Tam so against this, itis a dangerous, unecessary move guidng by greed. THIS SHOULD NOT
HAPPEN

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC019938
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 443 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-thgd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0622

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose the change of rules governing who may make international arms sales in the U.S. Arms
should not be considered just another item in the overall commerce of the nation. Lives are at stake and
the risks associated with arms sales should be managed with the nation’s safety in mind, not the profit of
those who would exploit this potential option for personal gain.

WASHSTATEC019939
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 444 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-8006
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0623

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Kram

 

General Comment

I oppose the transfer of regulations that control the sale of firearms from the Department of State to the
Department of Commerce. This is not in keeping with national security and might allow arm sales to
regimes that are dangerous.

Please stop this transfer!

WASHSTATEC019940
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 445 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-7i5k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0624

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynn Frederiksen

 

General Comment

I completely OPPOSE the effort to move the regulation of arms sales from the state department to the
department of commerce.

WASHSTATEC019941
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 446 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-urjp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0625

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brigid Murphy

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

WASHSTATEC019942
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 447 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-idom
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0626

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Adolphe

 

General Comment

If this change goes through, extremely dangerous military-grade automatic weapons could be easily sold
to terrorists, US enemies, and just about anybody with money. This is a recipe for uncontrolled,
undeclared war, horrible violent crimes, and disaster. This would remove licensing requirements and
open the floodgates for unheard of violence. We have a chance to halt this dangerous move. Stop them
now,

WASHSTATEC019943
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 448 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nsud
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0627

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose gun sales being switched to the commerce department.

WASHSTATEC019944
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 449 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-3k4s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0628

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rev. Alison Hyder

 

General Comment
Tam horrified by the proposal to change the oversight of US arms sales. I believe that this department is
the best agency tro monitor the destination of all dangerous arms. Please do not allow the U.S.

Commerce Department to manage something this crucial to national security.

Thank you.

WASHSTATEC019945
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 450 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-s2m9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0629

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angela Gantos

 

General Comment

I oppose this rule change.

WASHSTATEC019946
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 451 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-23xk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0630

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eileen Battles

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019947
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 452 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-x430
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0631

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Blair

 

General Comment

Your support for weapons of war in the hands of private citizens and the NRA is unconscionable and
egregious!!

WASHSTATEC019948
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 453 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-7dme
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0632

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: tia pearson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

This makes it so much easier for home-grown terrorists to work with foreign countries without any
oversight. The Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC019949
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 454 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-h40g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0633

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Hunyady

 

General Comment

Tam against this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019950
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 455 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-kjy8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0634

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Thomae

 

General Comment

To take the sale and foreign distribution of highly lethal firearms out of the regulation and oversight of
the State Department and place it under the capitalistic Commerce Department which has neither the
staff, nor the experience, nor the will to exercise any control over the amounts and kinds of person killing
machines that are allowed to be sold to foreign countries is potentially very dangerous to the safety and
welfare of our citizens, home and abroad. We could easily be arming those who wish to destroy our
nation and would use these against our citizens when they are in other countries.

Firearms are dangerous enough they should have to undergo serious inspection and regulation whenever
they are sold. The greed of a few should not be allowed to jeopardize the safety of many. That is not the
way a successful and developing nation

handles commercial activities. It is irresponsible.

WASHSTATECO019951
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 456 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-frdk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0635

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Cederholm

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales

that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

WASHSTATEC019952
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 457 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-5ru9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0636

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nikki Sachs

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security. lam against this change.

WASHSTATEC019953
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 458 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-zacj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0637

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kacie Shelton

 

General Comment

Please do not switch firearms regulation from the State Department to the Commerce Department. The
Commerce Department does not have the funding to investigate thoroughly.

There is no need to eliminate working programs, such as the State Departments Blue Lantern program, in
place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Ultimately, switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration -- in turn overwhelming other US
programs and organizations. This is a self-defeating proposal; please reject it.

WASHSTATEC019954
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 459 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-z9lp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0638

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alice Pfister

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

I respectfully request that you do not allow this change to take place. Thank you.

WASHSTATEC019955
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 460 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-8911]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0639

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Heinle

 

General Comment

Tam opposed to the NRA or gun industry selling automatic weapons to foreign governments or
individuals of foreign nations. This is not in our best interest as far as the security of our citizens.

WASHSTATEC019956
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 461 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-uf85
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0640

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane DiFante

 

General Comment

Arms sales should stay under the department of state for national security reasons. State understands who
our friends and enemies are and how gun sales could be turned against us.t

WASHSTATEC019957
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 462 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-in07
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0641

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Homstad

 

General Comment

Do not shift these actions to the U.S. Commerce Department. This would be dangerous. This is the
responsibility of the U.S. State Department and should remain so.

WASHSTATEC019958
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 463 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-qqcs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0642

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nataliya Gurshman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019959
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 464 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-dnml
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0643

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Morgan Clark

 

General Comment

I object to this proposal and demand that weapons exports continue to be treated as military armaments.
The proposal would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them, would
remove licensing requirements for brokers, increasing the risk of trafficking, and would remove the State
Departments block on the 3D printing of firearms. I demand this proposal be rejected.

WASHSTATEC019960
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 465 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-rirb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0644

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara White

 

General Comment

Please do not move regulation of arms exportation from the State Departrnent to the Commerce
Department. It would increase trafficking, make our nation and others less safe, and make us more
vulnerable to terrorism

WASHSTATEC019961
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 466 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-7klv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0645

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Louis Brendan Curran

 

General Comment

Oppose this very strongly - firearms are not t-shirts or soybeans - sales require much much more political
regulation and oversight than Commerce would give them - block this NRA end-run immediately!!!

WASHSTATEC019962
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 467 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-eS5ie
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0646

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019963
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 468 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-py2b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0647

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kerry Driscoll

 

General Comment

Do not transfer oversight of weapons exports to the commerce department. It is not commerce, it is war
materiel.

WASHSTATEC019964
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 469 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-uuv7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0648

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wayne & Roberta Wunderlin

 

General Comment
1 OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS

EXPORT FROM THE U 8
STATE DEPT. TO THE U 8 COMMERCE DEPT. THIS WOULD BE MUCH MORE DANGEROUS

WASHSTATEC019965
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 470 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-kges
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0649

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tom §

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It does not make for a safer world, but simply lines the
pockets of gun makers.

WASHSTATEC019966
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 471 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-Sazs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0650

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: nick burns

 

General Comment

I do not support the rule change to switch the regulations of firearms export from the U_S. State
Department to the U.S. Commerce Department.

This is bad policy, which would increase gun trafficking, and eliminate appropriate Congressional
oversight

WASHSTATEC019967
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 472 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-109m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0651

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Dunn

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

WASHSTATEC019968
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 473 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-i5nd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0652

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Wright

 

General Comment

If you play Twisted Metal 4 and you want weapons & freeze (99 of everything, including lightning) the
first cheat you must enter at the password box is: Down, Start, R1, Up & start

second cheatis: O<*Ri and O

WASHSTATEC019969
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 474 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-8olr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0653

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: john north

 

General Comment

I absolutely oppose any rule change that switches the regulations of firearms export from the U_S. State
Department to the U.S. Commerce Department.

WASHSTATEC019970
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 475 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-o00qb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0654

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Glenn Williams

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. My main concern is that if weapons are no longer
classified as "military" under the Commerce Department, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey.

Also, the Commerce Department does not have the resources to adequately control export laws.

Turge you not to allow this rule change.

WASHSTATEC019971
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 476 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-195)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0655

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elapully Ganapathy

 

General Comment

Please do not allow control of fire arm sales from State Department to Commerce department. Such a
change would have detrimental effects as below.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC019972
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 477 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-n6ex
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0656

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security

WASHSTATEC019973
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 478 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-khmt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0657

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Rettig

 

General Comment

Tam writing to strongly object to the proposed changes in the United States’ proposed rule on
International Traffic in Arms Regulations.

Right now, firearms exports are classified as military. This is why firearm exports are under the
regulation of the State Department, and why Congress can block sales of large batches of firearms to
foreign countries.

If the regulation of firearm exports is changed to regulation by the Department of Commerce, then
firearms will spread across the world and firearms will find their way back into the United States, where
they can be used against innocent children. In fact, if the Department of Commerce is in control of
firearms exports, then Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems.

Please do not shift control of firearms exports to the Department of Commerce. Such a move will

generate bloodshed across the globe and here are home in America. We must avoid such a future and
prevent more gun and firearm violence.

WASHSTATEC019974
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 479 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-mglw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0658

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Jacques

 

General Comment

Tam totally opposed to the proposed rule change the would transfer the export of guns from the State
Dept. to the Dept. of Commerce. Currently Congress has the ability to block the sale of large batches of
guns to foreign countries. If foreign gun sales end up under the Dept.. of Commerce, Congress won't
even know about them. The U.S. already exports far too many weapons which often seem to end up in
the hands of terrorists and criminals. The last thing the world needs is for the U.S. to export still more
guns to still more terrorists an criminals. This proposed change is just another giveaway to gun
manufacturers who don't care about anything except profits. It is utterly irresponsible and will result in
countless unnecessary deaths. | am appalled that the federal government is even considering this,

WASHSTATEC019975
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 480 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-pxkn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0659

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Keys

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S.
Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime,

terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of

American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department

would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized

crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes

countries and causes

mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of

pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearrns. When Defense
Distributed founder Cody

Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating

arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,

WASHSTATEC019976
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 481 of 676
anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of

firearms in the US.
and around the globe.

Again, as a citizen of the United States, | oppose this rule change that takes regulatory control from U.S.
State Department

and transfers that control to the U.S. Commerce Department

Sincerely,

Thomas J. Keys

WASHSTATEC019977
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 482 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-5srq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0660

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Claman

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department for a number of reasons. One, it would reduce needed
oversight of gun sales and open the way for more bad actors (such as immoral dictators, terrorists, mob
bosses, violent criminals, the insane, etc.) to easily access large numbers of weapons that could be used
against innocent people. Two, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Three, frankly, the Commerce Department just does not have the resources to adequately enforce export
controls on weapons or much else. Its Bureau of Industry and Security does not have staff in all the
places where it would be needed, which means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer barriers to obtaining large
supplies of American guns and ammunition. Finally, it would clearly make things a lot scarier for people
all over the world!

WASHSTATEC019978
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 483 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ggin
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0661

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Teresa Nicola

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC019979
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 484 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-3112
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0662

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maryann Smith

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. .
The Commerce Department just does not have the resources to adequately enforce export controls. The
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and armmunition. The rule change would make the
world a far more dangerous place:It would eliminate the State Departments Blue Lantern program, in
place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC019980
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 485 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-sxqd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0663

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Dunham

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

-lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC019981
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 486 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-eja7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0664

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Haefeli

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U.S. State
Department to the U.S. Commerce Department.

Among other things, this rule change would:

* eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

* remove licensing requirements for brokers, increasing the risk of trafficking.

* remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

WASHSTATEC019982
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 487 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-blsd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0665

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Kornreich

 

General Comment

*** Submit comments now to the State Department and the Commerce Department through the below
links. You can write in something like: I oppose this rule change that would switch the regulations of
firearms export from the US. State Department to the U.S. Commerce Department.

WASHSTATEC019983
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 488 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-Sucu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0666

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Krajec

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019984
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 489 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-3ffe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0667

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carmen Nichols

 

General Comment

Details on how the rule change would make the world a far more dangerous place:

Lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds

of pre-license and post-shipment inspections and publicly reports on them.

2.1 would remove licensing requirements for brokers, increasing the risk of trafficking.

3.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed

founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully

charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a

3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D

printing of firearms in the U.S. and around the globe.

This in no way helps with gun violence. When are we going to work on that? When will the lives of

people be more
important than the sales of weapons?

WASHSTATEC019985
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 490 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-polg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0668

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: walter garvin

 

General Comment
Stop the NRA madness and unfettered access to weapons. Stop the slaughter of children in schools. Stop

the slaughter of people in the cinema's. Stop the slaughter of people at shopping malls. Stop it here in the
US. Don't allow the NRA to weaponize the world. Enough already.

WASHSTATEC019986
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 491 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-7mq3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0669

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Vander Poel

 

General Comment

Every day brings news of another misstep by this administration. This action will not help any situation,
except for the thickness of the wallets of arms producers.

The United States has had a reputation for making war without any sense. | know that to be true: I spent
time in Viet Nam in the USMC in the late 1960s.

I worry that my grandchildren will not be able to travel freely in the world, as there will be so much more
hatred directed towards Americans by all the peoples we have wronged.

Taking the control of arms exports away from the Department of State and the Congress is an
egregiously bad decision.

WASHSTATEC019987
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 492 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-frjg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0670

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rob Jackson

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

When does the madness stop?

WASHSTATEC019988
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 493 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-mbqd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0671

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Wiles

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC019989
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 494 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-lds7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0672

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deb Stringham

 

General Comment

Tam very strongly opposed to moving oversight of international gun sales from the State department to
the Commerce department. The gun industry should NOT profit at the expense of our national

WASHSTATEC019990
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 495 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-xztx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0673

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hope Mays

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We can't keep people from other countries from coming
here and send guns to the countries from which they are seeking refuge.

WASHSTATEC019991
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 496 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-5oef
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0674

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Higgins

 

General Comment

I oppose the proposed changes in the U.S. Munitions List Categories 1, I, and IU for the following
reasons,

1. Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

2. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

3. It would remove licensing requirements for brokers, increasing the risk of trafficking.

4. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Do not change the regulations.

WASHSTATEC019992
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 497 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-yseu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0675

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: C. Flannery

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. Itis VERY important that the state department be fully
aware of the sale of large quantities of firearms. There should also be a limit on how many firearms are
sold each year. The world needs less guns not more!!! The guns that are made should only be in the
hands of people with extensive training.

WASHSTATEC019993
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 498 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-g0su
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0676

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward Laurson

 

General Comment

Encourage gun safety law and strong gun control laws.

WASHSTATEC019994
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 499 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-pfq8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0677

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julic Blum

 

General Comment
I oppose the rule change. Firearms exports should continue to be classified as military.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

WASHSTATEC019995
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 500 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-u8uu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0678

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: EVE TILSEN

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking [

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

So Lask: ARE YOU OUT OF YOUR MINDS?

JUST SAY NO.

WASHSTATEC019996
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 501 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-628c¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0679

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken Box
Organization: Austin Community College

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019997
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 502 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-s08y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0680

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: karen toscos

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is a ridiculous change. You are supposed to
safeguard the nation against gun violence, instead you are supporting it in a backhanded way.

WASHSTATEC019998
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 503 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-2)25
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0681

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing to express my opposition of switching the regulation of firearms exports from the State
Department to the Commerce Department. This change would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration. I believe we currently have too few regulations over firearms in our country and in our
international relations, and do not feel like this is the correct direction to take our arms regulation.

WASHSTATEC019999
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 504 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-t064
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0682

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alix Keast

 

General Comment

I oppose this rule change, moving international gun sales oversight from the State Department to the
Chamber of Commerce, who will promote more gun sales to individuals overseas, including machine
gun style guns- which are not appropriate for US non-military or any other non-military population to
own. This is not a good idea for anyone except gun sales corporations. Please do not pass this dangerous
legislation.

WASHSTATEC020000
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 505 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-b84z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0683

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cause Haun
Organization: MomsRising

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would mean that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC020001
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 506 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-weps
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0684

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Booth

 

General Comment

Please keep approval of firearm exports in the State Departrnent. Don{t approve this rule change.

WASHSTATEC020002
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 507 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-exbe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0685

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donald Walsh
Organization: individual

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020003
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 508 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-2517
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0686

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Hemm

 

General Comment

I oppose the rule change that would switch the regulation of firearms export from the US State
Department to the US Commerce Department. We need FEWER guns in our nation and around the
world, NOT more!!

WASHSTATEC020004
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 509 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-tlcx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0687

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandi Cornez

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7].

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020005
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 510 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-3x25
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0688

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daphne Wong

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC020006
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 511 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-40k6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0689

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: BHASKAR DASGUPTA

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. The rule change would make the world a far more
dangerous place in at least the following manner:

a. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

b. It would remove licensing requirements for brokers, increasing the risk of trafficking.

c. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020007
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 512 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-r0k9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0690

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victoria Meguid

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Congress should know when large amounts of firearms are being sold to other countries. guns go to
Mexico illegally and look what has happened there- thousands of deaths in the last year with American
guns.

Just like many of the other changes in this country in the last 18 months this is dangerous this is not what
we should be doing to keep a peaceful world. it is just lining the pockets of the gun makers.

Be responsible.

Thank you.

WASHSTATEC020008
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 513 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-vOnb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0691

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Silvers

 

General Comment

I strongly oppose the change in regulation that would mean Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey. The Commerce
Department just does not have the resources to adequately enforce export controls. Its Bureau of Industry
and Security does not have statf everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC020009
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 514 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ub16
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0692

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: George Cleveland

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC020010
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 515 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-db9g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0693

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wendy Wright

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020011
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 516 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ph6a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0694

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David M. Dunn

 

General Comment

I do not care what lies are being shoveled at you by #45, the N.R_A., or the republicans.

The proposed change to allow an agency devoted to commerce to do this is reprehensible, wrong, and in
the long run foolishness that will hurt our country.

Don't do this!

WASHSTATEC020012
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 517 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-z14t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0695

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Keith

 

General Comment

I oppose this rule change. It would switch the regulations of firearms export from the U.S. State dept. to
the Commerce dept. T

WASHSTATEC020013
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 518 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-c9vx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0696

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brooke Berman

 

General Comment

I am horrified to learn that the government is thinking of switching the regulation of firearrns exports
from the State Department to the Commerce Department. This would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration. It is not in our best interest as Americans; we already have a massive gun
problem, let's please not turn that into a free market issue but instead keep our focus on public safety.

As the mother of a seven year old child, I find myself having to explain guns and gun violence constantly
because EVERYWHERE WE TURN there is some slick ad featuring a character with guns. Guns are not
"Business as Usual" commerce; they should be handled like a controlled substance.

Thank you.

WASHSTATEC020014
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 519 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-4fyf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0697

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Harper

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC020015
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 520 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-rua9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0698

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheilagh Creighton

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

1] It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre- license and post-shipment inspections and publicly reports on them [4]

2] It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3] It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

WASHSTATEC020016
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 521 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-1062
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0699

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: CURTISS DURAND, MD

 

General Comment
MOST GUNS ARE MEANT TO HARM PEOPLE. INJURE AND KILL THEM. THIS IS WRONG.
JESUS WAS THE WORLDS GREATEST PACIFIST. THIS TRUTH HAS UNIVERSALLY BEEN
NEGLECTED AND EVEN DENIED.

JUNS AND BOMBS SHOULD BE OUTLAWED NOT MADE EASIER TO DISPLAY AND
DISTRIBUTE AROUND THE GLOBE.

IKE KNEW THIS AND WARNED THE WORLD ABOUT THIS DANGER WHILE HE WAS STILL
PRESIDENT.

OUTLAW GUNS AND BOMBS. STOP THEIR DISTRIBUTION.

CURTISS DURAND, MD

WASHSTATEC020017
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 522 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-7ymu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0700

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The State Department should by all means retain the authority to handle export licenses of semiautomatic
assault weapons and other powerful firearms. The transfer of that authority to the Commerce Department
would kill a program that carries out post-shipment & pre-license inspections, eliminate licensing
requirements that hamper trafficking, and open the way for anyone to make 3d printed weapons. Also,
the State Department alone can give notice to Congress to block weapons sales that could jeopardize our
security. For all these reasons, the proposed transfer should be abandoned, as it would make us
considerably less safe.

WASHSTATEC020018
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 523 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-txn9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0701

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beth Huizenga

 

General Comment

Oversight of firearms should not be switched to the Department of Commerce from the State
Department. This would mean a

lack of safety for the American people in the case of a national emergency as the Commerce Department
does not have the

ability to stop the delivery of arms to those who should not have them, nor the finances to do so.

WASHSTATEC020019
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 524 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-tnrn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0702

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Van Grouw

 

General Comment

Tam vehemently opposed to changing control of international sale of arms from the State Department to
the Commerce Department because switching the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020020
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 525 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-stp6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0703

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Miller

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020021
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 526 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-xcia
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0704

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Pope

 

General Comment

I object to this change based on the fact that the Commerce Department does not have the resources to
adequately enforce export controls & the Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations & other violent
and dangerous agents would face fewer obstacles to obtaining large supplies of American guns and
ammunition.

WASHSTATEC020022
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 527 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ts62
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0705

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Isaiah Plovnick

 

General Comment

I vehemently oppose this irresponsible, unethical, and frankly amoral rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC020023
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 528 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-asmg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0706

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Dixon

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020024
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 529 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ski4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0707

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mari Mennel-Bell

 

General Comment

I very much oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department!
Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC020025
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 530 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ukwd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0708

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeremy Becker

 

General Comment

Absolutely not. The oversight for the sale of firearms and other weapons of destruction must not be
shifted to an administrative organization setup to promote said sales. I do not approve.

WASHSTATEC020026
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 531 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-sdbe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0709

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Shane

 

General Comment

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition. Switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

WASHSTATEC020027
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 532 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-aqby
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0710

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deb Stringham

 

General Comment

Iam very strongly opposed to moving oversight of international firearms sales from the State Department
to the Commerce department. To do so would seriously weaken our national security and that of the
world in general. Among other things, it would be a terrible idea to no longer have the State Department's
ban on making weapons via 3D printing. State Department, please do your job and protect us.

WASHSTATEC020028
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 533 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-do3t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0711

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Do NOT change the rules.
Keep the authority with the U.S. State Department

WASHSTATEC020029
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 534 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-xmlz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0712

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christopher Weston

 

General Comment

Do not change this rule. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020030
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 535 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-n811
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0713

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Davis

 

General Comment

America has the highest number of guns--and gun deaths--of ANY developed country in the world. Mass
shootings are becoming commonplace, to the horror and embarrassment of every logically thinking,
peace-loving citizen. WHY in the world would we want to export our PROBLEM to the rest of the
world? NO--the NRA... and American gun manufacturers... should NOT have the ability to architect
the demise of our fellow human beings. NO LEGALIZED GUN TRAFFICKING!!!

WASHSTATEC020031
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 536 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-lefy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0714

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virginia Jastromb

 

General Comment

Do not change arms enforcement from the State Department to the Commerce Department. THe
Commerce Department does not have the means to prohibit sales to countries that should not have
American weapons.

WASHSTATEC020032
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 537 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-s}18
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0715

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Glasser

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020033
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 538 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ajpj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0716

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nina Diamante

 

General Comment

Make all guns sales in U.S.A. illegal, huge fines for selling or buying guns with huge jail sentences for
manufacturing, selling or buying guns. Also illegal to buy or sell ammunition. We have had enough
children & people killed or maimed in this country and in schools.

WASHSTATEC020034
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 539 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-8ell
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0717

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra and Bruce Seaton

 

General Comment

Iam strongly opposed to gun sale regulations being transferred to the department of commerence.

WASHSTATEC020035
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 540 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-tnti
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0718

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Feldman

 

General Comment
To Whom it may concern:

There is a push to transfer control of firearms to the Department of Commerce which does not have the
resources to oversee the transfer of these weapons particularly if they are allowed to be sold in other
countries. Our country's security would be at msk once these weapons leave our boundaries. Below are
several other very important reasons why this transfer should not happen.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020036
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 541 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-7x0c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0719

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Terrence Verigan

 

General Comment

Firearms are dangerous. | oppose the proposed changes in the U.S. Munitions List Categories L I, and
Ill for the following reasons;

1. Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

2. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

3. It would remove licensing requirements for brokers, increasing the risk of trafficking.

4. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Do not change the regulations.

WASHSTATEC020037
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 542 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-kwuf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0720

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joe Buhowsky

 

General Comment

All firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020038
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 543 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-37tk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0721

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stefanie Angsioco

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020039
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 544 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-stx2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0722

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: M Timmins

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020040
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 545 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-zdt5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0723

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Thompson

 

General Comment

I oppose the proposed change of oversight for export sales of military weapons from the US Senate to the
Commerce Department.

I believe the Senate is the proper regulator for this important responsibility. Oversight of military
weapons is first and foremost about security and human lives, not about a commodity.

Thank you,

Sincerely
Sara Thompson

WASHSTATEC020041
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 546 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-6y9r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0724

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack Stansfield

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020042
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 547 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-snmy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0725

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elise Margulis

 

General Comment

It's a very bad idea to eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. [

Removing licensing requirements for brokers will increase the risk of trafficking.

Removing the State Departments block on the 3D printing of firearm is a terrible plan. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Sincerely,
Elise Margulis

WASHSTATEC020043
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 548 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-5qvm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0726

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raymond Zahra

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC020044
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 549 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-llv5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0727

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We do not need more guns ANYWHERE in the world. The State Department is more likely to look out
for our national interest than is the Commerce Department. Gun dissemination should not be seen as a
money-making enterprise. The State Department should retain whatever control it has.

WASHSTATEC020045
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 550 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nuve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0728

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Cunningham

 

General Comment

I oppose the rule change to allow semi-automatic weapons to be licensed through the department of
commerce instead of the state department. The US is already the leader in gun violence and the last thing
we need to do is export our problem.

WASHSTATEC020046
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 551 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-8icz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0729

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chip Sharpe

 

General Comment

Iam aware that the State Departments Blue Lantern program provides critical controls over arms exports.
We cannot allow less regulated sales of weapons to further tarnish the world's view of our nation as a
rogue state willing to inflict destruction wherever a market for murderous firearms can be found.
Commerce Department does not have the resources to govern international arms sales. Please do not
allow current regulations to be weakened.

WASHSTATEC020047
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 552 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-Iclz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0730

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gina Bates

 

General Comment

IT OPPOSE the rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Guns are already out of control. We do NOT need any more.

LEAVE THE RULE IN PLACE, UNCHANGED!

WASHSTATEC020048
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 553 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-fxbb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0731

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Haslag

 

General Comment

Sir,

I would like to address the proposed rule change on which department should control gun sales. Right
now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With
the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Considering the national security interest AND the inability of Commerce to actually handle the job, I
propose that doing this would be clearly the wrong thing to do.

WASHSTATEC020049
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 554 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-g3y4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0732

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michele Voigt

 

General Comment

Tam in opposition to the Department of State proposesal to amend the International Traffic in Arms
Regulations (TAR) to revise Categories I (firearms, close assault weapons and combat shotguns), I
(guns and armament) and IT (ammunition and ordnance) of the U.S. Munitions List (USML) to describe
more precisely the articles warranting export and temporary import control on the USML. Items removed
from the USML would become subject to the Export Administration Regulations (EAR).

I strongly oppose the changing the International Traffic in Arms Regulations!!!! I believe it is a national
security risk to change the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business). This transfer of authority would
open new floodgates for arms sales internationally, with serious implications for our national secur

Firearms exports must remain classified as military and under the regulation of the State Department, so
that Congress can block sales of large batches of firearms to foreign countries. Congress must remain
automatically informed about sizable weapons sales that it could stop for national security, and to prevent
assaults weapons being sold to countries where there are serious human rights concerns!

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

I believe that the rule change would make the world a far more dangerous place:

WASHSTATEC020050
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 555 of 676

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020051
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 556 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-698a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0733

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Zareen Kapadia

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would remove the State Departments block on the 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how
to 3D print weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

WASHSTATEC020052
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 557 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-zird
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0734

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donald Harland
Organization: Self

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

In addition this rule change would have these dangerous, and reckless impacts on firearm exports.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearrns. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

It is vital to the safety of our nation and the world that this rule change is not approved.

WASHSTATEC020053
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 558 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-r940
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0735

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Don Gentz

 

General Comment

I wish to express my opposition to the rule change that would allow the Commerce Department (focused
on promoting American business) --not the State Department (focused on safeguarding our nation) -- to
handle export licenses of semiautomatic assault weapons and other powerful firearms. The Commerce
Department just does not have the resources to adequately enforce export controls. Its Bureau of Industry
and Security does not have statf everywhere. The marketing of these weapons to firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would create many long-
term and intractable problems in international relations and imperil lives everywhere. The safety and
security of our nation and the marketing of large caches of American guns and ammunition are
incompatible. Please do not take part in making the world a more dangerous and violent place.

WASHSTATEC020054
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 559 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ze9y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0736

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Norman West

 

General Comment

The last thing we need are more guns here or anywhere. We are already drowning in too many guns;
most supplied by us, in Yemen and Syria and the USA and everywhere. Now the NRA wants less
control, less regulation, more murder and more mayhem.

WASHSTATEC020055
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 560 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-f4r8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0737

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William White
Organization: Retired

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. There should be extremely tight rules concerning any
export of guns or weaponry in world increasingly plagued with violence. Please assure such a deadly
factor for civilization be treated with the urgency it deserves. Thank you.

WASHSTATEC020056
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 561 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-bux7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0738

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Louise Kaufman

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

This change would mean that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020057
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 562 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-cxla
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0739

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James McConkey

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020058
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 563 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nvas
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0740

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Reetta Raag

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020059
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 564 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-bd9f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0741

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Haslag

 

General Comment

Sir,

I would like to address the proposed rule change on which department should control gun sales. Right
now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With
the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Considering the national security interest AND the inability of Commerce to actually handle the job, I
propose that doing this would be clearly the wrong thing to do.

WASHSTATEC020060
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 565 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nbvg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0742

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020061
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 566 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-yk5k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0743

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marianne Hunter

 

General Comment

My family and I have just learned the the NRA is lobbying to move regulations of sales from US gun
manufacturers from this Department to that of Commerce Dept. This UTTERLY UNACCEPTABLE!

No other nation in the world has a civilian population that is armed as ours is here. Who are the
customers for these weapons? Terrorists, paramilitary groups and criminals. Will US weapons be used to
kill our own military personnel? To kill our allies and friends? To kill vulnerable population groups? To
kill American tourists? Without a doubt!

Putting regulation of weapons sales in the hands of Commerce is a complete renunciation of every effort
to control the flow of weapons that can and will be used against Americans (and other humans)! This is
such insanity, it crossed the line to treason, as it aids and abets the enemies of the United States of
America.

You must use everything in your power to stop this descent into chaos.
Sincerely, Marianne Hunter and family

WASHSTATEC020062
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 567 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-mb4k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0744

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret A Go

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020063
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 568 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-1r9p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0745

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shoshana Serxner-Merchant

 

General Comment

The last thing the world needs is more military style weapons available to more people. These regulations
should not be transferred to the Department of Commerce, which is only interested in more sales,
regardless of what the results are. The US has enough troubles with the influence of the NRA, where
automatic assault rifles are readily available, resulting in mass shootings. Do we really want to export
that to the rest of the world and to any terrorist organization out there?

WASHSTATEC020064
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 569 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-j2tu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0746

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: maxine sheets-johnstone

 

General Comment
STOP THE PROLIFERATION OF GUNS AND ASSAULT WEAPONS AND THE
AUGMENTATION
OF THE GUN MANUFACTURING INDUSTRIES!!!

DO NOT SHIFT EXPORT POLICY CONCERNING GUNS FROM THE DEPARTMENT OF STATE
TO THE DEPARTMENT OF COMMERCE!!!

WASHSTATEC020065
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 570 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-5he3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0747

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Fletcher

 

General Comment

I write to strongly urge you not to move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the US. State Department, which is focused on safeguarding
our nation, to the U.S. Commerce Department, which is focused on promoting American business. This
transfer of authority would open new floodgates for arms sales internationally, with serious implications
for our national security.

Keeping firearms exports classified as military allows Congress to monitor and block sales of large
batches of firearms to foreign countries. lam deeply concerned that with the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of
national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

In addition, I don't believe that the Commerce Department has the resources to adequately enforce export
controls.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Specifically,

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020066
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 571 of 676

The proposed rule change would make the world a far more dangerous place. Please do not put the
financial interests of firearms sellers ahead of the safety and well-being of citizens everywhere.

WASHSTATEC020067
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 572 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-19t6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0748

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Linder

 

General Comment

Moving the handling of export licenses of semiautomatic assault weapons and other powerful firearms
from the U.S. State

Department to the U.S. Commerce Department is dangerous, reckless, ludicrous, and absolutely
irresponsible. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious hurnan rights concerns and terrorist threats. The U.S.
Commerce Department is for businesses and not capable to manage firearms, and therefore, there would
be firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition. The State
Department is for national security and firearms are a national security issue. Do not move the handling
of export licenses for weapons out of the State Department!

WASHSTATEC020068
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 573 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-gf6r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0749

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robin Hall

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U.S. State
Department to the U.S. Commerce Department. This could cause terrible consequences not only to our
country but to the entire world.

WASHSTATEC020069
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 574 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-mapw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0750

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vickie Obermeyer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020070
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 575 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-e7m4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0751

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chuck Graver

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020071
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 576 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-h25u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0752

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Iszauk

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC020072
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 577 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-f2o0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0753

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Todd Heiler

 

General Comment

This action is not advised. lt will threaten national security by making it easier for terrorists and other
enemies to have access to these weapons and to turn those weapons on Americans. The NRA and gun
manufacturers have a right to make money, but not if that ight endangers national security. Second
amendment rights do not trump the right to life and security. National security and personal safety should
not be sacrificed for the sake of greed. I speak as a military veteran and as someone who has served in
law enforcement and private security. I also hold a Bachelor of Science degree in Criminal Justice. thank
you.

WASHSTATEC020073
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 578 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-cvSw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0754

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kata Orndorit

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department ts not set up to evaluate if a
particular sale could be dangerous to our country. Please do not make this rule change.

WASHSTATEC020074
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 579 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-zml5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0755

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Meece

 

General Comment

The NRA wants gun companies to be able to sell more semi-automatic weapons to foreign countries. So
they want less effective regulation. Please stop this change. It endangers many lives and our national
security. We don't want terrorists to get easier access to these weapons.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020075
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 580 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-c44w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0756

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Shutkin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

-t would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

-It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC020076
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 581 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-5nm8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0757

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shelley Kilbon

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

* It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

* It would remove licensing requirements for brokers, increasing the risk of trafficking.

* Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020077
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 582 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-b2mz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0758

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jamison Haase

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020078
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 583 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-35qy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0759

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: mary sherman

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This is jsut looking for more violence abroad and
toward our citizens as welll as the peoples of this world. Seriously, how can you even consider this? Tam
strongly against it.

Mary Sherman

WASHSTATEC020079
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 584 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-lock
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0760

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Lambeau

 

General Comment

It is the proliferation of guns including assault weapons that is creating so many mass shootings in this
country!!! Any move to make weapons more easily available be passing oversight to the commerce
department would just increase the problem!!!!

WASHSTATEC020080
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 585 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-84c¢3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0761

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karri Schlegel

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition.

This absolutely does NOT make our country safer! It only benefits the firearm manufacturers and sellers.
This is not a reasonable or smart change in regulations.

WASHSTATEC020081
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 586 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-e2ey
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0762

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles La Rosa

 

General Comment

Iam opposed to changing the purview of firearms export from the Department of State to the Department
of Commerce. It appears that primary purpose of the change, as promoted by the NRA, is to loosen the
restriction on the export of firearms including military-style semi-automatic weapons.

One of the primary reasons that individuals and families from Central American countries seek to gain
asylum in the U.S. or to enter illegally is for personal safety and to escape the high levels of crime and
violence in their countries of origin. A large percentage of the weapons used illegally in these countries
are sourced in the U.S. They are smuggled into these countries from the U_S. through the efforts of
unlawful and unscrupulous gun dealers and criminals.

So, as we attempt to stem the flow of asylum seekers and migrants, both legal and illegal, from these
countries, we are at the same time contributing to the conditions that spur them to leave their homes.

I do not see how the transfer of oversight from State to Commerce will improve the current situation,
which is what we should be doing, and not making a bad situation even worse.

Such a transfer would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020082
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 587 of 676

I strongly urge you not to make this change and thereby make it easier for gun to move out of the U.S.
into the hands of criminals and criminal gangs in Central America and other countries.

Please see references below.

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017.

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC020083
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 588 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-xu26
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0763

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: mary sherman

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This is jsut looking for more violence abroad and
toward our citizens as welll as the peoples of this world. Seriously, how can you even consider this?

WASHSTATEC020084
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 589 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-pax7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0764

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Kojm

 

General Comment

The State Department should continue to regulate the sale of arms outside of the US. Switching the
regulation of firearms exports from the State Department to the Commerce Department would facilitate
firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

My additional concerns are that this switch would:

* eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

* remove licensing requirements for brokers, increasing the risk of trafficking.

* remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The nile switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

The State Department should please continue to do its job of regulating arms sales to keep America safe.

WASHSTATEC020085
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 590 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-uvle
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0765

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Kaplan

 

General Comment

No new permissions to allow international traffic in Arms regulations: US Munitions List Categories 1,
Il, and IL. This is dangerous to public safety.

WASHSTATEC020086
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 591 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-06ps
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0766

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

t switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020087
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 592 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-sslw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0767

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: PATRICIA SYKES

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This change would enrich gun manufactures at the
expense of innacent people across the world.

There is already 50 much violence in the world, so many repressive governments, terrorists groups, drug
cartels, organized crime and the like that use guns to kill, maim, and terrorize. Why would we want to
make it easier for the bad guys to get weapons while simultaneously reducing oversight and tracking?
Who benefits from this change? Why is this change needed? What is the rationale behind this change?
The State Department is responsible for safe-guarding our nation; their goal should be to restrict access
to military-grade weapons. On the other hand, the Commerce Department is responsible for promoting

American businesses; their goal would be to promote American weapons.

What happens when military-grade weapons end up in the hands of rebels who then stage a coup ina
foreign country? If we allow that to happen, we are responsible for the fallout.

There are currently more refugees world-wide than at any other time since the aftermath of WWIL.
Making it easier to obtain military grade weapons will result in more violence, more bloodshed, more

human rights violations, more political violence, and more refugees.

Congress should be participating in the efforts to make America safer. How can they do so without
oversight or knowledge of where military grade weapons are going?

T urge you to consider the consequences of this rule change.

WASHSTATEC020088
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 593 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-k83n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0768

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Lewis

 

General Comment

We need stricter gun regulation, not opening doors to more guns. Truly, how many guns are enough??? |
say none!

WASHSTATEC020089
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 594 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-nive
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0769

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Kennedy Riggs

 

General Comment

Iam writing in opposition of changing the regulations regarding the export of firearms. Switching the
regulation of firearms exports from the State Department to the Commerce Department would facilitate
firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

Firearms manufacturers should not be allowed free reign in the distribution of their product due to the
dangerousniess posed to populations worldwide.

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington
Times, May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,

WASHSTATEC020090
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 595 of 676

2017.

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website,” CNN.com, May 13, 2013.

WASHSTATEC020091
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 596 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-vymu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0770

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
Those wanting to make this change seem to have lost all sense of conscience and moral values.

We need to be reducing proliferation of gun sales rather than increasing them which this proposal would
do.

WASHSTATEC020092
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 597 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-hjk9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0771

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Richman

 

General Comment

Please do not switch gun sales oversight to the Dept of Commerce, which might open the world market
to massive US gun sales. The world is quite violent enough.

WASHSTATEC020093
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 598 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-nljq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0772

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Gnat

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department, thereby greatly weakening Congressional oversight
of overseas arms sales. There are more than enough wars going on right now, and the US should not be
in the business of creating more, or expanding the ones we have. There's much at stake in this world
besides CORPORATE PROFITS!

WASHSTATEC020094
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 599 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-6jne
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0773

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Sullivan

 

General Comment
How much will Trump make on this horrible idea?
Do NOT do this. NRA makes enough money.

We do NOT need more guns in the world.

WASHSTATEC020095
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 600 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-puz6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0774

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ketth MaCuk

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020096
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 601 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-0201
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0775

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Yvonne Moody

 

General Comment

Please keep gun sales under the department of State, not Commerce.

WASHSTATEC020097
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 602 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-3zv7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0776

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patti Buchanan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. feel the State Department needs to know what is
happening with all weapons.

WASHSTATEC020098
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 603 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-asev
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0777

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judy Bierbaum

 

General Comment

We do not need to export our insanity and infatuation with guns

WASHSTATEC020099
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 604 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-brqr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0778

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Rogers

 

General Comment

We've got enough people killing one another! I don't think we need to export more guns carte blanche,
with no oversight. Definitely not!

WASHSTATEC020100
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 605 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-ylis
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0779

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Timothy Stoltzfus-Dueck

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020101
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 606 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-sx7k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0780

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Wolfe

 

General Comment

Please do all possible to keep weapons classified as military equipment and under your jurisdiction,
especially export of same. They should not be treated as ordinary "good" for sale worldwide. They
should not be under control of the U.S. Commerce Department as they are not like any other items under
control of the Commerce Department.

Thank you in advance for considering my statement.

WASHSTATEC020102
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 607 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-x9lk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0781

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charmagne Haight

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020103
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 608 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-2t77
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0782

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Khambholja

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC020104
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 609 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-nkxg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0783

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Burt

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Commerce is too interested in making sales without the regulations that help keep these firearms out of
the hands of oppressive regimes, organized crime, and potential terrorist organizations.

I want to keep the safeguards at work in the US State Dept. where there is more interest and personnel to
follow the regulations that have been set up.

I do not want to make it easier to export weapons and esp. not have firearms regulated by the Dept of

Commerce.
I urge you not to make this change.
Sincerely,

WASHSTATEC020105
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 610 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-Iw18
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0784

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Grace Dunlevy

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020106
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 611 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-19qg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0785

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Schiffer

 

General Comment

STOP this insane spread of fire arms before there is open warfare in the streets of every global city. We
don't need more guns. We need more gun control! Just how many people have to die at the hands of
maniacs brandishing every type of gun...inchiding assault weapons?!

WASHSTATEC020107
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 612 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-cc6t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0786

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Pierson

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC020108
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 613 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9429-3dfm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0787

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie McCord

 

General Comment

Classifying cur weapons as "commerce" rather than “military” for foreign sale sounds like a wonderful
way to get lots more weapons into the hands of our enemies.

WASHSTATEC020109
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 614 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-71d5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0788

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Hirth

 

General Comment

I oppose switching regulation of fire arms exports from the State Department to the Department of
Commerce. This could lead to the wider spread of arms and ammunition to bad players throughout the
world.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

WASHSTATEC020110
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 615 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-p3ik
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0789

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alicia Frecker

 

General Comment

Letting the sale of guns across our national borders be classified as purely “business” (e.g., Commerce)
rather than an issue of both foreign and domestic safety is ridiculous. It1s pure greed and lacks common
sense. | strongly oppose it.

Thank you, Alicia Frecker

WASHSTATEC020111
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 616 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-i4run
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0790

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julia Colingsworth

 

General Comment

I strongly oppose moving the export of weapons from the State Department to the Commerce
Department. This would make it more possible for dangerous regimes to purchase assault weapons.

WASHSTATEC020112
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 617 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-j6uv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0791

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arlene Smith

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020113
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 618 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-wtsr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0792

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Mattei

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC0201 14
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 619 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942qg-wqw0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0793

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sasha Kay

 

General Comment

I oppose this rule change because it would mean that Congress is no longer automatically informed about
sizable weapons sales, even to countries where there are serious human rights concerns. That would
prevent Congress from knowing enough to block sales of large batches of firearms to hostile countries.

WASHSTATEC020115
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 620 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-zsir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0794

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Troy West

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020116
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 621 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-9c2t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0795

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Gellatly

 

General Comment
Aloha,
I am writing to request that oversight of firearms exports remain with the U.S.Department of State, rather
than shift to the Department of Commerce. There are numerous reasons for this, but chief among them is
common sense. Commerce is charged with selling things. The Department of State has a loftier purpose,

and within its purview is public safety, here and abroad.

Shifted to Commerce, guns become just another commodity, regardless of their deadly purpose and
impact. At State there is civility and restraint, plus ngid guidelines honoring American responsibility.

Surely Commerce has better options for would-be customers than those very items that bring such pain
and suffering to our own citizens.

Thank you very much.

aloha, Peter Gellatly

WASHSTATEC020117
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 622 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-z4de
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0796

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Barrington

 

General Comment
To Whom It May Concern,

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Thank you for your consideration.

WASHSTATEC020118
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 623 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-opdl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0797

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John MacDaniel

 

General Comment

BAN TRUMP AND HIS MINIONS OF ARROGANT IDIOTS!

WASHSTATEC020119
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 624 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-md55
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0798

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Connie Allison

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020120
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 625 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-2etu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0799

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Brewer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Do not make it easier for the US companies to sell
weapons around the world. Weapons are not benign commerce. Weapons Commerce should be regulated
more and controlled more, not less.

WASHSTATEC020121
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 626 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-71s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0800

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Bodine

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020122
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 627 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-29pc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0801

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Coughlin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less.

WASHSTATEC020123
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 628 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-wd3o0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0802

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vonny Eckman

 

General Comment

T understand that SOMEONE wants to change the sales of firearms to other countries from the Dept. of
State to the Dept. of Commerce. I am completely against this move and against sales of weaponry of any
kind in the first place. After sixteen years of war and MORE, counting my lifetime it's much more than
that, we have the audacity to expect other countries to end their war building capacity and NOW we want
to make guns a wholesale commodity! Capitalist to the core!

I disapprove highly of this move and I feel the same about a show of force in a stupid military parade!

Thank you for listening and taking action to stop this insanity!

WASHSTATEC020124
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 629 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-9idi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0803

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wallace limura

 

General Comment

I oppose moving the supervision of arms sales from the State Department to the Commerce Department
because the Commerce Department is not as well equipped to do the job as the State Department.

WASHSTATEC020125
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 630 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-pbim
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0804

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: DAVID DIEM

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020126
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 631 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-ermz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0805

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Helene Mayer

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security.

The NSSF has already bragged that the rule would lead to a 20% increase in American gun exports. We
can see the gun lobbys influence in the rules description of semiautomatic assault rifles like the AR-15 as
civilian products. Weapons such as these were not designed for personal use; they were designed for
battlefield, which is why they are the weapons of choice for mass shooters.

WASHSTATEC020127
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 632 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-l3gu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0806

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phyllis Scaringe

 

General Comment

To: US Department of StateWith all due respect: we must take a stand against allowing the international
Traffic in Arms Regulations: U.S. Munitions List Categories 1, ILI to go forward.
Sincerely, Phyllis Scaringe

WASHSTATEC020128
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 633 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-rpc5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0807

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020129
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 634 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-ndr2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0808

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Transferring regulations from the state department to commerce would be disastrous: it would open the
door for terrorists anywhere to get hold of munitions and to manufacture them via 3D technology.

WASHSTATEC020130
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 635 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-8vip
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0809

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Ickes

 

General Comment

I oppose switching responsibility for the regulation of firearms exports from the US State Department to
the US Commerce Department.

- This would eliminate the State Departments "Blue Lantern" program, which has been in place since
1940, carrying-out hundreds of pre-license and post-shipment inspections and publicly reporting on
them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. Background - when
Defense Distributed founder Cody Wilson posted online instructions for how to manufacture weapons
using 3D printers, the State Department successfully charged him with violating arms export laws - his
open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of firearms
both in the U.S. *and* around the globe. At that point, there's no safe place, anywhere.

And, so much for a market for US arms manufacturers when it's possible to make your own untraceable
weapon.

Essentially, switching the regulation of firearms exports from the State Department to the Commerce
Department would (1) make it easier to provide firearms to oppressive regimes, (2) remove safeguards to
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons
(tough enough as it currently is), and (3) further fuel violence that destabilizes countries and causes mass
migration. Is that what the United States is - an unscrupulous arms merchant? We criticize other
countries for doing this - how is this maintaining high moral ground?

Any *truly* religious person would oppose this action.

WASHSTATEC020131
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 636 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-z848
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0810

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emily Blank

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020132
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 637 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-ibby
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0811

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The State Department has the resources and mandate to keep American guns out of the hands of
oppressive regimes, international criminals, and terrorists - the Commerce Department does not.

For reasons of national security, the State Department should continue to handle firearms export
regulations.

WASHSTATEC020133
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 638 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g9-7hch
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0812

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dwight Sanders

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports would
facilitate making weapons available to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. This is too dangerous and and must not be
allowed!

WASHSTATEC020134
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 639 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-24et
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0813

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue and John Morris

 

General Comment

We oppose a rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We need to be moving toward greater control of
firearms, which the Commerce Department does not have the ability to do. We are writing in support of a
petition drive by MomsRising, who support tighter control of firearms to protect the children.

WASHSTATEC020135
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 640 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-tbo7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0814

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leslie Jagger

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020136
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 641 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-hin4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0815

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Patenaude

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place because:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC020137
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 642 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-7h9z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0816

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Skillicorn

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! Please do not move forward with this plan.

WASHSTATEC020138
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 643 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-djd3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0817

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Dorian

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the US State Dept. to
the US Dept.of Commerce. The Commerce Dept. has neither the resources nor the staff to adequately
enforce export controls. Furthermore, the rule change would remove the State Dept.'s block on 3D print
weapons, remove licensing requirements for brokers, thereby increasing the risk of trafficking, and it
would eliminate the State Dept.'s Blue Lantern program.

WASHSTATEC020139
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 644 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-z6t7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0818

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC020140
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 645 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-hp3z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0819

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

YOU all are disgusting!!!

The USSA government has turned into Putin's / NRA entity
How low can you go????

It's tragic!

WASHSTATEC020141
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 646 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-3sq2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0820

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Zarter

 

General Comment

What a danger to our country--semi-automatic weapons being exported to Whoever wants to buy them
and then using them violently abroad against our friends. This is a horrible idea, one which Lurge you to
reject in strong terms.

WASHSTATEC020142
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 647 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-5kei
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0821

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Hunt

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC020143
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 648 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-tu8a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0822

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Tramontano

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the

U.S. Commerce Department. Switching the regulation of firearms exports from the State Department to
the Commerce

Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents

like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries

and causes mass migration. Firearms are dangerous. They are used to kill people every day around the
world in acts of

organized crime, political violence, terrorism, and hurnan rights violations. They should be subject to
more controls, not less!

PLEASE don't let this happen. It is wrong and will make the world more violent and dangerous than
ever. The National Rifle

Association has no right to lobby for this outrageous change in United States regulations and policy.

WASHSTATEC020144
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 649 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-clu7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0823

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: sam butler

 

General Comment

oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020145
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 650 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-qiyd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0824

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Veronica Bourassa

 

General Comment

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC020146
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 651 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q9-4glo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0825

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexis Lavko

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020147
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 652 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-bprv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0826

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meredith West

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020148
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 653 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-edrg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0827

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: james talbot

 

General Comment

For security purposes, | am against any rule change that would change the regulations of firearms export
from the US. State Department to the U.S. Commerce Department. Smells real fishy.

WASHSTATEC020149
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 654 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-18tz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0828

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emily Moran

 

General Comment

I oppose switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department. The state department is focused on the safety of our nation, which is what
firearms export should be about, not commerce. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. It
would also remove licensing requirements for brokers, increasing the risk of weapons trafficking. Such
changes would make our country - and people in other countries - less safe.

WASHSTATEC020150
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 655 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-s6to
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0829

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jen Blume

 

General Comment

oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020151
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 656 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-Ib3f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0830

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Gillespie

 

General Comment

I oppose this rule change switching the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC020152
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 657 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-slwm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-083 1

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Wellington

 

General Comment

We must keep handling of semi-automatic assault weapons and other firearms under the control of the
State Department where safeguarding our nation is the priority. Handling must NOT be moved to the
commerce Department which is all about corporate profit.

WASHSTATEC020153
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 658 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-e}03
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0832

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gaia Cole

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC020154
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 659 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-kulf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0833

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Thorne
Organization: None

 

General Comment
The proposed rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of

pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms

export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe

WASHSTATEC020155
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 660 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-zlaz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0834

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Addington

 

General Comment

oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC020156
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 661 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-cnlk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0835

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rey Diego

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security. Sensible gun control laws, now.

WASHSTATEC020157
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 662 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-z2c0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0836

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James John Sheehan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It is obvious to me that since Donald J. Trump engineered this change of venue regarding the shipment of
firearms to be less regulated implies his desire

to become friends with autocratic governments who he painfully would love to have their admiration.
Donald J. Trump needs to

be removed from the office of the President of the United States. He is an immature individual with
childish dreams of becoming a King.

He is extremely foolish and unfit to serve....Sincerely , James Sheehan, Laguna Niguel, CA. "May Gad
save our Democracy"!

WASHSTATEC020158
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 663 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-dolw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0837

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emily Brandt

 

General Comment

There has been a recent increase in gun viclence which might have been impossible. There is no excuse
for reducing access to all guns. Having had a neighbor who had PTSD and who often pointed it at my
children across the fence. I know the constant fear of an unstable person having a gun. I called police
every time this happened, but he always put it away before they arrived. He pointed it at his girlfriend
who was standing outside his house, but who refused to press charges because he own mental health was
challenged. Average people who have no need to protect themselves from other civilians, do not need to
own guns. They do not promote public safety: they heighten fear.

I was married to an alcoholic who insisted on owning a shotgun. Once when he was angry and
despondent, he locked himself in a bedroom where the gun was. When I called the police, they ridiculed
me for being afraid. They didn't recognize that he was drunk and didn't see him in a fit of rage.

Guns contribute nothing to family safety and security. They bring out the absolute worst in human nature
and Lurge you to realize that you cannot legislate mental health and stability and it is your responsibility
to protect lives. At the moment, Congress is not prioritizing human lives over lobbyists and misguided
selfish noisy guns advocates.

WASHSTATEC020159
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 664 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-md9c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0838

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thane Boden

 

General Comment

At any time, this notion of essentially completely deregulating the sales of weapons (of any kind) would
be a decidedly wrong-minded idea; given our current president, well, its difficult not to argue the
outcome could very well be in favor of some of our fiercest enemies. Providing capitalists a way to
expand their profit at the expense of international stability is a patently stupid idea.

The move to switch weapons sales from an arena with congressional oversight to one without cannot be
allowed. Do not allow the Commerce Department to take control of international arms deals.

Thank you,

Thane Boden
Wyoming

WASHSTATEC020160
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 665 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-rbri
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0839

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Greg Sells

 

General Comment

I oppose the rule change that would switch regulation of firearms export from the Department of State to
the Department of Commerce. Commerce does not adequate staff to adequately enforce export controls,
and Congress would no longer be informed about arms sales to countries where there are serious human
rights concerns, such as Turkey and the Philippines. In addition, this rule change would eliminate the
Blue Lantern program, which carries out pre-license and post-shipment inspections and publicly reports
on them, and has done so since 1940. It would remove requirements for brokers to be licensed, as well as
a block on the 3D printing of firearms. All of this would make the world a more dangerous place.

WASHSTATEC020161
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 666 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-22ek
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0840

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Izzard

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Guns kill people. We need more controls, NOT Less!! Just what we need...a world with more guns.
The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,

organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC020162
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 667 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-nspb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0841

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: mia heavyrunner

 

General Comment

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U_S. and around the globe.

WASHSTATEC020163
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 668 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-2bvx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0842

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Hubka

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC020164
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 669 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-8b9x
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-201 7-0046-0843

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Jena Janek

 

General Comment

It is imperative that the rule regulating the export of firearms NOT be shifted from the U.S. State
Department to the U.S. Commerce Department.

As it 1s now, firearms are classified as "military", and so they come under the State Department's control.
So Congress can monitor and block large sales of firearms to foreign countries. If firearms were to come
under the purview of the Commerce Department, then Congress would not be informed of sales, nor could
it stop those sales in the name of national security or prevent those sales to countries were there are serious
human rights concerns.

In addition, the Commerce Department lacks the resources to enforce export controls. Its Bureau of
Industry and Security does not have the necessary supply of staff members to handle all these controls. As
a result, it would be far easier for firearms traffickers, terrorist organizations, organized crime, and other
violent persons to secure large amounts of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would ease the way for oppressive regimes to secure American weapons, as well as organized crime and
terrorist organizations. Putting the regulation of firearms under the Commerce Department's umbrella
would simply fuel the violence that destabilizes countries and is the cause of mass migration.

Shifting the firearms exports to the realm of the Commerce Department would result in eliminating the
State Department's Blue Lantern program (begun in 1940) which conducts hundreds of pre-license and
post-shipment inspections, and makes those reports public. Shifting firearms exports to the Commerce
Department would result in the elimination of licensing requirements for brokers, which highly increase the
risk of trafficking. Also, placing firearms exports under the Commerce Department would remove the State
Department's block on the 3D printing of firearms. Without this block, 3D printing of firearms could
happen readily in the United States and around the globe.

Whoever suggested that the export of firearms be shifted from the State Department to the Commerce

Department did not think deeply enough into the ramifications of the idea. This must not be allowed to
happen.

WASHSTATEC020165
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 670 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942g-5yx]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0844

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shari Silverman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. The
Commerce Department does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

WASHSTATEC020166
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 671 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-buw7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0845

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffery Bovee

 

General Comment

Firearms sales must remain classified as military along with any other weaponry.

WASHSTATEC020167
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 672 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9429-c13z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0846

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Biswas

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

We must safeguard the interests of our nation rather than relax regulations for the purposes of making
more money for gun manufacturers.

WASHSTATEC020168
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 673 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-16d2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0847

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack David Marcus

 

General Comment

In my opinion, switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

I believe the rule change would make the world a far more dangerous place in the following ways:

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.

4. The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

WASHSTATEC020169
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 674 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9429-x3wz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0848

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Derek Gilbert

 

General Comment

Tam writing to OPPOSE the proposed rule change that would switch regulations of firearms export to the
Department of Commerce. There are MANY reasons for opposing this change. Here are some:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of tratficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC020170
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 675 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942q-am43
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0849

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Kaysinger

 

General Comment

I oppose this rule change that would switch the regulation of firearm export from the US State
Department to the US Commerce Department.

WASHSTATEC020171
Case 2:20-cv-00111-RAJ Document 106-25 Filed 09/23/20 Page 676 of 676

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/31/2019 8:57:39 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]
Subject: RE: Cats I-lll AM - Large Files - Tab 3 Attachment 5

Attachments: Tab 3 Att 5e - Public Comments to the Department of State Proposed Rule.pdf; Tab 3 Att Sf - Public Comments to the
Department of State Proposed Rule.pdf

Email 3 of 5

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N

Sent: Tuesday, December 31, 2019 3:56 PM

To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>
Subject: RE: Cats I-Ill AM - Large Files - Tab 3 Attachment 5

Email 2 of 5

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N

Sent: Tuesday, December 31, 2019 3:56 PM

To: PM-Staffers Mailbox <PMé-StaffersMailbox@ state. gov>; Windecker, Melissa A <\WindeckerMA@ state gov>
Subject: Cats I-lll AM - Large Files - Tab 3 Attachment 5

 

i’m not sure what the maximum limit is on emails, so I’m breaking Tab 3 Attachment 5 into five emails.
Email 1 of 5

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

(202) 647-8546 (T, W, T)

(202) 663-2915 (M}

(202) 663-3097 (F)

Opennet: KhawamJN@state.gov

WASHSTATEC020172
